2011 Credit Agreement
(5-Year Revolving Loan)

by and between

CoBank, ACB,
as Joint Lead Arranger, Administrative Agent and Bid Agent,

Wells Fargo Bank, N.A.,
as Syndication Agent,

Wells Fargo Securities, LLC; Bank of America, National Association; The Bank of
Tokyo-Mitsubishi
UFJ, Ltd.; SunTrust Robinson Humphrey, Inc.; U.S. Bank, National Association;
Mizuho Corporate Bank
(USA); Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch;
BMO Capital Markets;
and Sumitomo Mitsui Banking Corporation,
as Joint Lead Arrangers,

the Syndication Parties party hereto from time to time,

and

CHS INC.

dated as of September 27, 2011

CoBank, ACB and Wells Fargo Securities, LLC,
as Co-Bookrunners
TABLE OF CONTENTS

EXHIBITS

     
Exhibit 1A
Exhibit 1B
Exhibit 1C
Exhibit 2.3
Exhibit 2.4
Exhibit 2.9
Exhibit 3.2
Exhibit 3.3
Exhibit 3.4
Exhibit 5.1
Exhibit 9.3
Exhibit 9.8
Exhibit 9.10
Exhibit 9.11
Exhibit 9.14
Exhibit 9.23
Exhibit 12.8(f)
Exhibit 15.27
Exhibit 15.28
Exhibit 15.29
Schedule 1
Schedule 2
  Closing Date Letters of Credit
Compliance Certificate
List of Subsidiaries
5-Year Borrowing Notice
5-Year Facility Note Form
Form of Adoption Agreement
Bid Request Form
Bid Form
Bid Selection Notice
Conversion or Continuation Notice
Litigation
Payment of Taxes
Employee Benefit Plans
Equity Investments
Environmental Compliance
Labor Matters and Agreements
Existing Investments
Syndication Acquisition Agreement
Closing Date Voting Participants
Wire Instructions
Syndication Parties and Individual Commitments
Applicable Margins; Facility Fee Factors

2011 CREDIT AGREEMENT
(5-Year Revolving Loan)

THIS 2011 CREDIT AGREEMENT (5-Year Revolving Loan) (“Credit Agreement”) is
entered into as of the 27th day of September, 2011 (“Effective Date”), by and
between COBANK, ACB (“CoBank”) for its own benefit as a Syndication Party, and
as the Administrative Agent for the benefit of the present and future
Syndication Parties (in that capacity, “Administrative Agent”), the Syndication
Parties identified on Schedule 1 hereto, and CHS INC., a cooperative corporation
formed under the laws of the State of Minnesota, whose address is 5500 Cenex
Drive, Inver Grove Heights, Minnesota 55077 (“Borrower”).



    ARTICLE 1. DEFINED TERMS

As used in this Credit Agreement, the following terms shall have the meanings
set forth below (and such meanings shall be equally applicable to both the
singular and plural form of the terms defined, as the context may require):

Additional Costs: shall have the meaning set forth in Section 16.12.

Adjusted Consolidated Equity: means, with respect to Borrower and its
Consolidated Subsidiaries, the amount of equity accounts, plus (or minus in the
case of a deficit) the amount of surplus and retained earnings accounts of
Borrower and its Consolidated Subsidiaries and non-controlling interests;
provided that the total amount of intangible assets of Borrower and its
Consolidated Subsidiaries (including, without limitation, unamortized debt
discount and expense, deferred charges and goodwill) included therein shall not
exceed $30,000,000 (and to the extent such intangible assets exceed $30,000,000,
they will not be included in the calculation of Adjusted Consolidated Equity);
all as determined on a consolidated basis in accordance with GAAP consistently
applied.

Adjusted Consolidated Funded Debt: means Consolidated Funded Debt, plus the net
present value of all rentals payable under Operating Leases of Borrower and its
Consolidated Subsidiaries as discounted by a rate of 8.0% per annum.

Administrative Agent: shall have the meaning set forth in the preamble.

Administrative Agent Office: shall mean the address set forth at Subsection
16.4.2, as it may change from time to time by notice to all parties to this
Credit Agreement.

Adoption Agreement: shall have the meaning set forth in Section 2.9.

Advance: shall mean a 5-Year Advance, a Bid Advance, and/or an Overnight
Advance, as the context requires.

Advance Date: a day (which shall be a Banking Day) on which an Advance is made.

Advance Payment: shall have the meaning set forth in Section 15.1.

Affected Loans: shall have the meaning set forth in Subsection 5.2.3.

Affiliate: with respect to any Person means (a) a Subsidiary of such Person,
(b) any Person in which such Person, directly or indirectly, owns more than five
percent (5.0%) of the outstanding equity thereof, and (c) any Person which,
directly or indirectly, (i) owns more than five percent (5.0%) of the
outstanding equity of such Person, or (ii) has the power under ordinary
circumstances to control the management of such Person.

Amortization: the total amortization of Borrower and its Consolidated
Subsidiaries as measured in accordance with GAAP.

Annual Operating Budget: means the annual operating budget for Borrower and its
Subsidiaries in substantially the form of, and containing substantially the same
or similar information as set forth in, the Annual Operating Budget (Business
Plan) for Borrower and its Subsidiaries included in the lender presentation
delivered to prospective Syndication Parties at the August 22, 2011 bank group
meeting.

Anti-Terrorism Laws: shall have the meaning set forth in Subsection 9.24.1.

Applicable Lending Office: means, for each Syndication Party and for each
Advance, the lending office of such Syndication Party designated as such for
such Advance on its signature page hereof or in the applicable Syndication
Acquisition Agreement or such other office of such Syndication Party as such
Syndication Party may from time to time specify to the Administrative Agent and
Borrower as the office by which its Advances are to be made and maintained.

Applicable Percentage: means with respect to any Syndication Party, the
percentage of the total 5-Year Commitment represented by such Syndication
Party’s Individual 5-Year Commitment. If the Individual 5-Year Commitments shall
have terminated or expired, the Applicable Percentage shall be determined based
upon the Individual 5-Year Commitments most recently in effect, giving effect to
any assignments.

Approved Fund: means any Fund that is administered or managed by (a) a
Syndication Party, (b) an Affiliate of a Syndication Party or (c) an entity or
an Affiliate of an entity that administers or manages a Syndication Party.

Authorized Officer: shall have the meaning set forth in Subsection 10.1.4.

Bank Debt: all amounts owing hereunder, including fees, Borrower’s obligations
to purchase Bank Equity Interests, Funding Losses and all principal, interest,
expenses, charges and other amounts payable by Borrower pursuant to the Loan
Documents (including interest, expenses, charges and other amounts accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding).

Bank Equity Interests: shall have the meaning set forth in Article 7 hereof.

Banking Day: any day (a) other than a Saturday or Sunday and other than a day on
which banks in New York, New York are authorized or required by law to close,
and (b) if such day relates to a borrowing of, a payment or prepayment of
principal of or interest on, a continuation of or conversion into, or a LIBO
Rate Period for, a LIBO Rate Loan, or a notice by Borrower with respect to any
such borrowing, payment, prepayment, continuation, conversion, or LIBO Rate
Period, on which dealings in U.S. Dollar deposits are carried out in the London
interbank market.

Base Rate: means a rate per annum announced by the Administrative Agent on the
first Banking Day of each week, which shall be (a) the greatest of (i) 150 basis
points greater than the one month LIBO Rate, (ii) the Prime Rate and (iii) the
Federal Funds Effective Rate in effect on such day plus 1/2 of 1% plus (b) the
5-Year Margin for Base Rate Loans.

Base Rate Loans: shall have the meaning set forth in Subsection 5.1.1.

Bid: shall have the meaning set forth in Section 3.3.

Bid Advance: shall have the meaning set forth in Section 3.1.

Bid Agent: shall mean CoBank.

Bid Maturity Date: shall have the meaning set forth in Section 3.2.

Bid Rate: shall have the meaning set forth in Section 3.3.

Bid Rate Loan: shall have the meaning set forth in Section 3.1.

Bid Request: shall have the meaning set forth in Section 3.2.

Bid Results Notice: shall have the meaning set forth in Section 3.3.

Bid Selection Notice: shall have the meaning set forth in Section 3.4.

Borrower Benefit Plan: means (a) any “employee benefit plan”, as such term is
defined in Section 3(3) of ERISA (including any “multiemployer plan” as defined
in Section 3(37) of ERISA); (b) any “multiple employer plan” within the meaning
of Section 413 of the Code; (c) any “multiple employer welfare arrangement”
within the meaning of Section 3(40) of ERISA; (d) a “voluntary employees’
beneficiary association” within the meaning of Section 501(a)(9) of the Code;
(e) a “welfare benefit fund” within the meaning of Section 419 of the Code; or
(f) any employee welfare benefit plan within the meaning of Section 3(1) of
ERISA for the benefit of retired or former employees, which is maintained by
Borrower or in which Borrower participates or to which Borrower is obligated to
contribute.

Borrower Indemnification Payment: shall have the meaning set forth in
Section 3.11.

Borrower Pension Plan: means each Borrower Benefit Plan that is an “employee
pension benefit plan” as defined in Section 3(2) of ERISA that is intended to
satisfy the requirements of Section 401(a) of the Code.

Borrower’s Account: shall mean Borrower’s account as set forth on Exhibit 15.29
hereto, or as otherwise specified to the Administrative Agent in writing.

Capital Leases: means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of any asset and the
incurrence of a liability in accordance with GAAP; provided that,
notwithstanding any change in GAAP after the date hereof relating to leases, any
lease that was accounted for by the lessee as an operating lease as of the date
hereof and any similar lease entered into after the date hereof by Borrower and
the Consolidated Subsidiaries shall be treated as an Operating Lease for the
purposes of this definition.

Capitalized Lease Obligation: means with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease (net of interest expenses) which would, in accordance with GAAP,
appear as a liability on a balance sheet of such Person.

Cash Collateral Account: shall have the meaning set forth in Section 4.4.

CCC: shall have the meaning set forth in Section 3.11.

CCC Guarantee: shall have the meaning set forth in Section 3.11.

Change in Law: means the occurrence, after the date of this Credit Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

CHS Capital: means CHS Capital, LLC (formerly known as Cofina Financial, LLC),
and each of its Subsidiaries.

CHS Capital Debt: means, on any date of determination, Debt owing by CHS Capital
in connection with the sale or financing of CHS Capital Loan Assets, and in
respect of which neither Borrower nor any of its other Subsidiaries has any
obligation (including, without limitation, any indemnification obligation) or
liability.

CHS Capital Loan Assets: means loan assets owned and loan commitments made by
CHS Capital or a Wholly Owned Subsidiary in the ordinary course of business.

Closing Date: means September 27, 2011, provided that on or before such date
(a) the Administrative Agent, the Bid Agent, the Syndication Parties party
hereto on such date, and Borrower have executed all Loan Documents to which they
are parties; and (b) the conditions set forth in Section 10.1 of this Credit
Agreement have been met.

Closing Date Letters of Credit: means the Letters of Credit which have been
issued for the benefit of Borrower by CoBank and which are outstanding on the
Closing Date as listed on Exhibit 1A hereto.

Code: means the Internal Revenue Code of 1986.

Committed Bid Advances: shall mean the principal amount of all Bid Advances
which any Syndication Party is obligated to make as a result of such Syndication
Party having received a Bid Selection Notice pursuant to Section 3.4 hereof, but
which has not been funded as a Bid Rate Loan.

Committed 5-Year Advances: the principal amount of all 5-Year Advances which any
Syndication Party is obligated to make as a result of such Syndication Party
having received a 5-Year Funding Notice pursuant to Section 2.3 hereof, but
which has not been funded.

Commitment Increase: shall have the meaning set forth in Section 2.9.

Communications: shall have the meaning set forth in Subsection 16.16.1.

Compliance Certificate: a certificate of the chief financial officer of Borrower
acceptable to the Administrative Agent and in the form attached hereto as
Exhibit 1B.

Confirmation Amount: shall have the meaning set forth in Section 3.11.

Confirmation Request: shall have the meaning set forth in Section 3.11.

Consolidated Cash Flow: for any period, the sum of (a) earnings before income
taxes of Borrower and its Consolidated Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP (excluding, in the case of any
non-Wholly Owned Consolidated Subsidiary, the portion of earnings attributable
to holders of equity interests of such Consolidated Subsidiary, other than
Borrower or a Consolidated Subsidiary), plus (b) amounts that have been deducted
in the determination of such earnings before income taxes for such period for
(i) Consolidated Interest Expense for such period, (ii) Depreciation for such
period, (iii) Amortization for such period, and (iv) extraordinary non-cash
losses for such period, minus (c) the amounts that have been included in the
determination of such earnings before income taxes for such period for
(i) one-time gains, (ii) extraordinary income, (iii) non-cash patronage income,
and (iv) non-cash equity earnings in joint ventures.

Consolidated Funded Debt: means as of any date of determination, the total of
all Funded Debt of Borrower and its Consolidated Subsidiaries outstanding on
such date, after eliminating all offsetting debits and credits between Borrower
and its Consolidated Subsidiaries and all other items required to be eliminated
in the course of preparation of consolidated financial statements of Borrower
and its Consolidated Subsidiaries in accordance with GAAP.

Consolidated Interest Expense: for any period, all interest expense of Borrower
and its Consolidated Subsidiaries, as determined in accordance with GAAP.

Consolidated Net Worth: shall mean, for any period, the amount of equity
accounts plus (or minus in the case of a deficit) the amount of surplus and
retained earnings accounts of Borrower and its Consolidated Subsidiaries,
excluding (i) accumulated other comprehensive income (or loss) and
(ii) non-controlling interests, all as determined in accordance with GAAP.

Consolidated Subsidiary: any Subsidiary whose accounts are consolidated with
those of Borrower in accordance with GAAP.

Contributing Syndication Parties: shall have the meaning set forth in
Section 15.4.

Control Agreement: means a control agreement, in form and substance satisfactory
to the Administrative Agent, executed and delivered by Borrower, the
Administrative Agent, and the applicable securities intermediary with respect to
a Securities Account (as defined in the New York or Colorado Uniform Commercial
Code, as applicable) or bank with respect to a deposit account.

Conversion or Continuation Notice: shall have the meaning set forth in
Subsection 5.1.2.

Converted LC: shall have the meaning set forth in Section 4.4.

Debt: means as to any Person: (a) indebtedness or liability of such Person for
borrowed money, or for the deferred purchase price of property or services
(including trade obligations); (b) all Capitalized Lease Obligations of such
Person; (c) obligations of such Person arising under bankers’, or trade
acceptance facilities, or reimbursement obligations for drawings made under
letters of credit; (d) the aggregate amount of CHS Capital Loan Assets subject
to a sale or refinancing, (e) all Guarantees, endorsements (other than for
collection or deposit in the ordinary course of business), and other contingent
obligations of such Person (i) to purchase any of the items included in this
definition, (ii) to provide funds for payment, (iii) to supply funds to invest
in any other Person, (iv) otherwise to assure a creditor of another Person
against loss or (v) with respect to letters of credit (in each case, without
duplication); (f) all obligations secured by a lien on property owned by such
Person, whether or not the obligations have been assumed; and (g) all
obligations of such Person under any agreement providing for an interest rate
swap, cap, cap and floor, contingent participation or other hedging mechanisms
with respect to interest payable on any of the items described in this
definition; provided that (i) Debt of a Consolidated Subsidiary of Borrower
shall exclude such obligations and Guarantees, endorsements and other contingent
obligations and Guarantees of such Consolidated Subsidiary if owed or guaranteed
by such Consolidated Subsidiary to Borrower or a Wholly Owned Consolidated
Subsidiary of Borrower, (ii) Debt of Borrower shall exclude such obligations and
Guarantees, endorsements and other contingent obligations if owed or guaranteed
by Borrower to a Wholly Owned Consolidated Subsidiary of Borrower and (iii) Debt
of Borrower shall exclude any unfunded obligations which may exist now and in
the future in Borrower’s pension plans.

Debtor Relief Laws: means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

Defaulting Syndication Party: means, subject to Section 15.30, any Syndication
Party that (a) has failed to (i) fund all or any portion of its Loans within two
Banking Days of the date such Loans were required to be funded hereunder unless
such Syndication Party notifies the Administrative Agent and Borrower in writing
that such failure is the result of such Syndication Party’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, the
Letter of Credit Bank, the Overnight Lender or any other Syndication Party any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Overnight Advances) within two Banking
Days of the date when due, (b) has notified Borrower, the Administrative Agent,
the Overnight Lender or the Letter of Credit Bank in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Syndication Party’s obligation to fund a Loan hereunder and states that
such position is based on such Syndication Party’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Banking Days after
reasonable written request by the Administrative Agent or Borrower, to confirm
in writing to the Administrative Agent and Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Syndication Party
shall cease to be a Defaulting Syndication Party pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
Borrower), (d) has made any representation or warranty in this Credit Agreement
that is found to have been untrue in any material respect, or (e) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Syndication Party shall not be a Defaulting Syndication Party solely by
virtue of the ownership or acquisition of any equity interest in that
Syndication Party or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Syndication Party with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Syndication Party (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Syndication Party. Any determination by the
Administrative Agent that a Syndication Party is a Defaulting Syndication Party
under clauses (a) through (e) above shall be conclusive and binding absent
manifest error, and such Syndication Party shall be deemed to be a Defaulting
Syndication Party (subject to Section 15.30.3) upon delivery of written notice
of such determination to Borrower, the Letter of Credit Bank, the Overnight
Lender and each other Syndication Party.

Default Interest Rate: a rate of interest equal to (i) in the case of the
principal amount of any Loan, 200 basis points in excess of the rate or rates of
interest otherwise being charged on such Loan and (ii) in the case of all other
obligations, 200 basis points in excess of the Base Rate which would otherwise
be applicable at the time.

Delinquency Interest: shall have the meaning set forth in Section 15.4.

Delinquent Amount: shall have the meaning set forth in Section 15.4.

Delinquent Syndication Party: shall have the meaning set forth in Section 15.4.

Depreciation: the total depreciation of Borrower and its Consolidated
Subsidiaries as measured in accordance with GAAP.

Embargoed Person: shall have the meaning set forth in Section 11.15.

Environmental Laws: any federal, state, or local law, statute, ordinance, rule,
regulation, administration order, or permit now in effect or hereinafter
enacted, including any such law, statute, ordinance, rule, regulation, order or
permit enacted in any foreign country where Borrower or any of its Subsidiaries
has operations or owns property, pertaining to the public health, safety,
industrial hygiene, or the environmental conditions on, under or about any of
the real property interests of a Person, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Resource Conservation and Recovery Act of 1976, the Clean Air Act, the
Federal Water Pollution Control Act, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Toxic Substances Control Act and the
Occupational Safety and Health Act, as any of the same may be amended, modified
or supplemented from time to time.

Environmental Regulations: as defined in the definition of Hazardous Substances.

ERISA: shall have the meaning set forth in Section 9.10.

ERISA Affiliate: means any corporation or trade or business which is a member of
the same controlled group of corporations (within the meaning of Section 414(b)
of the Code) as Borrower or is under common control (within the meaning of
Section 414(c) of the Code) with Borrower, provided, however, that for purposes
of provisions herein concerning minimum funding obligations (imposed under
Section 412 of the Code or Section 302 of ERISA), the term “ERISA Affiliate”
shall also include any entity required to be aggregated with Borrower under
Section 414(m) or 414(o) of the Code.

Event of Default: shall have the meaning set forth in Section 14.1.

Executive Order: shall have the meaning set forth in Subsection 9.24.1.

Export Grain Transaction: means a transaction whereby Borrower has agreed to
sell grain to a purchaser (“Importer”) located in a country other than the
United States under circumstances whereby the transaction will be eligible for
issuance of a Credit Guarantee Assurance by the U.S. Commodity Credit
Corporation under the United States Export Credit Guarantee Programs GSM-102 or
GSM-103.

Extended Duration LC: shall have the meaning set forth in Section 4.4.

Fair Market Value: shall have the meaning set forth in Section 12.3.

Farm Credit System Institution: shall mean any Farm Credit Bank, any Federal
land bank association, any production credit association, the banks for
cooperatives, and such other institutions as may be a part of the Farm Credit
System and chartered by and subject to regulation by the Farm Credit
Administration.

FATCA: means Sections 1471 through 1474 of the Code as of the date of this
Credit Agreement, any substantially similar amendments or successor provisions
and any current or future regulations or official interpretations thereof.

Federal Funds Effective Rate: shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers (or, if such day is not a
Banking Day, for the next preceding Banking Day), as published on the next
succeeding Banking Day by the Federal Reserve Bank of New York, or, if such rate
is not so published for any day that is a Banking Day, the average of the
quotations for the day of such transactions received by CoBank, from three
federal funds brokers of recognized standing selected by it.

Fiscal Quarter: each three (3) month period beginning on the first day of each
of the following months: September, December, March and June.

Fiscal Year: a year commencing on September 1 and ending on August 31.

5-Year Advance: shall have the meaning set forth in Section 2.1.

5-Year Availability Period: shall mean the period from the Closing Date until
the 5-Year Maturity Date or such later date as may be applicable with respect to
5-Year Advances made pursuant to Section 4.4 hereof.

5-Year Borrowing Notice: shall have the meaning set forth in Section 2.3.

5-Year Commitment: shall be $1,250,000,000, subject to (a) reduction as provided
in Section 2.8 hereof and (b) increase as provided in Section 2.9 hereof.

5-Year Facility: shall mean the loan facility made available to Borrower under
Article 2 of this Credit Agreement.

5-Year Facility Fee Factor: the 5-Year Facility Fee Factor determined as set
forth in Schedule 2 hereto and Section 5.6 hereof.

5-Year Facility Fee: shall have the meaning set forth in Subsection 5.5.1.

5-Year Facility Note: shall have the meaning set forth in Section 2.4.

5-Year Funding Notice: shall have the meaning set forth in Section 2.3.

5-Year Margin: the 5-Year Margin determined for Base Rate Loans or LIBO Rate
Loans, as applicable, in each case as set forth in Schedule 2 hereto and
Section 5.6 hereof.

5-Year Maturity Date: September 27, 2016.

Fronting Exposure: means, at any time there is a Defaulting Syndication Party,
(a) with respect to the Letter of Credit Bank, such Defaulting Syndication
Party’s Applicable Percentage of the outstanding Letter of Credit Exposure with
respect to Letters of Credit issued by the Letter of Credit Bank other than the
Letter of Credit Exposure as to which such Defaulting Syndication Party’s
participation obligation has been reallocated to other Syndication Parties or
cash collateralized in accordance with the terms hereof, and (b) with respect to
the Overnight Lender, such Defaulting Syndication Party’s Applicable Percentage
of outstanding Overnight Advances made by the Overnight Lender other than
Overnight Advances as to which such Defaulting Syndication Party’s participation
obligation has been reallocated to other Syndication Parties.

Fund: means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

Funded Debt: means with respect to any Person, all Debt which would, in
accordance with GAAP, be required to be classified as a long term liability on
the books of such Person, and shall include, without limitation (a) any Debt
which by its terms or by the terms of any instrument or agreement relating
thereto matures, or which is otherwise payable or unpaid, more than one year
from the date of creation thereof, (b) any Debt outstanding under a revolving
credit or similar agreement providing for borrowings (and renewals and
extensions thereof) which would, in accordance with GAAP, be required to be
classified as a long term liability of such Person, (c) any Capitalized Lease
Obligation of such Person and all obligations to reimburse the Letter of Credit
Bank or any Syndication Party or any letter of credit issuer or other credit
provider with respect to all Letters of Credit or other letters of credit which
support long-term debt, with expiration dates in excess of one-year from the
date of issuance thereof, and (d) any Guarantee of such Person with respect to
Funded Debt of another Person.

Funding Losses: shall have the meaning set forth in Section 6.7.

Funding Loss Notice: shall have the meaning set forth in Section 6.7.

Funding Share: shall mean the amount of any Advance which each Syndication Party
is required to fund, which shall be determined as follows: (a) for a 5-Year
Advance (excluding Overnight Advances), the amount of such 5-Year Advance
multiplied by such Syndication Party’s Individual 5-Year Pro Rata Share as of
the date of the 5-Year Funding Notice for, but without giving effect to, such
5-Year Advance; (b) for an Advance under a Bid won by such Syndication Party,
the amount of such Bid; and (c) for an Overnight Advance or a risk participation
therein, the amount determined as provided in Section 3.9 hereof.

Funding Source: shall have the meaning set forth in Section 2.9.

GAAP: generally accepted accounting principles in the United States of America,
as in effect from time to time.

Good Faith Contest: means the contest of an item if (a) the item is diligently
contested in good faith by appropriate proceedings timely instituted, (b) either
the item is (i) bonded or (ii) adequate reserves are established with respect to
the contested item if and to the extent required in accordance with GAAP,
(c) during the period of such contest, the enforcement of any contested item is
effectively stayed, and (d) the failure to pay or comply with the contested item
could not reasonably be expected to result in a Material Adverse Effect.

Governmental Authority: means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

Guarantee: means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person: (a) to purchase
such Debt or obligation or any property constituting security therefor; (b) to
advance or supply funds (i) for the purchase or payment of such Debt or
obligation, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation; (c) to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such Debt or obligation of
the ability of any other Person to make payment of the Debt or obligation; or
(d) otherwise to assure the owner of such Debt or obligation against loss in
respect thereof. In any computation of the Debt or other liabilities of the
obligor under any Guarantee, the Debt or other obligations that are the subject
of such Guarantee shall be assumed to be direct obligations of such obligor.

Hazardous Substances: means any dangerous, toxic or hazardous pollutants,
contaminants, chemicals, wastes, materials or substances, as defined in or
governed by the provisions of any Environmental Laws or any other federal, state
or local law, statute, code, ordinance, regulation, requirement or rule,
including any such law, statute, code, ordinance, rule, regulation enacted in
any foreign country where Borrower has operations or owns property, relating
thereto (“Environmental Regulations”), and also including urea formaldehyde,
polychlorinated biphenyls, asbestos, asbestos-containing materials, nuclear fuel
or waste, and petroleum products, or any other waste, material, substances,
pollutant or contaminant which would subject an owner of property to any
damages, penalties or liabilities under any applicable Environmental
Regulations.

Holdout Lender: shall have the meaning set forth in Section 15.32.

Importer: shall have the meaning set forth in the definition of Export Grain
Transaction.

Importer LC: shall have the meaning set forth in Section 3.11.

Indemnification Date: shall have the meaning set forth in Section 3.11.

Indemnified Agency Parties: shall have the meaning set forth in Section 15.19.

Indemnified Parties: shall have the meaning set forth in Section 13.1.

Individual 5-Year Commitment: shall mean with respect to any Syndication Party
the amount shown as its Individual 5-Year Commitment on Schedule 1 hereto,
subject to adjustment in the event of the sale of all or a portion of a
Syndication Interest in accordance with Section 15.27 hereof, or a reduction in
the 5-Year Commitment in accordance with Section 2.8 hereof, or, if applicable
to such Syndication Party, an increase in its Individual 5-Year Commitment in
accordance with Section 2.9 hereof.

Individual 5-Year Lending Capacity: shall mean with respect to any Syndication
Party the amount at any time of its Individual 5-Year Commitment, less its
Individual Outstanding 5-Year Obligations.

Individual 5-Year Pro Rata Share: at any time, shall mean with respect to any
Syndication Party a fraction, expressed as a percentage (rounded to 9 decimal
points), where the numerator is such Syndication Party’s Individual 5-Year
Lending Capacity at such time; and the denominator is the 5-Year Commitment less
the sum of the Individual Outstanding 5-Year Obligations of all of the
Syndication Parties at such time.

Individual Outstanding 5-Year Obligations: shall mean with respect to any
Syndication Party the total at any time, without duplication, of (a) the
aggregate outstanding principal amount of all 5-Year Advances (excluding
Overnight Advances, in the case of the Overnight Lender, but including risk
participations in Overnight Advances pursuant to Section 3.9) made by such
Syndication Party, (b) the aggregate outstanding principal amount of all Bid
Advances made by such Syndication Party, (c) such Syndication Party’s risk
participation interest in the undrawn face amount of all outstanding Letters of
Credit; (d) all of such Syndication Party’s Committed 5-Year Advances; (e) all
of such Syndication Party’s Committed Bid Advances; and (f) any Confirmation
Amounts under Section 3.11.

Intellectual Property: shall have the meaning set forth in Section 9.18.

Investment: means, with respect to any Person, (a) any loan or advance by such
Person to any other Person, (b) the purchase or other acquisition by such Person
of any capital stock, obligations or securities of, or any capital contribution
to, or investment in, or the acquisition by such Person of all or substantially
all of the assets of, or any interest in, any other Person, (c) any performance
or standby letter of credit where (i) that Person has the reimbursement
obligation to the issuer, and (ii) the proceeds of such letter of credit are to
be used for the benefit of any other Person, (d) the agreement by such Person to
make funds available for the benefit of another Person to either cover cost
overruns incurred in connection with the construction of a project or facility,
or to fund a debt service reserve account, (e) the agreement by such Person to
assume, guarantee, endorse or otherwise be or become directly or contingently
responsible or liable for the obligations or debts of any other Person (other
than by endorsement for collection in the ordinary course of business), (f) an
agreement to purchase any obligations, stocks, assets, goods or services but
excluding an agreement to purchase any assets, goods or services entered into in
the ordinary course of business, (g) an agreement to supply or advance any
assets, goods or services not in the ordinary course of business, or (h) an
agreement to maintain or cause such Person to maintain a minimum working capital
or net worth or otherwise to assure the creditors of any Person against loss.

Issuance Fee: shall be, with respect to each Letter of Credit, the greater of
(a) $2,500.00; or (b) the face amount of such Letter of Credit multiplied by 20
basis points.

LC Commitment: shall be $200,000,000.00.

LC Confirmation: shall have the meaning set forth in Section 3.11.

LC Confirmation Commitment: means $10,000,000.00.

LC Request: shall have the meaning set forth in Subsection 4.1.1.

LC Separation Arrangements: shall have the meaning set forth in Section 4.4.

Letter of Credit: shall mean a letter of credit issued by the Letter of Credit
Bank pursuant to the provisions of Sections 4.1 and 4.2 hereof and shall include
all Closing Date Letters of Credit.

Letter of Credit Bank: CoBank.

Letter of Credit Exposure: means at any time the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time and (b) the
aggregate amount of all payments or disbursements made by the Letter of Credit
Bank that have not yet been reimbursed by or on behalf of Borrower at such time.

Letter of Credit Fee: for any Fiscal Quarter of Borrower shall be an amount
equal to the 5-Year Margin for LIBO Rate Loans in effect on the first day of
such Fiscal Quarter (a) multiplied by the undrawn face amount of each Letter of
Credit for each day during such Fiscal Quarter, (b) divided by 360.

LIBO Rate: means (a) with respect to each day during each LIBO Rate Period
applicable to a LIBO Rate Loan, (i) the per annum rate for the LIBO Rate Period
selected by Borrower, as quoted by the British Bankers’ Association (or if such
quotation source is unavailable, such other quotation source as may be
reasonably selected by the Administrative Agent) for the purpose of displaying
London Interbank Offered Rates for U.S. Dollar deposits, determined effective as
of 11:00 A.M. (London time) on the day which is two (2) Banking Days prior to
the first day of each LIBO Rate Period, rounded up to the next 1/100th of 1% per
annum, plus (ii) the 5-Year Margin for LIBO Rate Loans or (b) with respect to
the determination of the Base Rate, the per annum rate as quoted by the British
Bankers’ Association (or if such quotation source is unavailable, such other
quotation source as may be reasonably selected by the Administrative Agent) for
the purpose of displaying London Interbank Offered Rates for U.S. Dollar
deposits, determined effective as of 11:00 A.M. (London time) for the
determination period relating thereto, on the date of determination, in each
case, with the LIBO Rate divided by a percentage equal to 100% minus the stated
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental, special or other reserves) applicable on such
date to any member bank of the Federal Reserve System in respect of
“Eurocurrency liabilities” as defined in Regulation D (or any successor category
of liabilities under Regulation D).

LIBO Rate Loan: shall have the meaning set forth in Subsection 5.1.2.

LIBO Rate Period: shall have the meaning set forth in Subsection 5.1.2.

Licensing Laws: shall have the meaning set forth in Section 9.4.

Lien: means with respect to any asset any mortgage, deed of trust, pledge,
security interest, hypothecation, assignment for security purposes, encumbrance,
lien (statutory or other), or other security agreement or charge, or encumbrance
of any kind or nature whatsoever (including, without limitation, any conditional
sale, Capital Lease or other title retention agreement related to such asset,
and including, in the case of capital stock, any stockholder agreements, voting
trust agreements and all similar arrangements).

Loans: shall mean, collectively, all Bid Advances, all Base Rate Loans, all LIBO
Rate Loans, and all Overnight Advances outstanding at any time.

Loan Documents: this Credit Agreement and the Notes.

Material Adverse Effect: means a material adverse effect on (a) the financial
condition, results of operation, business or property of Borrower, or of
Borrower and its Subsidiaries taken as a whole; or (b) the ability of Borrower
to perform its obligations under this Credit Agreement and the other Loan
Documents; or (c) the ability of the Administrative Agent or the Syndication
Parties to enforce their rights and remedies against Borrower under the Loan
Documents.

Material Agreements: means all agreements of Borrower or any of its
Subsidiaries, the termination or breach of which, based upon Borrower’s
knowledge as of the date of making any representation with respect thereto,
would have a Material Adverse Effect.

Maximum Commitment Increase Amount: means $500,000,000.

Multiemployer Plan: means a Plan meeting the definition of a “multiemployer
plan” in Section 3(37) of ERISA.

Non-Defaulting Syndication Party: means any Syndication Party that is not a
Defaulting Syndication Party.

Non-US Lender: shall have the meaning set forth in Section 15.31.

Note or Notes: means the 5-Year Facility Notes, and all amendments, renewals,
substitutions and extensions thereof.

OFAC: shall have the meaning set forth in Section 11.15.

Operating Lease: means any lease of property (whether real, personal or mixed)
by a Person under which such Person is lessee, other than a Capital Lease.

Other List: shall have the meaning set forth in Section 11.15.

Overnight Advance: shall have the meaning set forth in Section 3.9.

Overnight Advance Request: shall have the meaning set forth in Section 3.9.

Overnight Funding Commitment: shall mean $100,000,000.00.

Overnight Lender: shall mean CoBank.

Overnight Maturity Date: shall have the meaning set forth in Section 3.9.

Overnight Rate: shall have the meaning set forth in Section 3.9.

Payment Account: shall have the meaning set forth in Section 15.11.

Payment Distribution: shall have the meaning set forth in Section 15.11.

PBGC: shall have the meaning set forth in Section 9.10.

Permitted Encumbrance: shall have the meaning set forth in Section 12.3.

Person(s): any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, cooperative association, institution, government or governmental agency
(whether national, federal, state, provincial, country, city, municipal or
otherwise, including without limitation, any instrumentality, division, agency,
body or department thereof), or other entity.

Plan: means any plan, agreement, arrangement or commitment which is an employee
benefit plan, as defined in Section 3(3) of ERISA, maintained by Borrower or any
Subsidiary or any ERISA Affiliate or with respect to which Borrower or any
Subsidiary or any ERISA Affiliate at any relevant time has any liability or
obligation to contribute.

Platform: shall have the meaning set forth in Subsection 16.16.2.

Potential Default: any event, other than an event described in Section 14.1(a)
hereof, which with the giving of notice or lapse of time, or both, would become
an Event of Default.

Prime Rate: means a rate of interest per annum equal to the “prime rate” as
published from time to time in the Eastern Edition of the Wall Street Journal as
the average prime lending rate for seventy-five percent (75%) of the United
States’ thirty (30) largest commercial banks, or if the Wall Street Journal
shall cease publication or cease publishing the “prime rate” on a regular basis,
such other regularly published average prime rate applicable to such commercial
banks as is acceptable to the Administrative Agent in its reasonable discretion.

Priority Debt: means, at any time, without duplication, the sum of (a) all then
outstanding Debt of Borrower or any Consolidated Subsidiary secured by any Lien
on any property of Borrower or any Consolidated Subsidiary (other than Debt
secured only by Liens permitted under Section 12.3(a) through (k)), plus (b) all
Funded Debt of the Consolidated Subsidiaries of Borrower; provided that any CHS
Capital Debt in an aggregate amount not to exceed $500,000,000 secured by any
Lien on any CHS Capital Loan Asset will not be deemed to constitute Priority
Debt.

Prohibited Transaction: means any transaction prohibited under Section 406 of
ERISA or Section 4975 of the Code.

Related Parties: means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

Replacement Lender: shall have the meaning set forth in Section 15.32.

Reportable Event: means any of the events set forth in Section 4043(b) of ERISA
or in the regulations thereunder.

Requested 5-Year Advance: shall mean the amount of the 5-Year Advance requested
by Borrower in any 5-Year Borrowing Notice.

Required Lenders: shall mean Syndication Parties (including Voting Participants)
whose aggregate Individual 5-Year Commitments constitute fifty-one percent
(51.0%) of the 5-Year Commitment. Pursuant to Section 15.28 hereof, Voting
Participants shall, under the circumstances set forth therein, be entitled to
voting rights and to be included in determining whether certain action is being
taken by the Required Lenders. The determination of Required Lenders shall be
adjusted pursuant to Section 15.4 in the case of a Delinquent Syndication Party
and pursuant to Section 15.30 in the case of a Defaulting Syndication Party.

Required License: shall have the meaning set forth in Section 9.9.

SDN List: shall have the meaning set forth in Section 11.15.

Subsidiary: means with respect to any Person: (a) any corporation in which such
Person, directly or indirectly, (i) owns more than fifty percent (50%) of the
outstanding stock thereof, or (ii) has the power under ordinary circumstances to
elect at least a majority of the directors thereof, or (b) any partnership,
association, joint venture, limited liability company, or other unincorporated
organization or entity, with respect to which such Person, (i) directly or
indirectly owns more than fifty percent (50%) of the equity interest thereof, or
(ii) directly or indirectly owns an equity interest in an amount sufficient to
control the management thereof. All of Borrower’s Subsidiaries owned as of the
Closing Date are set forth on Exhibit 1C hereto.

Successor Agent: such Person as may be appointed as successor to the rights and
duties of the Administrative Agent as provided in Section 15.22 of this Credit
Agreement.

Syndication Acquisition Agreement: shall have the meaning set forth in
Section 15.27.

Syndication Interest: shall have the meaning set forth in Section 15.1.

Syndication Parties: shall mean those entities listed on Schedule 1 hereto as
having an Individual 5-Year Commitment, the Overnight Lender (in the case of
Overnight Advances), and such Persons as shall from time to time execute (a) a
Syndication Acquisition Agreement substantially in the form of Exhibit 15.27
hereto signifying their election to purchase all or a portion of the Syndication
Interest of any Syndication Party, in accordance with Section 15.27 hereof, and
to become a Syndication Party hereunder; or (b) an Adoption Agreement
substantially in the form of Exhibit 2.9 hereto in connection with any
Commitment Increase as provided in Section 2.9 hereof.

Syndication Party Advance Date: shall have the meaning set forth in
Section 15.2.

Term Loan Credit Agreement: shall mean that certain Credit Agreement (10 Year
Term Loan) dated as of December 12, 2007 by and between Borrower and CoBank, as
administrative agent for all syndication parties thereunder, and as a
syndication party thereunder, and the other syndication parties set forth on the
signature pages thereto, as amended from time to time.

Transfer: shall have the meaning set forth in Section 15.27.

2010 Credit Agreement: means that certain 2010 Credit Agreement (Revolving
Loan), dated as of June 2, 2010, by and between Borrower and CoBank, as
administrative agent for all syndication parties thereunder, and as a
syndication party thereunder, and the other syndication parties party thereto,
as amended, supplemented or otherwise modified from time to time.

2010 364-Day Credit Agreement: means that certain 2010 364-Day Credit Agreement,
dated as of November 24, 2010, by and between Borrower and CoBank, as
administrative agent for all syndication parties thereunder, and as a
syndication party thereunder, and the other syndication parties party thereto,
as amended, supplemented or otherwise modified from time to time.

2011 Credit Agreement (3-Year Revolving Loan): means that certain 2011 Credit
Agreement (3-Year Revolving Loan), dated as of the date hereof, by and between
Borrower and CoBank, as administrative agent for all syndication parties
thereunder, and as a syndication party thereunder, and the other syndication
parties party thereto, as amended, supplemented or otherwise modified from time
to time.

USA Patriot Act: shall have the meaning set forth in Subsection 9.24.1.

Voting Participant: shall have the meaning set forth in Section 15.28.

Wholly Owned Subsidiary: means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of Borrower and
Borrower’s other Wholly Owned Subsidiaries at such time.

      Wire Instructions: shall have the meaning set forth in Section 15.29.
 

ARTICLE 2.
  5-YEAR FACILITY

2.1 5-Year Facility Loan. On the terms and conditions set forth in this Credit
Agreement, and (except in the case of a 5-Year Advance requested by the
Overnight Lender pursuant to Section 3.9 or a 5-Year Advance to be funded
pursuant to Section 4.2.4 or 4.4) so long as no Event of Default or Potential
Default has occurred (or if a Potential Default or an Event of Default has
occurred, it has been waived in writing by the Administrative Agent pursuant to
the provisions of Section 15.10 hereof), each of the Syndication Parties
severally agrees to advance funds under the 5-Year Facility (each a “5-Year
Advance”) upon receipt of a 5-Year Funding Notice from time to time during the
5-Year Availability Period, subject to the following limits:

2.1.1 Individual Syndication Party 5-Year Commitment. No Syndication Party
(other than the Overnight Lender, which shall be permitted but not required to
do so in the case of Overnight Advances made in accordance with Section 3.9)
shall be required or permitted to make a 5-Year Advance which would exceed its
Individual 5-Year Lending Capacity as in effect at the time of the
Administrative Agent’s receipt of the 5-Year Borrowing Notice requesting such
5-Year Advance.

2.1.2 Individual Syndication Party 5-Year Pro Rata Share. No Syndication Party
(other than the Overnight Lender, which shall be permitted but not required to
do so in the case of Overnight Advances made in accordance with Section 3.9)
shall be required or permitted to fund a 5-Year Advance in excess of an amount
equal to its Individual 5-Year Pro Rata Share multiplied by the amount of the
requested 5-Year Advance. Each Syndication Party agrees to fund its Individual
5-Year Pro Rata Share of each 5-Year Advance.

2.2 5-Year Commitment. Borrower shall not be entitled to request a 5-Year
Advance in an amount which, when added to the aggregate Individual Outstanding
5-Year Obligations of all Syndication Parties, would exceed the 5-Year
Commitment.

2.3 5-Year Borrowing Notice. Borrower shall give the Administrative Agent prior
written notice by facsimile or electronic mail (effective upon receipt) of each
request for a 5-Year Advance (other than an Overnight Advance, which shall be
subject to Section 3.9) (a) in the case of a Base Rate Loan, on or before
11:00 A.M. (Central time) on the requested Banking Day of making such Base Rate
Loan, and (b) in the case of a LIBO Rate Loan, on or before 11:00 A.M. (Central
time) at least three (3) Banking Days prior to the date of making such LIBO Rate
Loan. Each notice must be in substantially the form of Exhibit 2.3 hereto
(“5-Year Borrowing Notice”) and must specify (w) the amount of such 5-Year
Advance (which must be a minimum of $10,000,000.00 and in incremental multiples
of $1,000,000.00), (x) the proposed date of making such 5-Year Advance,
(y) whether Borrower requests that the 5-Year Advance will bear interest at
(i) the Base Rate or (ii) the LIBO Rate, and (z) in the case of a LIBO Rate
Loan, the initial LIBO Rate Period applicable thereto. The Administrative Agent
shall, on or before 12:00 noon (Central time) of the same Banking Day, notify
each Syndication Party (“5-Year Funding Notice”) of its receipt of each such
5-Year Borrowing Notice and the amount of such Syndication Party’s Funding Share
thereunder. Not later than 2:00 P.M. (Central time) on the date of a 5-Year
Advance, each Syndication Party will make available to the Administrative Agent
at the Administrative Agent’s Office, in immediately available funds, such
Syndication Party’s Funding Share of such 5-Year Advance. After the
Administrative Agent’s receipt of such funds, but (if so received) not later
than 3:00 P.M. (Central time) on such Banking Day (or if not so received by such
time, promptly following receipt thereof), and upon fulfillment of the
applicable conditions set forth in Article 10 hereof, the Administrative Agent
will make such 5-Year Advance available to Borrower, in immediately available
funds, and will transmit such funds by wire transfer to Borrower’s Account. A
5-Year Advance may be requested by the Overnight Lender as provided in
Section 3.9 hereof, by a written notice to the Administrative Agent generally
complying with the requirements set forth above for a 5-Year Borrowing Notice,
provided that such amount shall initially bear interest at the Base Rate, and
such notice may be provided on or before 11:00 A.M. (Central Time) on the day of
making such 5-Year Advance (and such notice shall be deemed automatically given
upon the occurrence of a Potential Default or Event of Default under
Section 14.1(e) or upon the exercise of remedies provided in Section 14.3).
Thereafter on or before 1:00 P.M. (Central Time) on the date of such 5-Year
Advance the Administrative Agent shall send out a 5-Year Funding Notice, each
Syndication Party shall make available to the Administrative Agent such
Syndication Party’s Funding Share thereof as provided above on or before 3:00
P.M. (Central Time) on such day, and the Administrative Agent shall transmit
such funds by wire transfer to the Overnight Lender promptly thereafter. Each
funding of a draw under a Letter of Credit shall be deemed automatically to
constitute notice to the Administrative Agent of a 5-Year Advance in the amount
of such draw initially bearing interest at the Base Rate, and on or before 1:00
P.M. (Central time) on the date of such draw (or on the following Banking Day,
if such draw occurs after 1:00 P.M. (Central time)) the Administrative Agent
shall send out a 5-Year Funding Notice, each Syndication Party shall make
available to the Administrative Agent such Syndication Party’s Funding Share
thereof on or before 3:00 P.M. (Central time) on such date, and the
Administrative Agent shall transmit such funds by wire transfer to (or as
directed by) the Letter of Credit Bank.

2.4 Promise to Pay; 5-Year Facility Promissory Notes. Borrower promises to pay
to the order of each Syndication Party, at the office of the Administrative
Agent at 5500 South Quebec Street, Greenwood Village, Colorado 80111, or such
other place as the Administrative Agent shall direct in writing, an amount equal
to (a) the outstanding amount of (i) 5-Year Advances (including Overnight
Advances, if any) and (ii) Bid Advances, in each case made by such Syndication
Party; plus (b) any Bank Debt owing hereunder to such Syndication Party; plus
(c) interest as set forth herein, payable to such Syndication Party for the
account of its Applicable Lending Office. All such amounts are to be payable in
the manner and at the time set forth in this Credit Agreement. At the request of
any Syndication Party, made to the Administrative Agent which shall then provide
notice to Borrower, Borrower, in order to further evidence its obligations to
such Syndication Party as set forth above in this Section, agrees to execute its
promissory note in substantially the form of Exhibit 2.4 hereto duly completed,
in the stated maximum principal amount equal to such Syndication Party’s
Individual 5-Year Commitment (and the Overnight Funding Commitment, in the case
of the Overnight Lender), dated the date of this Credit Agreement, payable to
such Syndication Party for the account of its Applicable Lending Office, and
maturing as to principal on the 5-Year Maturity Date (or the Overnight Maturity
Date, in the case of Overnight Advances) (each a “5-Year Facility Note” and
collectively, the “5-Year Facility Notes”).

2.5 Syndication Party Records. Each Syndication Party shall record on its books
and records the amount of each 5-Year Advance, the rate and interest period
applicable thereto, all payments of principal and interest, and the principal
balance from time to time outstanding. The Syndication Party’s record thereof
shall be prima facie evidence as to all such amounts and shall be binding on
Borrower absent manifest error. Notwithstanding the foregoing, Borrower will
never be required to pay as principal more than the principal amount of the
5-Year Advances and Bid Advances funded by such Syndication Party.

2.6 Use of Proceeds. The proceeds of the 5-Year Loans will be used by Borrower
(a) on the Closing Date, together with the proceeds of the loans made on the
Closing Date under the 2011 Credit Agreement (3-Year Revolving Loan), to pay off
any outstanding obligations under the 2010 Credit Agreement and any outstanding
obligations under the 2010 364-Day Credit Agreement, (b) to fund working capital
requirements, (c) for general corporate purposes, (d) to support the issuance of
letters of credit, (e) to pay off Overnight Advances (at the request of either
Borrower or the Overnight Lender) and (f) an aggregate amount not to exceed
$100,000,000.00 to make required payments of principal under any commercial
paper facility issued by Borrower, and Borrower agrees not to request or use
such proceeds for any other purpose. Borrower will not, directly or indirectly,
use any part of such proceeds for the purpose of purchasing or carrying any
margin stock within the meaning of Regulation U of the Board of Governors or to
extend credit to any Person for the purpose of purchasing or carrying any such
margin stock.

2.7 Syndication Party Funding Failure. The failure of any Syndication Party to
fund its Funding Share of any requested 5-Year Advance or risk participation to
be made by it on the date specified for such Advance shall not relieve any other
Syndication Party of its obligation (if any) to fund its Funding Share of any
Advance or risk participation on such date, but no Syndication Party shall be
responsible for the failure of any other Syndication Party to make any Advance
or risk participation to be made by such other Syndication Party.

2.8 Reduction of 5-Year Commitment. Borrower may, by written facsimile or
electronic mail notice to the Administrative Agent on or before 10:00 A.M.
(Central time) on any Banking Day, irrevocably reduce the 5-Year Commitment;
provided that (a) such reduction must be a minimum of $50,000,000.00 and in
increments of $1,000,000.00 and (b) Borrower must simultaneously make any
principal payment necessary (along with any applicable Funding Losses on account
of such principal payment) so that (i) the aggregate amount of the Individual
Outstanding 5-Year Obligations of all Syndication Parties does not exceed the
reduced 5-Year Commitment on the date of such reduction, and (ii) the Individual
Outstanding 5-Year Obligations owing to any Syndication Party do not exceed the
Individual 5-Year Commitment of that Syndication Party (after reduction thereof
in accordance with the following sentence). In the event the 5-Year Commitment
is reduced as provided in the preceding sentence, then the Individual 5-Year
Commitment of each Syndication Party shall be reduced in the same proportion as
the Individual 5-Year Commitment of such Syndication Party bears to the 5-Year
Commitment before such reduction.

2.9 Increase of 5-Year Commitment. Borrower shall have the right to increase the
5-Year Commitment (“Commitment Increase”) from time to time by an aggregate
amount over the life of this Credit Agreement not to exceed the Maximum
Commitment Increase Amount; provided that each of the following conditions has
been satisfied: (a) no Event of Default or Potential Default has occurred (or if
a Potential Default or an Event of Default has occurred, it has been waived in
writing by the Administrative Agent pursuant to the provisions of Section 15.10
hereof); (b) Borrower has submitted to the Administrative Agent a written
request for such Commitment Increase, specifying (i) the aggregate dollar amount
thereof, which shall be a minimum of $50,000,000.00 and in increments of
$1,000,000.00, (ii) the name of one or more financial institutions or Farm
Credit System Institutions (which, in any case, may be an existing Syndication
Party hereunder, it being understood that any such existing Syndication Party,
if requested to participate, shall be entitled to agree or decline to
participate) that has committed to provide funding of the Commitment Increase
pursuant to the terms of, and as a Syndication Party under, this Credit
Agreement (each a “Funding Source”), and (iii) the amount of the Commitment
Increase which each such Funding Source has committed to provide, which must be
a minimum of $10,000,000.00 and in increments of $1,000,000.00; (c) each Funding
Source has, unless it is at such time a Syndication Party hereunder, executed an
agreement in the form of Exhibit 2.9 hereto (“Adoption Agreement”); (d) the
Administrative Agent has approved each Funding Source as a Syndication Party
hereunder (unless such Funding Source is already a Syndication Party), which
approval shall not be unreasonably withheld; (e) each Funding Source has
remitted to the Administrative Agent, by wire transfer in accordance with the
Wire Instructions, the amount directed by the Administrative Agent so that such
Funding Source will have funded its share (based on such Funding Source’s
Individual 5-Year Pro Rata Share as recalculated as provided in clause (w) below
in this Section) of all outstanding Advances other than Bid Advances and
Overnight Advances, to the extent not previously funded by such Funding Source;
and (f) Borrower has, if requested by such Funding Source(s), executed such
additional 5-Year Facility Notes payable to such Funding Source(s) and in such
amounts, as the Administrative Agent shall require to reflect the Commitment
Increase. Upon the satisfaction of each of the foregoing conditions, (v) the
5-Year Commitment shall be automatically increased by the amount of the
Commitment Increase; (w) the Individual 5-Year Pro Rata Share of each of the
Syndication Parties, including the Funding Source(s) and, if such Funding Source
is an existing Syndication Party, the Individual 5-Year Commitment of such
existing Syndication Party, shall be recalculated by the Administrative Agent to
reflect the amount of the Commitment Increase which each such Funding Source has
committed to provide, and the amount of the Commitment Increase; (x) the Funding
Source(s) shall be allocated a share of all existing 5-Year Advances, other than
Bid Advances and Overnight Advances, and any such amounts remitted pursuant to
clause (e) above shall be allocated among, and paid over to, those Persons who
were Syndication Parties prior to the Commitment Increase, based on their
Individual 5-Year Pro Rata Shares as they existed prior to the Commitment
Increase, to reflect a reduction in their share of outstanding 5-Year Advances
(other than Bid Advances and Overnight Advances); (y) to the extent that any
Syndication Party is entitled to recover Funding Losses on account of having
been allocated any portion of the amounts remitted pursuant to clause (e) above,
Borrower shall pay to the Administrative Agent the amount of such Funding Losses
which the Administrative Agent shall then forward to such Syndication Party; and
(z) the Administrative Agent shall revise Schedule 1 to reflect the Commitment
Increase.



    ARTICLE 3. BID RATE FACILITY; OVERNIGHT FACILITY; LC CONFIRMATION FACILITY

3.1 5-Year Facility Bid Rate Loans. Subject to the terms and conditions of this
Credit Agreement, including the procedures set forth in Article 3 hereof, each
Syndication Party may in its sole discretion make Advances (each Advance made by
a Syndication Party pursuant to this Section a “Bid Advance” and the total of
such Advances made by the Syndication Parties the “Bid Rate Loans”) to Borrower
from time to time during the 5-Year Availability Period, provided that:

3.1.1 Individual 5-Year Commitment. No Syndication Party shall be permitted to
make a Bid Advance under the 5-Year Facility which, when added to its aggregate
Individual Outstanding 5-Year Obligations, would exceed such Syndication Party’s
Individual 5-Year Commitment.

3.1.2 5-Year Commitment. Borrower may not make a 5-Year Bid Request in an amount
which, when added to the aggregate Individual Outstanding 5-Year Obligations of
all Syndication Parties, would exceed the 5-Year Commitment.

3.1.3 Amounts. Each 5-Year Bid Request shall be in an amount at least equal to
five million dollars ($5,000,000) and in integral multiples of one million
dollars ($1,000,000), and each 5-Year Bid shall be in an amount at least equal
to one million dollars ($1,000,000) or the amount remaining under the Individual
5-Year Commitment of the Syndication Party submitting such 5-Year Bid, if less.
Each Bid Advance made by a Syndication Party will be in the amount of its Bids,
or portions thereof, under the 5-Year Facility that are accepted by Borrower in
accordance with Section 3.4 hereof.

3.2 Bid Request. No more frequently than once each Banking Day, Borrower may
request offers from all Syndication Parties which have an Individual 5-Year
Commitment, acting severally and not jointly, to make Bid Advances by giving the
Bid Agent notice by facsimile or electronic mail (effective upon receipt),
substantially in the form of Exhibit 3.2 hereto (“Bid Request”) on or before
9:00 A.M. (Central time) on the Banking Day the proposed Bid Rate Loan is to be
made. By 9:30 A.M. (Central time) of the same Banking Day, the Bid Agent shall,
by facsimile or electronic mail transmission, send to all of the Syndication
Parties eligible to receive a Bid Request a copy of such Bid Request. Each Bid
Request must specify (a) the total amount of such requested Bid Advances,
(b) the individual amount of each requested Bid Advance with a different
proposed Bid Maturity Date, (c) the proposed Banking Day of making such Bid
Advance (which shall be the same Banking Day on which the Bid Request is
submitted), and (d) the proposed maturity dates for such Bid Advances (each a
“Bid Maturity Date”) which must be Banking Days and which must not extend more
than thirty (30) days beyond the 5-Year Maturity Date. Borrower may request
offers to make more than one Bid Rate Loan (up to a maximum of five (5) Bid Rate
Loans in a single Bid Request), each with a different Bid Maturity Date, in a
single Bid Request.

3.3 Bid Procedure. Each Syndication Party with an Individual 5-Year Commitment
may, in its sole discretion, submit to the Bid Agent a written quote,
substantially in the form of Exhibit 3.3 hereto and signed by an authorized
signatory of such Syndication Party as determined by the Bid Agent in its sole
discretion (“Bid”), containing an offer or offers to make one or more Bid
Advances in a specified amount or amounts in response to such Bid Request (and
may elect to bid with respect to any or all Bid Advances with different Bid
Maturity Dates specified in the Bid Request); provided, however, each
Syndication Party is limited to one Bid submission per Bid Request (which may
cover more than one Bid Maturity Date) and a Syndication Party may not submit a
Bid in an amount in excess of such Syndication Party’s Individual 5-Year Lending
Capacity. A Bid may set forth offers for up to five (5) separate Bid Rates for
each of the applicable Bid Advances, provided that each Bid shall specify the
aggregate principal amount of Bid Advances for all Bid Maturity Dates that the
Syndication Party submitting such Bid is willing to make at the interest rate or
rates specified in such Bid (each a “Bid Rate”) pursuant to such Bid. Each Bid
by a Syndication Party (other than by the Bid Agent acting in its capacity as a
Syndication Party) must be submitted to the Bid Agent by facsimile or electronic
mail not later than 10:15 A.M. (Central time) on the same Banking Day. The Bid
Agent, in its capacity as a Syndication Party, may submit Bids; provided such
Bids must be finalized not later than 10:00 A.M. (Central time) on the same
Banking Day. Each Bid shall be irrevocable. The Bid Agent shall disregard a Bid
if it (a) is not substantially in conformity with Exhibit 3.3 hereto,
(b) contains qualifying or conditional language, (c) proposes terms other than
or in addition to those set forth in the applicable Bid Request, or (d) arrives
after the applicable time set forth in this Section. By 10:30 A.M. (Central
time) on the same Banking Day, the Bid Agent shall send copies of all Bids to
Borrower by facsimile or electronic mail (“Bid Results Notice”).

3.4 Bid Acceptance Procedure. Not later than 11:00 A.M. (Central time) on the
same Banking Day, Borrower shall provide to the Bid Agent by facsimile or
electronic mail notice, in the form of Exhibit 3.4 hereto, of its acceptance or
rejection of each of the Bids submitted to Borrower by the Bid Results Notice
(“Bid Selection Notice”). In the case of each acceptance the Bid Selection
Notice shall specify the aggregate principal amount of Bid Advances for each of
the Bids that are accepted. Regardless of the amounts or interest rates bid by
any Syndication Party, Borrower may accept or decline any Bid in whole or in
part, provided that (a) the aggregate principal amount of Bid Advances accepted
may not exceed the applicable amount set forth in the related Bid Request, and
(b) Borrower may not accept any offer that fails to comply with this Article 3.
Bids not accepted by 11:00 A.M. (Central time) will be irrevocably deemed to
have been rejected by Borrower. No later than 12:00 noon (Central time) on the
same Banking Day, the Bid Agent shall send, by facsimile or electronic mail, a
copy of such Bid Selection Notice to the Administrative Agent and the
Administrative Agent shall inform each Syndication Party which submitted a Bid
of the acceptance or rejection of such Bid and if accepted the terms thereof.

3.5 Bid Rate Loan Funding. Not later than 1:00 P.M. (Central time) on the same
Banking Day, each Syndication Party that is to make one or more Bid Advances in
accordance with the Bid Selection Notice shall make available to the
Administrative Agent at the Administrative Agent’s Office, in immediately
available funds, an amount sufficient to fund such Bid Advances. After the
Administrative Agent’s receipt of such funds, but (if so received) not later
than 2:00 P.M. (Central time), and upon fulfillment of the applicable conditions
set forth in Article 10 hereof, the Administrative Agent will make the proceeds
of such Bid Advances available to Borrower, in immediately available funds, and
will transmit such funds by wire transfer to Borrower’s Account.

3.6 Syndication Party Funding Failure. In the event any Syndication Party fails
to make any requested Bid Advance to be made by it on the date specified for
such Advance, the Administrative Agent may, in its sole and absolute discretion
and in its role and capacity of the Administrative Agent, advance such funds to
Borrower on behalf of such Syndication Party, notwithstanding limitations, if
any, contained herein relating to the Administrative Agent in its role as a
Syndication Party, including its Individual 5-Year Commitment or Individual
5-Year Lending Capacity. In the event of the funding of any such Advance by the
Administrative Agent, the Syndication Party failing to fund such Advance will be
treated as a Delinquent Syndication Party under Section 15.4 hereof, and the
Administrative Agent will be treated as a Contributing Syndication Party under
such Section.

3.7 Bid Rate Loans — Bid Maturity Date Beyond Maturity Date. Notwithstanding any
other provision in this Credit Agreement that may be construed to the contrary,
in the event that a Syndication Party, at its sole discretion, makes a Bid
Advance to Borrower with a Bid Maturity Date later than the 5-Year Maturity
Date; and (a) (i) the 5-Year Maturity Date is subsequently extended by amendment
to this Credit Agreement; and (ii) such Syndication Party does not renew its
Individual 5-Year Commitment at a level at least equal to the outstanding amount
of such Bid Advance, then, in such case, such outstanding amount will be due and
payable by Borrower, and accepted by such Syndication Party, on the 5-Year
Maturity Date (as in effect prior to such extension thereof) without any
liability for Funding Losses on such amount; or (b) the 5-Year Maturity Date is
not subsequently extended by amendment to this Credit Agreement, then, in each
such case, such outstanding amount will be repaid by Borrower in accordance with
the terms of this Credit Agreement (including provision for Funding Losses) and
this Credit Agreement will be deemed to continue in force for the limited
purpose of facilitating such payments.

3.8 Failure to Implement Bid Process. In the event the Bid Agent fails to hold
an auction pursuant to a proper Bid Request, the Administrative Agent may, in
its sole and absolute discretion and in its role and capacity of the
Administrative Agent, make an Advance to Borrower on behalf of all Syndication
Parties in the amount of each Bid Advance requested in such Bid Request to bear
interest at the then current Base Rate to be repaid out of proceeds of Bid
Advances on the next Banking Day, and in such event the Administrative Agent
will cause the Bid Agent to hold the auction for such Bid Advances the following
Banking Day.

3.9 Overnight Advances. In addition to Borrower’s right to request a 5-Year
Advance under Article 2 hereof or a Bid Advance under Section 3.2 hereof,
Borrower may, subject to the terms and conditions of this Section and
Section 10.2 hereof, at any time before 2:00 P.M. (Central time) on a Banking
Day, request the Overnight Lender to make an Advance to Borrower under the
5-Year Facility on the same Banking Day (“Overnight Advance”) in accordance with
the provisions of this Section. Each Banking Day by 10:30 A.M. (Central time)
the Overnight Lender may notify Borrower of the interest rate (“Overnight Rate”)
that it will charge on all Overnight Advances made that Banking Day (provided
that if the Overnight Lender does not so notify Borrower, the Overnight Rate
shall be equal to the Base Rate as in effect from time to time). Borrower’s
request for an Overnight Advance (“Overnight Advance Request”) shall be made in
writing by facsimile or electronic mail, must be directed to the Overnight
Lender, and must specify the amount of such Advance. If Borrower submits an
Overnight Advance Request, the Overnight Lender shall promptly, but not later
than 3:00 P.M. (Central time) on the same Banking Day, fund such Overnight
Advance and advise the Administrative Agent in writing of the amount and
Overnight Rate of such Overnight Advance. Each Overnight Advance shall bear
interest at the applicable Overnight Rate and shall be payable in full,
including interest, on the earliest of: (a) the fifth day of the next succeeding
month following the date of the Advance, (b) one Banking Day following demand
for repayment by the Overnight Lender at its sole discretion or (c) the 5-Year
Maturity Date (the “Overnight Maturity Date”). Such payment may, at Borrower’s
discretion, and subject to the conditions of this Credit Agreement, be made by
an Advance under the 5-Year Facility. Overnight Advances shall be made only by
the Overnight Lender. Borrower’s entitlement to receive, and the Overnight
Lender’s obligation to fund, any Overnight Advance shall be subject to the
conditions and limitations set forth in Section 2.1 hereof and applicable to
5-Year Advances generally and, in addition, (x) the aggregate outstanding
principal amount of all such Overnight Advances shall not at any time exceed the
Overnight Funding Commitment, and (y) the aggregate Individual Outstanding
5-Year Obligations of all Syndication Parties (after giving effect to such
Overnight Advances and risk participations therein) shall not exceed the 5-Year
Commitment. Immediately upon the making of an Overnight Advance in accordance
with the terms hereof, each Syndication Party (other than the Overnight Lender)
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Overnight Lender a risk participation in such Syndication
Party’s Applicable Percentage of such Overnight Advance, which shall be funded
in accordance with this Section. Such obligation to risk participate shall be
absolute and unconditional irrespective of any setoff, counterclaim, recoupment,
defense or other right which such Syndication Party may have. At the sole
discretion of the Overnight Lender, any Overnight Advance may be paid off at any
time by a 5-Year Advance requested by the Overnight Lender pursuant to
Section 2.3. If for any reason such Overnight Advance cannot be so paid off,
each Syndication Party shall, at the request of the Overnight Lender, promptly
fund its risk participation in such Overnight Advance directly to the Overnight
Lender. The Overnight Lender may terminate or suspend its commitment to make
Overnight Advances at any time in its sole discretion upon notice to Borrower
and the Overnight Lender shall not be required to fund any Overnight Advances
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Overnight Advance.

3.10 Overnight Advance Funding Failure. In the event the Overnight Lender fails
to make any requested Overnight Advance to be made by it on the date specified
for such Advance, the Administrative Agent (in that capacity) may, in its sole
and absolute discretion and in its role and capacity of the Administrative
Agent, advance such funds to Borrower on behalf of such Overnight Lender,
notwithstanding limitations, if any, contained herein relating to the
Administrative Agent in its role as a Syndication Party, including its
Individual 5-Year Commitment or Individual 5-Year Lending Capacity. In the event
of any such advance by the Administrative Agent, the Overnight Lender will be
treated as a Delinquent Syndication Party under Section 15.4 hereof, and the
Administrative Agent will be treated as a Contributing Syndication Party under
such Section. In the event of any failure by a Syndication Party to fund its
risk participation of an Overnight Advance in accordance with Section 3.9, such
Syndication Party will be treated as a Delinquent Syndication Party under
Section 15.4 hereof, and the Overnight Lender will be treated as a Contributing
Syndication Party under such Section.

3.11 LC Confirmation Indemnification. In connection with any Export Grain
Transaction, Borrower may, subject to the terms and conditions of this Section,
at any time before 2:30 P.M. (Central time) on a Banking Day, request CoBank
(acting in its individual capacity and not as the Administrative Agent or
Syndication Party) to confirm (“LC Confirmation”) the letter of credit issued by
the applicable Importer’s bank (“Importer LC”), in accordance with the
provisions of this Section. Borrower’s request for an LC Confirmation
(“Confirmation Request”) shall be made in writing by facsimile or electronic
mail, must be directed to CoBank, with a copy to the Administrative Agent, and
must (a) identify (i) the Export Grain Transaction, (ii) the Importer LC (and,
if available, attach a copy of the Importer LC), and (iii) the issuer of the
Importer LC, in each case for which the LC Confirmation is being requested;
(b) specify the dollar amount to be covered by the LC Confirmation
(“Confirmation Amount”), and (c) be accompanied by a written confirmation from
the U.S. Department of Agriculture that (i) the Export Grain Transaction has
been registered with the Commodity Credit Corporation (“CCC”) and the guarantee
fee has been submitted to the CCC. In the event CoBank has not received the
Credit Guarantee Assurance letter issued by the CCC (“CCC Guarantee”) and an
assignment thereof to CoBank, on or before the thirtieth (30th) day following
the date of CoBank’s issuance of the LC Confirmation (“Indemnification Date”),
Borrower shall promptly, but no later than 3:30 P.M. (Central time) on the
Banking Day following the Indemnification Date, reimburse CoBank in full for the
Confirmation Amount plus any additional costs or fees incurred by CoBank in
connection therewith (“Borrower Indemnification Payment”). Such reimbursement
may, at Borrower’s discretion, but subject to the conditions of this Credit
Agreement, be made by a 5-Year Advance under the 5-Year Facility. In the event
the CCC Guarantee, and written assignment thereof from Borrower to CoBank, with
respect to a specific LC Confirmation is received by CoBank on or before the
Indemnification Date, Borrower shall have no further obligations regarding such
LC Confirmation. LC Confirmations shall be made only by CoBank and CoBank shall
be entitled to retain for its account the full amount of any fees charged to
Borrower for the issuance of any LC Confirmation. Borrower’s entitlement to
receive, and CoBank’s obligation to issue, any LC Confirmation shall be subject
to the conditions and limitations set forth in Section 2.1 and 2.2 hereof and
applicable to 5-Year Advances generally, and, in addition, the aggregate amount
of all outstanding LC Confirmations shall not at any time exceed the LC
Confirmation Commitment. Until such time as a CCC Guarantee is issued, or
Borrower makes the required Borrower Indemnification Payment with respect to a
specific LC Confirmation, the Confirmation Amount of such LC Confirmation shall
be included in CoBank’s Individual Outstanding 5-Year Obligations. LC
Confirmations are not Letters of Credit for the purposes of this Credit
Agreement.



    ARTICLE 4. LETTER OF CREDIT FACILITY

4.1 Letter of Credit Request. On the terms and conditions set forth in this
Credit Agreement, and so long as no Event of Default or Potential Default has
occurred (or if a Potential Default or an Event of Default has occurred, it has
been waived in writing by the Administrative Agent in accordance with the
provisions of Section 15.10 hereof), Borrower may request the issuance of one or
more documentary letters of credit or standby letters of credit as Letters of
Credit pursuant to the conditions and limitations set forth below.

4.1.1 Request for Letter of Credit. Borrower may request issuance of a Letter of
Credit by providing, not later than 12:00 noon (Central time) on a Banking Day,
a written request therefor (“LC Request”) to the Administrative Agent and the
Letter of Credit Bank. The LC Request shall set forth (a) the face amount and
expiry date, (b) the beneficiary, (c) the terms thereof, and (d) such other
information as the Letter of Credit Bank shall request. Letters of Credit shall
be issued under the 5-Year Facility. In no event may the expiry date be later
than 364 days past the 5-Year Maturity Date.

4.1.2 Purpose. Borrower may not request issuance of a Letter of Credit for other
than a purpose for which a 5-Year Advance could be requested under Section 2.6
hereof.

4.2 Letters of Credit. No later than 1:00 P.M. (Central time) on the Banking Day
of the receipt by the Letter of Credit Bank of a LC Request, it shall, if it
approves the form and substance thereof, issue the requested Letter of Credit
for any expiry period from seven (7) days following the date of issuance to the
date which is 364 days past the 5-Year Maturity Date, subject to the following:

4.2.1 Available Amount. The face amount of the requested Letter of Credit may
not exceed the lesser of (a) the amount determined by subtracting the aggregate
Individual Outstanding 5-Year Obligations of all Syndication Parties from the
5-Year Commitment, or (b) the amount determined by subtracting the undrawn face
amount of all Letters of Credit and Closing Date Letters of Credit then
outstanding (including any Letter of Credit requested but not yet issued unless
the Letter of Credit Bank has declined to issue the Letter of Credit) from the
LC Commitment.

4.2.2 Availability. Letters of Credit may be requested for issuance only during
the 5-Year Availability Period. In the event that a Syndication Party is a
Defaulting Syndication Party, the Letter of Credit Bank will not be required to
issue any Letter of Credit unless the Letter of Credit Bank has entered into
arrangements satisfactory to it and Borrower to eliminate the Letter of Credit
Bank’s Fronting Exposure with respect to all Defaulting Syndication Parties,
including by cash collateralizing each such Defaulting Syndication Party’s
participating share in each Letter of Credit.

4.2.3 Issuance Fee. Borrower shall pay at the time of the issuance, extension,
renewal or reissuance of each Letter of Credit the Issuance Fee therefor on the
face amount thereof (including any increases thereto pursuant to any renewal,
extension or reissuance) to be distributed to the Letter of Credit Bank.

4.2.4 Treatment of Draws. Immediately upon the issuance of a Letter of Credit
(which issuance shall be deemed to be the Closing Date in the case of Closing
Date Letters of Credit constituting Letters of Credit) in accordance with the
terms hereof, each Syndication Party (other than the Letter of Credit Bank)
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Letter of Credit Bank a risk participation in such Syndication
Party’s Applicable Percentage of such Letter of Credit, the obligations
thereunder and in Borrower’s reimbursement obligations in respect of draws
thereunder, which shall be funded in accordance with this Section. Such
obligation to risk participate shall be absolute and unconditional irrespective
of any setoff, counterclaim, recoupment, defense or other right which such
Syndication Party may have. Each draw under a Letter of Credit shall be funded
by each of the Syndication Parties pursuant to Section 2.3 as a 5-Year Advance
under the 5-Year Facility in accordance with their respective Applicable
Percentage. If and to the extent any such draw under a Letter of Credit is not
fully funded as a 5-Year Advance pursuant to Section 2.3 within one Banking Day
following such draw, Borrower shall immediately reimburse the Letter of Credit
Bank for any unfunded or unreimbursed amounts of such draw. If and to the extent
any such draw under a Letter of Credit is not funded as a 5-Year Advance or
reimbursed by Borrower within two Banking Days following such draw, each
Syndication Party shall, at the request of the Letter of Credit Bank, promptly
fund its risk participation in such Letter of Credit directly to the Letter of
Credit Bank.

4.3 Closing Date Letters of Credit. Borrower and each Syndication Party agree
that each Closing Date Letter of Credit shall, as of the Closing Date be deemed
to have been issued as a Letter of Credit under the 5-Year Facility, and that
the issuer thereof shall for all purposes be deemed to have been the Letter of
Credit Bank hereunder with respect to each such Closing Date Letter of Credit.

4.4 Cash Collateral Account. Upon (a) the occurrence of an Event of Default, or
(b) the occurrence of the date which is 105 days prior to the 5-Year Maturity
Date, Borrower shall immediately (x) establish an account, if one has not
previously been established, with the Administrative Agent, or with such other
financial institution as shall be approved by the Required Lenders (“Cash
Collateral Account”); (y) deposit by wire transfer funds into such Cash
Collateral Account in an amount equal to (i) in the case of the application of
clause (a) of this Section, the undrawn face amount of all Letters of Credit
then outstanding, or (ii) in the case of the application of clause (b) of this
Section, the undrawn face amount of all Letters of Credit which on that date
have an expiry date later than the 5-Year Maturity Date (each an “Extended
Duration LC”); and (z) take such action, including the execution and delivery
(and, where requested, obtaining the execution thereof by third parties) of
security documents, Control Agreements, financing statements, and/or such other
documents as the Administrative Agent may require, in order to grant to the
Administrative Agent, on behalf of the Syndication Parties, a first lien
security interest on such Cash Collateral Account and the funds on deposit
therein; provided that in the case of clause (b) above, in lieu of the foregoing
provisions of this Section 4.4 Borrower may, upon terms and conditions
satisfactory to the Administrative Agent in its sole discretion, (A) enter into
arrangements satisfactory to the Administrative Agent and the Letter of Credit
Bank to eliminate the Letter of Credit Bank’s risk with respect to each such
Letter of Credit, including by providing cash collateral to the Letter of Credit
Bank, in each case in its individual capacity as issuer of a letter of credit
and (B) pay all Letter of Credit Fees and other fees, expenses or other amounts
accrued and unpaid at such time with respect to such Letters of Credit (the “LC
Separation Arrangements”); provided further that upon entering into the LC
Separation Arrangements, each such Letter of Credit shall permanently cease to
be a Letter of Credit hereunder, and the LC Commitment shall permanently be
reduced to zero. In addition, Borrower shall, on the date of issuance of each
Extended Duration LC which is issued on, or any time subsequent to the date
which is 105 days prior to, the 5-Year Maturity Date, deposit by wire transfer
funds into such Cash Collateral Account in an amount equal to the face amount of
each such Extended Duration LC unless a deposit was made on account of such
Extended Duration LC pursuant to clause (y) above. In the event that Borrower
fails or refuses to establish and fund the Cash Collateral Account or enter into
the LC Separation Arrangements as required above, the Syndication Parties shall
establish such an account in the name of the Administrative Agent and fund such
account by a 5-Year Advance in the same manner that a draw under any such Letter
of Credit would be funded. Notwithstanding any other provision contained in this
Credit Agreement or any of the other Loan Documents, draws made against any
Letter of Credit on or after the date of funding of the Cash Collateral Account
with respect to such Letter of Credit, shall be funded out of the funds on
deposit in the Cash Collateral Account rather than out of 5-Year Advances, to
the extent that the funds deposited into the Cash Collateral Account with
respect to such Letter of Credit remain on deposit in the Cash Collateral
Account on the date of such draw. At and after such time as there no longer
exists any Event of Default, the Administrative Agent shall within a reasonable
time after receipt of a written request therefor from Borrower (which Borrower
may send at any time after the date all Events of Default have been cured (if
cure is allowed) or waived pursuant to the provisions of this Credit Agreement),
refund to Borrower the amounts in the Cash Collateral Account which were
deposited therein on account of such Events of Default (less any amounts
withdrawn from the Cash Collateral Account to fund draws on any Letters of
Credit). Any draw under an Extended Duration LC funded as a 5-Year Advance shall
be repaid by Borrower no later than the next Banking Day if such draw occurs
after the 5-Year Maturity Date to the extent that it is not funded out of the
Cash Collateral Account as provided above. Upon receiving proof satisfactory to
the Administrative Agent of the termination, reduction in amount, or expiration
of any Extended Duration LC, and unless an Event of Default has occurred and is
continuing, and so long as there remains on deposit in the Cash Collateral
Account funds equal to the undrawn face amount of all Extended Duration LCs
which remain outstanding, the Administrative Agent shall within a reasonable
time after receiving a written request therefor from Borrower, refund to
Borrower an amount equal to the undrawn face amount of such terminated or
expired Extended Duration LC or the amount by which the undrawn face amount of
such Extended Duration LC has been reduced, as applicable. In the event of the
extension of the 5-Year Maturity Date to a date beyond the expiry date of an
Extended Duration LC, each Extended Duration LC whose expiry date is no longer
later than the 5-Year Maturity Date as so extended (each hereinafter referred to
as a “Converted LC”), shall no longer be deemed to be an Extended Duration LC,
and unless an Event of Default has occurred and is continuing, and so long as
there remains on deposit in the Cash Collateral Account funds equal to the
undrawn face amount of all Extended Duration LCs, excluding each such Converted
LC, the Administrative Agent shall within a reasonable time after receipt of a
written request therefor from Borrower (which Borrower may send at any time
after the effective date of such extension of the 5-Year Maturity Date), refund
to Borrower an amount equal to the undrawn face amount of each such Converted
LC.

4.5 Reimbursement Obligation Unconditional. All draws under the Letters of
Credit are absolutely, unconditionally, and irrevocably reimbursable by Borrower
and shall be funded as 5-Year Advances (or as provided otherwise in
Section 4.2.4 or 4.4 hereof), notwithstanding:

(a) any lack of validity or enforceability of the Letter of Credit, any of the
documents referenced in the Letter of Credit, or any other agreement or
instrument related to any such documents;

(b) the existence of any claim, setoff, defense or other right which Borrower
may have at any time against the beneficiary or any transferee of the Letter of
Credit (or any person for whom the beneficiary or transferee may be acting);

(c) any statement, draft, certificate, or any other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect, or any statement therein being untrue or inaccurate in any respect
whatsoever or the draw certificate was otherwise unauthorized, it being
expressly understood and agreed by Borrower that neither the Letter of Credit
Bank nor any Syndication Party shall have any liability on account of any lack
of authorization or forgery and any recovery from third parties on account of
such lack of authorization or such forgery shall be the sole responsibility of
Borrower; or

(d) the payment of a draw against presentation of a draft or certificate which
does not comply with the terms of the Letter of Credit, unless such payment is
made as a result of the gross negligence or willful misconduct of the issuer of
the Letter of Credit.



    ARTICLE 5. INTEREST; FEES; AND MARGINS

5.1 Interest. Except as provided in Article 3 hereof, interest on all Loans
shall be calculated as follows:

5.1.1 Base Rate Option. Unless Borrower requests and receives a LIBO Rate Loan
pursuant to Subsection 5.1.2 hereof, the outstanding principal balance owing
hereunder for 5-Year Advances (unless otherwise specified pursuant to
Section 3.9, in the case of Overnight Advances) shall bear interest at the Base
Rate (each a “Base Rate Loan”).

5.1.2 LIBO Rate Option. From time to time, and so long as no Event of Default
has occurred and is continuing, at the request of Borrower included in a 5-Year
Borrowing Notice, all or any part of the outstanding principal balance owing
hereunder for 5-Year Advances may bear interest at the LIBO Rate (each a “LIBO
Rate Loan”); provided that Borrower may have no more than ten (10) LIBO Rate
Loans outstanding at any time. To effect this option, the 5-Year Borrowing
Notice must specify (a) the principal amount that is to bear interest at the
LIBO Rate, which must be a minimum of $10,000,000.00 and in incremental
multiples of $1,000,000.00 and (b) the period selected by Borrower during which
the LIBO Rate is to be applied (“LIBO Rate Period”), which may be any period of
one, two, three, or six months, but must expire no later than the 5-Year
Maturity Date. In addition, Borrower may convert any Base Rate Loan to a LIBO
Rate Loan, or continue a LIBO Rate Loan, by making a written request therefor,
substantially in the form of Exhibit 5.1 hereto (“Conversion or Continuation
Notice”), to the Administrative Agent by facsimile or electronic mail at least
three (3) Banking Days prior to the first date of the LIBO Rate Period therefor,
specifying (y) the principal amount that is to bear interest at the LIBO Rate,
which must be a minimum of $10,000,000.00 and in incremental multiples of
$1,000,000.00 and (z) the LIBO Rate Period selected by Borrower during which the
LIBO Rate is to be applied. The Administrative Agent shall incur no liability in
acting upon a request which it believed in good faith had been made by a
properly authorized employee of Borrower. Following the expiration of the LIBO
Rate Period for any LIBO Rate Loan, interest shall automatically accrue at the
Base Rate unless Borrower requests and receives another LIBO Rate Loan as
provided in this Subsection.

5.2 Additional Provisions for LIBO Rate Loans.

5.2.1 Limitation on LIBO Rate Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of the LIBO Rate for any
LIBO Rate Period:

(a) the Administrative Agent determines (which determination shall be
conclusive) that quotations of interest rates in accordance with the definition
of LIBO Rate are not being provided in the relevant amounts or for the relevant
maturities for purposes of determining rates of interest for LIBO Rate Loans as
provided in this Credit Agreement; or

(b) any Syndication Party determines (which determination shall be conclusive)
that the relevant rates of interest referred to in the definition of LIBO Rate
upon the basis of which the rate of interest for LIBO Rate Loans for such LIBO
Rate Period is to be determined do not adequately cover the cost to the
Syndication Parties of making or maintaining such LIBO Rate Loans for such LIBO
Rate Period;

then Administrative Agent shall give Borrower prompt notice thereof, and so long
as such condition remains in effect, in the case of clause (a) above, the
Syndication Parties, and in the case of clause (b) above, the Syndication Party
that makes the determination, shall be under no obligation to make LIBO Rate
Loans, convert Base Rate Loans into LIBO Rate Loans, or continue LIBO Rate
Loans, and Borrower shall, on the last days of the then current applicable LIBO
Rate Periods for the outstanding LIBO Rate Loans, either prepay such LIBO Rate
Loans or such LIBO Rate Loans shall automatically be converted into a Base Rate
Loan in accordance with Section 5.1 hereof.

5.2.2 LIBO Rate Loan Unlawful. If any Change in Law shall make it unlawful for
any of the Syndication Parties to (a) advance its Funding Share of any LIBO Rate
Loan or (b) maintain its share of all or any portion of the LIBO Rate Loans,
each such Syndication Party shall promptly, by telephone (in which case it must
be promptly followed by a writing) or facsimile or electronic mail, notify the
Administrative Agent thereof, and of the reasons therefor and the Administrative
Agent shall promptly notify Borrower thereof and shall provide a copy of such
written notice to Borrower. In the former event, any obligation of any such
Syndication Party to make available its Funding Share of any future LIBO Rate
Loan shall immediately be canceled (and, in lieu thereof shall be made as a Base
Rate Loan), and in the latter event, any such unlawful LIBO Rate Loans or
portions thereof then outstanding shall be converted, at the option of such
Syndication Party, to a Base Rate Loan; provided, however, that if any such
Change in Law shall permit the LIBO Rate to remain in effect until the
expiration of the LIBO Rate Period applicable to any such unlawful LIBO Rate
Loan, then such LIBO Rate Loan shall continue in effect until the expiration of
such LIBO Rate Period. Upon the occurrence of any of the foregoing events on
account of any Change in Law, Borrower shall pay to the Administrative Agent
immediately upon demand such amounts as may be necessary to compensate any such
Syndication Party for any fees, charges, or other costs (including Funding
Losses) incurred or payable by such Syndication Party as a result thereof and
which are attributable to any LIBO Rate Loan made available to Borrower
hereunder, and any reasonable allocation made by any such Syndication Party
among its operations shall be conclusive and binding upon Borrower absent
manifest error.

5.2.3 Treatment of Affected Loans. If the obligations of any Syndication Party
to make or continue LIBO Rate Loans, or to convert Base Rate Loans into LIBO
Rate Loans, are suspended pursuant to Subsection 5.2.1 or 5.2.2 hereof (all LIBO
Rate Loans so affected being herein called “Affected Loans”), such Syndication
Party’s Affected Loans shall, on the last day(s) of the then current LIBO Rate
Period(s) for the Affected Loans (or, in the case of a conversion required by
Subsection 5.2.1 or 5.2.2, on such earlier date as such Syndication Party may
specify to Borrower), be automatically converted into Base Rate Loans for the
account of such Syndication Party. To the extent that such Syndication Party’s
Affected Loans have been so converted, all payments and prepayments of principal
which would otherwise be applied to such Syndication Party’s Affected Loans
shall be applied instead to its Base Rate Loans. All Advances which would
otherwise be made or continued by such Syndication Party as LIBO Rate Loans
shall be made or continued instead as Base Rate Loans, and all Base Rate Loans
of such Syndication Party which would otherwise be converted into LIBO Rate
Loans shall remain as Base Rate Loans.

5.3 Default Interest Rate. All past due payments on 5-Year Advances (including
Overnight Advances), Bid Advances, or of any other Bank Debt (whether as a
result of nonpayment by Borrower when due, at maturity, or upon acceleration)
shall bear interest at the Default Interest Rate from and after the due date for
the payment, or on the date of maturity or acceleration, as the case may be.

5.4 Interest Calculation. Interest on all Loans shall be calculated on the
actual number of days the principal owing thereunder is outstanding with the
daily rate calculated on the basis of a year consisting of 360 days. In
calculating interest, the Advance Date shall be included and the date each
payment is received shall be excluded.

5.5 Fees. Subject to Section 15.30, Borrower shall pay or cause to be paid the
following fees:

5.5.1 5-Year Facility Fee. A non-refundable fee (“5-Year Facility Fee”)
calculated in arrears as of the end of each of Borrower’s Fiscal Quarters
following the Closing Date, until the Loans are paid in full, all Letters of
Credit are canceled or have expired, and the Syndication Parties have no further
obligation to make a 5-Year Advance or issue Letters of Credit hereunder. The
5-Year Facility Fee for each such period shall be equal to (a) the average daily
5-Year Commitment in effect during such period, (b) multiplied by the average
daily 5-Year Facility Fee Factor in effect during such period, as converted to a
daily rate using a year of 360 days, (c) with the product thereof being further
multiplied by the number of days in such period. The 5-Year Facility Fee shall
be payable to the Administrative Agent in arrears on the Banking Day coinciding
with, or immediately preceding the fifth (5th) day after the close of each such
Fiscal Quarter, for distribution to each Syndication Party in the ratio that its
Individual 5-Year Commitment bears to the 5-Year Commitment as calculated by the
Administrative Agent on the last day of each such period.

5.5.2 Letter of Credit Fee. Borrower shall pay the non-refundable Letter of
Credit Fee calculated in arrears as of the last day of each of Borrower’s Fiscal
Quarters or as otherwise provided in Section 4.4. The Letter of Credit Fee shall
be payable to the Administrative Agent in arrears on the Banking Day coinciding
with, or immediately preceding the fifth (5th) day after the close of each of
Borrower’s Fiscal Quarters or as otherwise provided in Section 4.4, for
distribution to each Syndication Party in accordance with its Applicable
Percentage as calculated by the Administrative Agent on the last day of each
such period.

5.6 5-Year Margin; 5-Year Facility Fee Factor. If the Compliance Certificate
with respect to any Fiscal Quarter or Fiscal Year is not received by the
Administrative Agent by the date required as provided in Subsections 11.2.1 and
11.2.2 hereof, the 5-Year Margin and the 5-Year Facility Fee Factor for the
period commencing on the first day of the Fiscal Quarter or Fiscal Year
commencing immediately after the Fiscal Quarter or Fiscal Year for which such
Compliance Report was required, shall each be determined based on Tier 1 of
Schedule 2 for that entire Fiscal Quarter or Fiscal Year. If at any time within
one year of any date of determination of the ratio of Consolidated Funded Debt
to Consolidated Cash Flow for purposes of calculating the 5-Year Margin and
5-Year Facility Fee Factor, as a result of any restatement of or other
adjustment to the financial statements of Borrower or for any other reason,
(i) the ratio of Consolidated Funded Debt to Consolidated Cash Flow as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the ratio of Consolidated Funded Debt to Consolidated Cash
Flow would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of each Syndication Party promptly, and in any event within five
(5) Banking Days, on demand by the Administrative Agent, an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.



    ARTICLE 6. PAYMENTS; FUNDING LOSSES

6.1 Principal Payments. Principal shall be payable on the 5-Year Maturity Date;
provided that (a) principal owing on all Bid Advances shall be payable (i) on
the Bid Maturity Date as provided in the Bid under which such Bid Advance was
made, if such date is earlier than the 5-Year Maturity Date, and (ii) as
provided in Section 3.7 hereof; (b) principal owing on all Overnight Advances
shall be payable on the applicable Overnight Maturity Date; and (c) prepayments
may be made only as provided in Section 6.5 hereof.

6.2 Interest Payments. Interest shall be payable as follows: (a) interest on
Base Rate Loans and Overnight Advances shall be payable monthly in arrears on
the fifth day of the next succeeding month, (b) interest on LIBO Rate Loans
shall be payable on the last day of the LIBO Rate Period therefor unless the
LIBO Rate Period is longer than three (3) months, in which case interest shall
also be payable on each three month anniversary of the first day of the
applicable LIBO Rate Period, (c) interest on each Bid Rate Loan shall be payable
on the Bid Maturity Date therefor unless the Bid Maturity Date is more than
three (3) months from the date of the Advance under such Bid Rate Loan, in which
case interest shall also be payable on each three month anniversary of the date
of the relevant Advance, (d) interest on Overnight Advances then accrued and
unpaid shall be payable on the Overnight Maturity Date, and (e) interest on all
Loans then accrued and unpaid shall be payable on the 5-Year Maturity Date.

6.3 Application of Principal Payments. Subject to Section 14.4, principal
payments and prepayments shall be applied (a) so long as no Event of Default or
Potential Default has occurred and is continuing, to principal amounts owing
under the 5-Year Facility, including to Overnight Advances, as Borrower directs
in writing (provided that Bid Rate Loans may not be prepaid); or (b) if an Event
of Default or Potential Default has occurred and is continuing, or if Borrower
provides no specific direction, then to principal amounts owing (i) under those
Overnight Advances with respect to which the Overnight Maturity Date has
occurred, then (ii) under those Bid Rate Loans with respect to which the Bid
Maturity Date has occurred, then (iii) under the 5-Year Facility (other than Bid
Rate Loans or Overnight Advances), then (iv) under those Overnight Advances with
respect to which the Overnight Maturity Date has not occurred, then (v) under
the Bid Rate Loans with respect to which the Bid Maturity Date has not occurred
(provided that Bid Rate Loans shall not be prepaid unless an Event of Default or
Potential Default is continuing, and Borrower will be responsible for all
Funding Losses applicable to such prepayment). Subject to the provisions of the
foregoing sentence, payments shall be applied first to Base Rate Loans and then
to LIBO Rate Loans unless Borrower directs otherwise in writing; provided,
subject to Section 14.4, upon the occurrence and during the continuance of an
Event of Default or Potential Default, such payments shall be applied, first to
fees, second to interest, third to principal pro-rata to the applicable Loans,
fourth to the Cash Collateral Account, and last to any other Bank Debt.

6.4 Manner of Payment. All payments, including prepayments, that Borrower is
required or permitted to make under the terms of this Credit Agreement and the
other Loan Documents shall be made to the Administrative Agent in immediately
available federal funds, to be received no later than 1:00 P.M. (Central time)
of the date on which such payment is due (or the following Banking Day if such
date is not a Banking Day) by wire transfer through Federal Reserve Bank, Kansas
City, as provided in the Wire Instructions (or to such other account as the
Administrative Agent may designate by notice).

6.4.1 Payments to Be Free and Clear. All sums payable by Borrower under this
Credit Agreement and the other Loan Documents shall be paid without setoff or
counterclaim and free and clear of, and without any deduction or withholding on
account of, any tax imposed, levied, collected, withheld or assessed by or
within the United States of America or any political subdivision in or of the
United States of America or any other jurisdiction from or to which a payment is
made by or on behalf of Borrower or by any federation or organization of which
the United States of America or any such jurisdiction is a member at the time of
payment (excluding (i) taxes imposed on or measured by the net income or net
profits of the recipient of such payment, and franchise taxes imposed in lieu
thereof or (ii) any taxes imposed pursuant to FATCA).

6.4.2 Grossing-up of Payments. If Borrower or any other Person is required by
law to make any deduction or withholding on account of any such tax from any sum
paid or payable by Borrower to the Administrative Agent or any Syndication Party
under any of the Loan Documents:

(a) Borrower shall notify the Administrative Agent of any such requirement or
any change in any such requirement as soon as Borrower becomes aware of it;

(b) Borrower shall pay any such tax when such tax is due, such payment to be
made (if the liability to pay is imposed on Borrower) for its own account or (if
that liability is imposed on the Administrative Agent or such Syndication Party,
as the case may be) on behalf of and in the name of the Administrative Agent or
such Syndication Party;

(c) the sum payable by Borrower in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment, the
Administrative Agent or such Syndication Party, as the case may be, receives on
the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and

(d) within thirty (30) days after paying any sum from which it is required by
law to make any deduction or withholding, and within thirty (30) days after the
due date of payment of any tax which it is required by clause (b) above to pay,
Borrower shall deliver to the Administrative Agent evidence satisfactory to the
other affected parties of such deduction, withholding or payment and of the
remittance thereof to the relevant taxing or other authority; provided that no
such additional amount shall be required to be paid to any Syndication Party
under clause (c) above except to the extent that any change after the date on
which such Syndication Party became a Syndication Party in any such requirement
for a deduction, withholding or payment as is mentioned therein shall result in
an increase in the rate of such deduction, withholding or payment from that in
effect at the date on which such Syndication Party became a Syndication Party,
in respect of payments to such Syndication Party.

6.5 Voluntary Prepayments. Borrower shall have the right to prepay all or any
part of the outstanding principal balance under the Loans at any time in
integral multiples of $1,000,000.00 (or the entire outstanding balance, if less)
and subject to a $5,000,000.00 minimum prepayment on LIBO Rate Loans (or the
entire outstanding balance, if less), on any Banking Day; provided that (a) in
the event of prepayment of any LIBO Rate Loan, whether voluntary (including
payments pursuant to Section 2.9 hereof) or on account of acceleration
(i) Borrower must provide three (3) Banking Days notice to the Administrative
Agent prior to making such prepayment, and (ii) Borrower must, at the time of
making such prepayment, pay all accrued but unpaid interest and all Funding
Losses applicable to such prepayment, and (b) Borrower shall not have the right
to prepay any Bid Rate Loan before the applicable Bid Maturity Date, but if a
Bid Rate Loan is deemed prepaid on account of acceleration, Borrower must pay
all Funding Losses applicable to such prepayment. Principal amounts prepaid may
be reborrowed under the terms and conditions of this Credit Agreement.

6.6 Distribution of Principal and Interest Payments. The Administrative Agent
shall distribute payments of principal and interest among the Syndication
Parties as follows:

6.6.1 Principal and Interest Payments on 5-Year Advances. Principal and interest
payments on 5-Year Advances shall be remitted to the Syndication Parties in the
ratio in which they funded the 5-Year Advance to which such payments are
applied.

6.6.2 Principal and Interest Payments on Bid Advances. Principal and interest
payments on Bid Advances shall be remitted to the Syndication Party which made
the Bid Advance to which such payments are applied.

6.6.3 Principal and Interest Payments on Overnight Advances. Principal and
interest payments on Overnight Advances shall be remitted to the Overnight
Lender.

6.7 Funding Losses. Borrower will indemnify each Syndication Party against any
Funding Losses that such Syndication Party may sustain or incur as a consequence
of any event (other than a default by such Syndication Party in the performance
of its obligations hereunder) which results in (a) such Syndication Party
receiving any amount on account of the principal of any LIBO Rate Loan or Bid
Rate Loan prior to the last day of the LIBO Rate Period in effect therefor (in
the case of LIBO Rate Loans) or the Bid Maturity Date therefor (in the case of
Bid Rate Loans), (b) the conversion of a LIBO Rate Loan to a Base Rate Loan, or
any conversion of the LIBO Rate Period with respect to any LIBO Rate Loan, in
each case other than on the last day of the LIBO Rate Period in effect therefor,
or (c) any LIBO Rate Loan to be made, converted or continued by such Syndication
Party not being made, converted or continued after notice thereof shall have
been given by Borrower. “Funding Losses” shall be determined on an individual
Syndication Party basis as the amount which would result in such Syndication
Party being made whole (on a present value basis) for the actual or imputed
funding losses (including, without limitation, any loss, cost or expense
incurred by reason of obtaining, liquidating or employing deposits or other
funds acquired by such Syndication Party to fund or maintain a LIBO Rate Loan or
Bid Rate Loan) incurred by such Syndication Party as a result of such payment
(regardless of whether the Syndication Party actually funded with such
deposits). In the event of any such payment, each Syndication Party which had
funded the LIBO Rate Loan being paid (or the Syndication Party which made the
Bid Advance being prepaid) shall, promptly after being notified of such payment,
send written notice (“Funding Loss Notice”) to the Administrative Agent by
facsimile or electronic mail setting forth the amount of attributable Funding
Losses. The Administrative Agent shall notify Borrower orally or in writing of
the amount of such Funding Losses. A determination by a Syndication Party as to
the amounts payable pursuant to this Section shall be conclusive absent manifest
error.



    ARTICLE 7. BANK EQUITY INTERESTS

Borrower agrees to purchase such equity interests in CoBank (“Bank Equity
Interests”) as CoBank may from time to time require in accordance with its
bylaws and capital plans as applicable to cooperative borrowers generally. In
connection with the foregoing, Borrower hereby acknowledges receipt, prior to
the execution of this Credit Agreement, of the following with respect to CoBank:
(a) the bylaws, (b) a written description of the terms and conditions under
which the Bank Equity Interests are issued and (c) the most recent annual
report, and if more recent than the latest annual report, the latest quarterly
report. Borrower agrees to be bound by the terms of CoBank’s bylaws and
capitalization plan, including without limitation, provisions applicable to
patronage distributions. CoBank shall have no obligation to retire the Bank
Equity Interests upon Borrower’s default or at any other time, either for
application to the Bank Debt or otherwise. Neither the Bank Equity Interests nor
any accrued patronage shall be offset against the Bank Debt owing to CoBank or
otherwise taken into consideration for purposes of determining the Syndication
Parties’ pro rata shares hereunder. CoBank reserves the right to sell
participations under the provisions of Section 15.27 on a non-patronage basis.
In addition, Borrower agrees to purchase such equity interests in any Farm
Credit System Institution which is a Syndication Party hereunder as such Farm
Credit System Institution may from time to time require in accordance with its
bylaws and capital plans as applicable to cooperative borrowers generally and as
is required by any written agreement Borrower may execute with any such Farm
Credit System Institution.



    ARTICLE 8. SECURITY

The obligations of Borrower under this Credit Agreement shall be unsecured,
except (a) with respect to the Cash Collateral Account as provided in
Section 4.4 and cash collateral provided under Section 15.30; (b) the statutory
lien in favor of CoBank (but not any other Syndication Parties) in the Bank
Equity Interests (and each party hereto acknowledges that CoBank has a statutory
first lien on all of the Bank Equity Interests pursuant to 12 U.S.C. 2131, and
that such statutory lien shall be for CoBank’s sole and exclusive benefit and
shall not be subject to this Credit Agreement or any other Loan Document); and
(c) the statutory lien, if any, in favor of any Farm Credit System Institution
(but not any other Syndication Parties), which may require Borrower to purchase
equity interests as provided in Article 7 hereof, in such equity interests.



    ARTICLE 9. REPRESENTATIONS AND WARRANTIES

To induce the Syndication Parties to make the Loans, and the Letter of Credit
Bank to issue Letters of Credit, and recognizing that the Syndication Parties,
the Administrative Agent, the Letter of Credit Bank, and the Bid Agent are
relying thereon, Borrower represents and warrants as follows:

9.1 Organization, Good Standing, Etc. Borrower: (a) is duly organized, validly
existing, and in good standing under the laws of its state of incorporation;
(b) qualifies as a cooperative association under the laws of its state of
incorporation; (c) is duly qualified to do business and is in good standing in
each jurisdiction in which the transaction of its business makes such
qualification necessary, except to the extent that the failure to so qualify has
not resulted in, and could not reasonably be expected to cause, a Material
Adverse Effect; and (d) has all authority and all requisite corporate and legal
power to own and operate its assets and to carry on its business, and to enter
into and perform the Loan Documents to which it is a party. Each Subsidiary:
(a) is duly organized, validly existing, and in good standing under the laws of
its state of incorporation; (b) is duly qualified to do business and is in good
standing in each jurisdiction in which the transaction of its business makes
such qualification necessary, except to the extent that the failure to so
qualify has not resulted in, and could not reasonably be expected to cause, a
Material Adverse Effect; and (c) has all authority and all requisite corporate
and legal power to own and operate its assets and to carry on its business.

9.2 Corporate Authority, Due Authorization; Consents. Borrower has taken all
corporate action necessary to execute, deliver and perform its obligations under
the Loan Documents to which it is a party. All consents or approvals of any
Person which are necessary for, or are required as a condition of Borrower’s
execution, delivery and performance of and under the Loan Documents, have been
obtained.

9.3 Litigation. Except as described on Exhibit 9.3 hereto, there are no pending
legal or governmental actions, proceedings or investigations to which Borrower
or any Subsidiary is a party or to which any property of Borrower or any
Subsidiary is subject which might reasonably be expected to result in any
Material Adverse Effect and, to Borrower’s knowledge, no such actions or
proceedings are threatened or contemplated by any federal, state, county, or
city (or similar unit) governmental agency or any other Person.

9.4 No Violations. The execution, delivery and performance of its obligations
under the Loan Documents will not: (a) violate any provision of Borrower’s
articles of incorporation or bylaws, or any law, rule, regulation (including,
without limitation, Regulations T, U, and X of the Board of Governors of the
Federal Reserve System), or any judgment, order or ruling of any court or
governmental agency; (b) violate, require consent under (except such consent as
has been obtained), conflict with, result in a breach of, constitute a default
under, or with the giving of notice or the expiration of time or both,
constitute a default under, any existing real estate mortgage, indenture, lease,
security agreement, contract, note, instrument or any other agreements or
documents binding on Borrower or affecting its property; or (c) violate,
conflict with, result in a breach of, constitute a default under, or result in
the loss of, or restriction of rights under, any Required License or any order,
law, rule, or regulation under or pursuant to which any Required License was
issued or is maintained (“Licensing Laws”).

9.5 Binding Agreement. Each of the Loan Documents to which Borrower is a party
is, or when executed and delivered, will be, the legal, valid and binding
obligation of Borrower, enforceable in accordance with its terms, subject only
to limitations on enforceability imposed by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally and by general principles of equity.

9.6 Compliance with Laws. Borrower and each Subsidiary are in compliance with
all federal, state, and local laws, rules, regulations, ordinances, codes and
orders, including without limitation all Environmental Laws and all Licensing
Laws, with respect to which noncompliance could reasonably be expected to result
in a Material Adverse Effect.

9.7 Principal Place of Business; Place of Organization. Borrower’s place of
business, or chief executive office if it has more than one place of business,
and the place where the records required by Section 11.1 hereof are kept, is
located at 5500 Cenex Drive, Inver Grove Heights, Minnesota 55077. Borrower is a
cooperative corporation formed under the laws of the State of Minnesota.

9.8 Payment of Taxes. Except as shown on Exhibit 9.8 hereto, Borrower and each
Subsidiary have filed all required federal, state and local tax returns and have
paid all taxes as shown on such returns as they have become due, and have paid
when due all other taxes, assessments or impositions levied or assessed against
Borrower or any Subsidiary, or their business or properties, except where the
failure to make such filing or payment could not reasonably be expected to
result in a Material Adverse Effect. Exhibit 9.8 specifically indicates all such
taxes, if any, which are subject to a Good Faith Contest.

9.9 Licenses and Approvals. Borrower and each Subsidiary have ownership of, or
license to use, or have been issued, all trademarks, patents, copyrights,
franchises, certificates, approvals, permits, authorities, agreements, and
licenses which are used or necessary to permit it to own its properties and to
conduct the business as presently being conducted as to which the termination or
revocation thereof could reasonably be expected to have a Material Adverse
Effect (“Required Licenses”). Each Required License is in full force and effect,
and there is no outstanding notice of cancellation or termination or, to
Borrower’s knowledge, any threatened cancellation or termination in connection
therewith, nor has an event occurred with respect to any Required License which,
with the giving of notice or passage of time or both, could result in the
revocation or termination thereof or otherwise in any impairment of Borrower’s
rights with respect thereto, which impairment could reasonably be expected to
have a Material Adverse Effect. No consent, permission, authorization, order, or
license of any governmental authority, is necessary in connection with the
execution, delivery, performance, or enforcement of and under the Loan Documents
to which Borrower is a party except such as have been obtained and are in full
force and effect.

9.10 Employee Benefit Plans. Exhibit 9.10 sets forth as of the Closing Date a
true and complete list of each Borrower Benefit Plan that is maintained by
Borrower or any of its Subsidiaries or in which Borrower or any of its
Subsidiaries participates or to which Borrower or any of its Subsidiaries is
obligated to contribute, in each case as of the Closing Date. Borrower and its
Subsidiaries are in compliance in all material respects with the Employee
Retirement Income Security Act of 1974, as amended, and the regulations
thereunder (“ERISA”), to the extent applicable to them, and have not received
any notice to the contrary from the Pension Benefit Guaranty Corporation
(“PBGC”).

9.11 Equity Investments. Borrower does not now own any stock or other voting or
equity interest, directly or indirectly, in any Person valued at the greater of
book value or market value at $5,000,000 or more, other than: (a) the Bank
Equity Interests, and (b) as set forth on Exhibit 9.11.

9.12 Title to Real and Personal Property. Borrower and each Subsidiary have good
and marketable title to, or valid leasehold interests in, all of their material
properties and assets, real and personal, including the properties and assets
and leasehold interests reflected in the financial statements of Borrower and
its Subsidiaries referred to in Section 9.13 hereof, except (a) any properties
or assets disposed of in the ordinary course of business, and (b) for defects in
title and encumbrances which could not reasonably be expected to result in a
Material Adverse Effect; and none of the properties of Borrower or any
Consolidated Subsidiary are subject to any Lien, except as permitted by
Section 12.3 hereof. All such property is in good operating condition and
repair, reasonable wear and tear excepted, and suitable in all material respects
for the purposes for which it is being utilized except where their failure to be
in good operating condition could not reasonably be expected to result in a
Material Adverse Effect. All of the leases of Borrower and each Subsidiary which
constitute Material Agreements are in full force and effect and afford Borrower
or such Subsidiary peaceful and undisturbed possession of the subject matter
thereof.

9.13 Financial Statements. The consolidated balance sheets of Borrower and its
Subsidiaries as of August 31, 2010, and the related consolidated statements of
operations, cash flows and consolidated statements of capital shares and
equities for the Fiscal Year then ended, and the accompanying footnotes,
together with the unqualified opinion thereon, dated November 10, 2010 of
PricewaterhouseCoopers LLP, independent certified public accountants, copies of
which have been furnished to the Administrative Agent and the Syndication
Parties, fairly present in all material respects the consolidated financial
condition of Borrower and its Subsidiaries as at such dates and the results of
the consolidated operations of Borrower and its Subsidiaries for the periods
covered by such statements, all in accordance with GAAP consistently applied.
Since August 31, 2010, there has been no material adverse change in the
financial condition, results of operations, business or prospects of Borrower or
any of its Subsidiaries. As of the Closing Date, there are no liabilities of
Borrower or any of its Subsidiaries, fixed or contingent, which are material but
are not reflected in the financial statements of Borrower and its Subsidiaries
referred to above or referred to in the notes thereto, other than liabilities
arising in the ordinary course of business since August 31, 2010. No
information, exhibit, or report furnished by Borrower or any of its Subsidiaries
to the Administrative Agent or the Syndication Parties in connection with the
negotiation of this Credit Agreement contained any material misstatement of fact
or omitted to state a material fact or any fact necessary to make the statements
contained therein not materially misleading in light of the circumstances in
which they were made and taken together with the other information, exhibits and
reports furnished to the Administrative Agent and/or the Syndication Parties.

9.14 Environmental Compliance. Except as set forth on Exhibit 9.14 hereto,
Borrower and each Subsidiary have obtained all permits, licenses and other
authorizations which are required under all applicable Environmental Laws,
except to the extent failure to have any such permit, license or authorization
could not reasonably be expected to result in a Material Adverse Effect. Except
as set forth on Exhibit 9.14 hereto, Borrower and each Subsidiary are in
compliance with all Environmental Laws and the terms and conditions of the
required permits, licenses and authorizations, and are also in compliance with
all other limitations, restrictions, obligations, schedules and timetables
contained in those Laws or contained in any plan, order, decree, judgment,
injunction, notice or demand letter issued, entered, promulgated or approved
thereunder, except to the extent, in each case, failure to comply has not
resulted in, and could not reasonably be expected to result in, a Material
Adverse Effect.

9.15 Fiscal Year. Each fiscal year of Borrower begins on September 1 of each
calendar year and ends on August 31 of the following calendar year.

9.16 Material Agreements. Neither Borrower nor, to Borrower’s knowledge, any
other party to any Material Agreement, is in default thereunder, and no facts
exist which with the giving of notice or the passage of time, or both, would
constitute such a default.

9.17 Regulations U and X. No portion of any Advance or Letter of Credit will be
used for the purpose of purchasing, carrying, or making loans to finance the
purchase of, any “margin security” or “margin stock” as such terms are used in
Regulations U or X of the Board of Governors of the Federal Reserve System, 12
C.F.R. Parts 221 and 224.

9.18 Trademarks, Tradenames, etc. Borrower owns or licenses all patents,
trademarks, trade names, service marks and copyrights (collectively,
“Intellectual Property”) that it utilizes in its business as presently being
conducted and as anticipated to be conducted, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. The
Intellectual Property is in full force and effect, and Borrower has taken or
caused to be taken all action, necessary to maintain the Intellectual Property
in full force and effect and has not taken or failed to take or cause to be
taken any action which, with the giving of notice, or the expiration of time, or
both, could result in any such Intellectual Property being revoked, invalidated,
modified, or limited.

9.19 No Default on Outstanding Judgments or Orders. Borrower and each Subsidiary
have satisfied all judgments and Borrower and each Subsidiary are not in default
with respect to any judgment, writ, injunction, decree, rule or regulation of
any court, arbitrator or federal, state, municipal or other Governmental
Authority, commission, board, bureau, agency or instrumentality, domestic or
foreign, except to the extent such failure to satisfy any or all such judgments
or to be in such a default has not resulted in, and could not reasonably be
expected to result in, a Material Adverse Effect.

9.20 No Default in Other Agreements. Neither Borrower nor any Subsidiary is a
party to any indenture, loan or credit agreement or any lease or other agreement
or instrument or subject to any certificate of incorporation or corporate
restriction which has resulted in, or could reasonably be expected to result in,
a Material Adverse Effect. Neither Borrower nor any Subsidiary is in default in
any respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument
where such failure to perform, observe or fulfill has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect.

9.21 Acts of God. Neither the business nor the properties of Borrower or any
Subsidiary are currently affected by any fire, explosion, accident, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) which has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect.

9.22 Governmental Regulation. Neither Borrower nor any Subsidiary is subject to
regulation under the Investment Company Act of 1940, the Interstate Commerce
Act, the Federal Power Act or any statute or regulation, in each case, limiting
its ability to incur indebtedness for money borrowed as contemplated hereby.

9.23 Labor Matters and Labor Agreements. Except as set forth in Exhibit 9.23
hereto: (a) As of the Closing Date, there are no collective bargaining
agreements or other labor agreements covering any employees of Borrower or any
Subsidiary the termination, cessation, or breach of which could reasonably be
expected to result in a Material Adverse Effect, and a true and correct copy of
each such agreement will be furnished to the Administrative Agent upon its
written request from time to time. (b) There is no organizing activity involving
Borrower pending or, to Borrower’s knowledge, threatened by any labor union or
group of employees. (c) There are, to Borrower’s knowledge, no representation
proceedings pending or threatened with the National Labor Relations Board, and
no labor organization or group of employees of Borrower has made a pending
demand for recognition. (d) There are no complaints or charges against Borrower
pending or, to Borrower’s knowledge threatened to be filed with any federal,
state, local or foreign court, governmental agency or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment by Borrower of any individual. (e) There are no
strikes or other labor disputes against Borrower that are pending or, to
Borrower’s knowledge, threatened. (f) Hours worked by and payment made to
employees of Borrower or any Subsidiary have not been in violation of the Fair
Labor Standards Act (29 U.S.C. § 201 et seq.) or any other applicable law
dealing with such matters. The representations made in clauses (b) through
(f) of this Section are made with respect to those occurrences described which
could, considered in the aggregate, reasonably be expected to have a Material
Adverse Effect.

9.24 Anti-Terrorism Laws.

9.24.1 Violation of Law. Neither Borrower nor, to the knowledge of Borrower, any
of its Subsidiaries, is in violation of any laws relating to terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (“Executive Order”), and the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (“USA Patriot
Act”).

9.24.2 Classification. Neither Borrower nor, to the knowledge of Borrower, any
of its Subsidiaries, or their respective brokers or other agents acting or
benefiting in any capacity in connection with the Loans, is any of the
following:

(a) a Person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

(b) a Person or entity owned or controlled by, or acting for or on behalf of,
any Person or entity that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;

(c) a Person or entity with which any Syndication Party is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

(d) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

(e) a Person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list.

9.24.3 Conduct of Business. Neither Borrower nor to the knowledge of Borrower,
any of its brokers or other agents acting in any capacity in connection with the
Loans (a) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in clause (b) of Subsection 9.24.2 above, (b) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order, or (c) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

9.25 Disclosure. The representations and warranties contained in this Article 9
and in the other Loan Documents or in any financial statements provided to the
Administrative Agent do not contain any untrue statement of a material fact or
omit to state a material fact necessary to make such representations or
warranties not misleading; and all projections provided to the Administrative
Agent were prepared in good faith based on reasonable assumptions.



    ARTICLE 10. CONDITIONS TO CLOSING AND ADVANCES

10.1 Conditions to Closing. The obligation of the Syndication Parties to make
any Advances, and the obligation of the Letter of Credit Bank to issue any
Letters of Credit hereunder are subject to satisfaction, in the sole discretion
of the Administrative Agent and the Syndication Parties (except that
satisfaction of Subsection 10.1.6 shall be determined in the reasonable
discretion of the Administrative Agent and the Syndication Parties), of each of
the following conditions precedent:

10.1.1 Loan Documents. The Administrative Agent shall have received duly
executed originals of the Loan Documents.

10.1.2 Approvals. The Administrative Agent shall have received evidence
satisfactory to it of all consents and approvals of governmental authorities and
third parties which are with respect to Borrower, necessary for, or required as
a condition of the validity and enforceability of the Loan Documents to which it
is a party.

10.1.3 Organizational Documents. The Administrative Agent shall have received:
(a) a good standing certificate, dated no more than thirty (30) days prior to
the Closing Date, for Borrower for its state of incorporation; (b) a copy of the
articles of incorporation of Borrower (and any amendments thereto) certified by
the Secretary of State of its state of organization; and (c) a copy of the
bylaws of Borrower, certified as true and complete by the Secretary or Assistant
Secretary of Borrower.

10.1.4 Evidence of Corporate Action. The Administrative Agent shall have
received in form and substance satisfactory to the Administrative Agent:
(a) documents evidencing all corporate action taken by Borrower to authorize
(including the specific names and titles of the persons authorized to so act
(each an “Authorized Officer”)) the execution, delivery and performance of the
Loan Documents to which it is a party, certified to be true and correct by the
Secretary or Assistant Secretary of Borrower; and (b) a certificate of the
Secretary or Assistant Secretary of Borrower, dated the Closing Date, certifying
the names and true signatures of the Authorized Officers.

10.1.5 Evidence of Insurance. Borrower shall have provided the Administrative
Agent with insurance certificates and such other evidence, in form and substance
satisfactory to the Administrative Agent, of all insurance required to be
maintained by it under the Loan Documents.

10.1.6 Appointment of Agent for Service. The Administrative Agent shall have
received evidence satisfactory to the Administrative Agent that Borrower has
appointed CT Corporation to serve as its agent for service of process at their
New York, New York office (presently at 111 Eighth Avenue, New York, NY 10011),
and that CT Corporation has accepted such appointment by Borrower.

10.1.7 No Material Change. (a) No material adverse change shall have occurred
since August 31, 2010 (i) in the business, assets, liabilities (actual or
contingent), operations, condition (financial or otherwise) or prospects of
Borrower and its Subsidiaries, taken as a whole, or (ii) in facts and
information regarding such entities as represented to the Administrative Agent
or any Syndication Party on or prior to the Closing Date; and (b) no change
shall have occurred in the condition or operations of Borrower since August 31,
2010 which could reasonably be expected to result in a Material Adverse Effect.

10.1.8 Fees and Expenses. Borrower shall have paid the Administrative Agent, by
wire transfer of immediately available federal funds all fees set forth in
Section 5.5 hereof and any other fees owing to the Administrative Agent or the
Syndication Parties which are due on the Closing Date, and all expenses owing
pursuant to Section 16.1 hereof.

10.1.9 Bank Equity Interest Purchase Obligation. Borrower shall have purchased
such Bank Equity Interests as CoBank may require pursuant to Article 7 hereof.

10.1.10 Opinion of Counsel. Borrower shall have provided a favorable opinion of
its counsel addressed to the Administrative Agent and each of the present and
future Syndication Parties, covering such matters as the Administrative Agent
may reasonably require.

10.1.11 Further Assurances. Borrower shall have provided and/or executed and
delivered to the Administrative Agent such further assignments, documents or
financing statements, in form and substance satisfactory to the Administrative
Agent, that Borrower is to execute and/or deliver pursuant to the terms of the
Loan Documents or as the Administrative Agent may reasonably request.

10.1.12 2011 Credit Agreement (3-Year Revolving Loan). Borrower shall have
entered into the 2011 Credit Agreement (3-Year Revolving Loan) in form and
substance satisfactory to the Administrative Agent, and all conditions to the
effectiveness thereof shall have been satisfied. Immediately upon the occurrence
of the Closing Date, [the “3-Year Commitment” as defined in the 2011 Credit
Agreement (3-Year Revolving Loan) shall equal 1,250,000,000.00].

10.1.13 Evidence of Termination of 2010 Credit Agreement and 2010 364-Day Credit
Agreement. The Administrative Agent shall have received in form and substance
satisfactory to the Administrative Agent evidence that (a) the 2010 Credit
Agreement and all Notes issued thereunder and (b) the 2010 364-Day Credit
Agreement and all Notes issued thereunder, in each case, have been, or
concurrently with the Closing Date are being, terminated.

10.1.14 No Default. As of the Closing Date, no Event of Default or Potential
Default shall have occurred and be continuing.

10.1.15 Accuracy of Representations and Warranties. The representations and
warranties of Borrower herein shall be true and correct in all material respects
on and as of the Closing Date.

10.1.16 Documentation Required by Regulatory Authorities. The Syndication
Parties shall have received, to the extent requested on or prior to five Banking
Days before the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.

10.2 Conditions to Advances and to Issuance of Letters of Credit. The
Syndication Parties’ obligation to fund each Advance (other than a 5-Year
Advance requested by the Overnight Lender pursuant to Section 3.9 or a 5-Year
Advance to be funded pursuant to Section 4.2.4 or 4.4), and the obligation of
the Letter of Credit Bank to issue, or make any amendments to or extensions of,
Letters of Credit is subject to the satisfaction, in the sole discretion of the
Administrative Agent and the Syndication Parties, of each of the following
conditions precedent, as well as those set forth in Section 10.1 hereof, and
each request by Borrower for an Advance or Letter of Credit shall constitute a
representation by Borrower, upon which the Administrative Agent may rely, that
the conditions set forth in Subsections 10.2.1 and 10.2.2 hereof have been
satisfied:

10.2.1 Default. As of the Advance Date or the issuance date of a Letter of
Credit, as the case may be, no Event of Default or Potential Default shall have
occurred and be continuing, and the disbursing of the amount of the Advance
requested shall not result in an Event of Default or Potential Default.

10.2.2 Representations and Warranties. The representations and warranties of
Borrower herein shall be true and correct in all material respects on and as of
the date on which the Advance is to be made or the Letter of Credit is to be
issued as though made on such date. Borrower shall have paid the Administrative
Agent, by wire transfer of immediately available U.S. funds all fees set forth
in Section 5.5 hereof which are then due and payable, including all expenses
owing pursuant to Section 16.1 hereof.



    ARTICLE 11. AFFIRMATIVE COVENANTS

From and after the date of this Credit Agreement and until the Bank Debt is
indefeasibly paid in full, all Letters of Credit and Closing Date Letters of
Credit have expired or been fully drawn or terminated, and the Syndication
Parties have no obligation to make any Advance, and the Letter of Credit Bank
has no obligation to issue any Letters of Credit hereunder, Borrower agrees that
it will observe and comply with the following covenants for the benefit of the
Administrative Agent, the Syndication Parties, and the Letter of Credit Bank:

11.1 Books and Records. Borrower shall at all times keep, and cause each
Subsidiary to keep, proper books of record and account, in which correct and
complete entries shall be made of all its dealings, in accordance with GAAP.

11.2 Reports and Notices. Borrower shall provide to the Administrative Agent the
following reports, information and notices:

11.2.1 Annual Financial Statements. As soon as available, but in no event later
than one hundred and thirty (130) days after the end of any Fiscal Year of
Borrower occurring during the term hereof one copy of the audit report for such
year and accompanying consolidated financial statements (including all footnotes
thereto), including a consolidated balance sheet, a consolidated statement of
earnings, a consolidated statement of capital, and a consolidated statement of
cash flow for Borrower and its Subsidiaries, showing in comparative form the
figures for the previous Fiscal Year, all in reasonable detail, prepared in
conformance with GAAP consistently applied and certified without qualification
by PricewaterhouseCoopers, or other independent public accountants of nationally
recognized standing selected by Borrower and satisfactory to the Administrative
Agent. Delivery to the Administrative Agent within the time period specified
above of copies of Borrower’s Annual Report on Form 10-K as prepared and filed
in accordance with the requirements of the Securities and Exchange Commission
shall be deemed to satisfy the requirements of this Subsection if accompanied by
the required unqualified accountant’s certification. Such annual financial
statements or Form 10-Ks required pursuant to this Subsection shall be
accompanied by a Compliance Certificate signed by Borrower’s Chief Financial
Officer or other officer of Borrower acceptable to the Administrative Agent.
Borrower shall be deemed to have complied with this Section if such financial
statements are delivered to the Administrative Agent by electronic mail, or in
the case of the Form 10-K the Administrative Agent is advised by electronic mail
that the Form 10-K is available on the EDGAR system, in each case accompanied by
an electronic copy of the signed Compliance Certificate.

11.2.2 Quarterly Financial Statements. As soon as available but in no event more
than fifty-five (55) days after the end of each Fiscal Quarter (except the last
Fiscal Quarter of Borrower’s Fiscal Year) the following financial statements or
other information concerning the operations of Borrower and its Subsidiaries for
such Fiscal Quarter, the Fiscal Year to date, and for the corresponding periods
of the preceding Fiscal Year, all prepared in accordance with GAAP consistently
applied: (a) a consolidated balance sheet, (b) a consolidated summary of
earnings, (c) a consolidated statement of cash flows, and (d) such other
statements as the Administrative Agent may reasonably request. Delivery to the
Administrative Agent within the time period specified above of copies of
Borrower’s Quarterly Report on Form 10-Q as prepared and filed in accordance
with the requirements of the Securities and Exchange Commission shall be deemed
to satisfy the requirements of this Subsection other than clause (d) hereof.
Such quarterly financial statements or Form 10-Qs required pursuant to this
Subsection shall be accompanied by a Compliance Certificate signed by Borrower’s
Chief Financial Officer or other officer of Borrower acceptable to the
Administrative Agent (subject to normal year end adjustments). Borrower shall be
deemed to have complied with this Section if such financial statements are
delivered to the Administrative Agent by electronic mail, or in the case of the
Form 10-Q the Administrative Agent is advised by electronic mail that the Form
10-Q is available on the EDGAR system, in each case accompanied by an electronic
copy of the signed Compliance Certificate.

11.2.3 Notice of Default. As soon as the existence of any Event of Default or
Potential Default becomes known to any officer of Borrower, prompt written
notice of such Event of Default or Potential Default, the nature and status
thereof, and the action being taken or proposed to be taken with respect
thereto.

11.2.4 ERISA Reports. As soon as possible and in any event within twenty
(20) days after Borrower knows or has reason to know that any Reportable Event
or Prohibited Transaction has occurred with respect to any Plan or that the PBGC
or Borrower or any Subsidiary has instituted or will institute proceedings under
Title IV of ERISA to terminate any Plan, or that Borrower, any Subsidiary or any
ERISA Affiliate has completely or partially withdrawn from a Multiemployer Plan,
or that a Plan which is a Multiemployer Plan is in reorganization (within the
meaning of Section 4241 of ERISA), is insolvent (within the meaning of
Section 4245 of ERISA) or is terminating, a certificate of Borrower’s Chief
Financial Officer setting forth details as to such Reportable Event or
Prohibited Transaction or Plan termination or withdrawal or reorganization or
insolvency and the action Borrower or such Subsidiary proposes to take with
respect thereto, provided, however, that notwithstanding the foregoing, no
reporting is required under this subsection unless the matter(s), individually
or in the aggregate, result, or could be reasonably expected to result, in
aggregate obligations or liabilities of Borrower and/or the Subsidiaries in
excess of twenty-five million dollars ($25,000,000).

11.2.5 Notice of Litigation. Promptly after the commencement thereof, notice of
all actions, suits, arbitration and any other proceedings before any
Governmental Authority, affecting Borrower or any Subsidiary which, if
determined adversely to Borrower or any Subsidiary, could reasonably be expected
to require Borrower or any Subsidiary to have to pay or deliver assets having a
value of twenty-five million dollars ($25,000,000) or more (whether or not the
claim is covered by insurance) or could reasonably be expected to result in a
Material Adverse Effect.

11.2.6 Notice of Material Adverse Effect. Promptly after Borrower obtains
knowledge thereof, notice of any matter which, alone or when considered together
with other matters, has resulted or could reasonably be expected to result in a
Material Adverse Effect.

11.2.7 Notice of Environmental Proceedings. Without limiting the provisions of
Subsection 11.2.5 hereof, promptly after Borrower’s receipt thereof, notice of
the receipt of all pleadings, orders, complaints, indictments, or other
communication alleging a condition that may require Borrower or any Subsidiary
to undertake or to contribute to a cleanup or other response under Environmental
Regulations, or which seeks penalties, damages, injunctive relief, or criminal
sanctions related to alleged violations of such laws, or which claims personal
injury or property damage to any person as a result of environmental factors or
conditions or which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect.

11.2.8 Regulatory and Other Notices. Promptly after Borrower’s receipt thereof,
copies of any notices or other communications received from any Governmental
Authority with respect to any matter or proceeding the effect of which could
reasonably be expected to have a Material Adverse Effect.

11.2.9 Adverse Action Regarding Required Licenses. As soon as Borrower learns
that any petition, action, investigation, notice of violation or apparent
liability, notice of forfeiture, order to show cause, complaint or proceeding is
pending, or, to the best of Borrower’s knowledge, threatened, to seek to revoke,
cancel, suspend, modify, or limit any of the Required Licenses, prompt written
notice thereof and Borrower shall contest any such action in a Good Faith
Contest.

11.2.10 Budget. Promptly upon becoming available and in any event within thirty
(30) days after the beginning of each Fiscal Year, a copy of the Annual
Operating Budget for the next succeeding Fiscal Year and for each Fiscal Year
through the 5-Year Maturity Date approved by Borrower’s board of directors,
together with the assumptions and projections on which such budget is based and
a copy of forecasts of operations and capital expenditures (including
investments) for each Fiscal Year; provided that the Annual Operating Budget for
the Fiscal Year ending August 31, 2012 shall be required on the Closing Date. In
addition, if any material changes are made to such budget or projections or
forecasts during the year, then Borrower will furnish copies to the
Administrative Agent of any such changes promptly after such changes have been
approved.

11.2.11 Additional Information. With reasonable promptness, such other
information respecting the condition or operations, financial or otherwise, of
Borrower or any Subsidiary as the Administrative Agent or any Syndication Party
may from time to time reasonably request.

11.3 Maintenance of Existence and Qualification. Borrower shall, and shall cause
each Subsidiary to, maintain its corporate existence in good standing under the
laws of its state of organization. Borrower shall, and shall cause each
Subsidiary to, qualify and remain qualified as a foreign corporation in each
jurisdiction in which such qualification is necessary in view of its business,
operations and properties except where the failure to so qualify has not and
could not reasonably be expected to result in a Material Adverse Effect.

11.4 Compliance with Legal Requirements and Agreements. Borrower shall, and
shall cause each Subsidiary to: (a) comply with all laws, rules, regulations and
orders applicable to Borrower (or such Subsidiary, as applicable) or its
business unless such failure to comply is the subject of a Good Faith Contest;
and (b) comply with all agreements, indentures, mortgages, and other instruments
to which it (or any Subsidiary, as applicable) is a party or by which it or any
of its (or any Subsidiary, or any of such Subsidiary’s, as applicable) property
is bound; provided, however, that the failure of Borrower to comply with this
sentence in any instance not directly involving the Administrative Agent or a
Syndication Party shall not constitute an Event of Default unless such failure
could reasonably be expected to have a Material Adverse Effect.

11.5 Compliance with Environmental Laws. Without limiting the provisions of
Section 11.4 of this Credit Agreement, Borrower shall, and shall cause
Subsidiary to, comply in all material respects with, and take all reasonable
steps necessary to cause all persons occupying or present on any properties
owned or leased by Borrower (or any Subsidiary, as applicable) to comply with,
all Environmental Regulations, the failure to comply with which would have a
Material Adverse Effect or unless such failure to comply is the subject of a
Good Faith Contest.

11.6 Taxes. Borrower shall pay or cause to be paid, and shall cause each
Subsidiary to pay, when due all taxes, assessments, and other governmental
charges upon it, its income, its sales, its properties (or upon such Subsidiary
and its income, sales, and properties, as applicable), and federal and state
taxes withheld from its (or such Subsidiary’s, as applicable) employees’
earnings, unless (a) the failure to pay such taxes, assessments, or other
governmental charges could not reasonably be expected to result in a Material
Adverse Effect, or (b) such taxes, assessments, or other governmental charges
are the subject of a Good Faith Contest and Borrower has established adequate
reserves therefor in accordance with GAAP.

11.7 Insurance. Borrower shall maintain, and cause each Subsidiary to maintain,
insurance with one or more financially sound and reputable insurance carrier or
carriers reasonably acceptable to the Administrative Agent, in such amounts
(including deductibles and self insurance retention levels) and covering such
risks (including fidelity coverage) as are usually carried by companies engaged
in the same or a similar business and similarly situated, provided, however,
that Borrower may, to the extent permitted by applicable law, provide for
appropriate self-insurance with respect to workers’ compensation. Borrower shall
provide the Administrative Agent with certificates of insurance (or other
evidence of insurance acceptable to the Administrative Agent) evidencing the
continuation or renewal of insurance coverage required by this section, within
ten (10) days following the scheduled date of expiration thereof (before giving
effect to such continuation or renewal). At the request of the Administrative
Agent, copies of all policies (or such other proof of compliance with this
Section as may be reasonably satisfactory) shall be delivered to the
Administrative Agent. Borrower agrees to pay all premiums on such insurance as
they become due (including grace periods), and will not permit any condition to
exist which would wholly or partially invalidate any insurance thereon.

11.8 Maintenance of Properties. Borrower shall maintain, keep and preserve, and
cause each Subsidiary to maintain, keep and preserve, all of its material
properties (tangible and intangible) necessary or used in the proper conduct of
its business in good working order and condition, ordinary wear and tear
excepted, and shall cause to be made all repairs, renewals, replacements,
betterments and improvements thereof, all as in the sole judgment of Borrower
may be reasonably necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

11.9 Payment of Liabilities. Borrower shall pay, and shall cause its
Subsidiaries to pay, all liabilities (including, without limitation: (a) any
indebtedness for borrowed money or for the deferred purchase price of property
or services; (b) any obligations under leases which have or should have been
characterized as Capital Leases; and (c) any contingent liabilities, such as
guaranties, for the obligations of others relating to indebtedness for borrowed
money or for the deferred purchase price of property or services or relating to
obligations under leases which have or should have been characterized as Capital
Leases) as they become due beyond any period of grace under the instrument
creating such liabilities, unless (with the exception of the Bank Debt) (x) the
failure to pay such liabilities within such time period could not reasonably be
expected to result in a Material Adverse Effect or (y) they are contested in
good faith by appropriate actions or legal proceedings, Borrower establishes
adequate reserves therefor in accordance with GAAP, and such contesting will not
result in a Material Adverse Effect.

11.10 Inspection. Borrower shall permit, and cause its Subsidiaries to permit,
the Administrative Agent or any Syndication Party or their agents, during normal
business hours or at such other times as the parties may agree, to inspect the
assets and operations of Borrower and its Subsidiaries and to examine, and make
copies of or abstracts from, Borrower’s properties, books, and records, and to
discuss the affairs, finances, operations, and accounts of Borrower and its
Subsidiaries with their respective officers, directors, employees, and
independent certified public accountants (and by this provision Borrower
authorizes said accountants to discuss with the Administrative Agent or any
Syndication Party or their agents the finances and affairs of Borrower);
provided, that, in the case of each meeting with the independent accountants
Borrower is given an opportunity to have a representative present at such
meeting.

11.11 Required Licenses; Permits; Intellectual Property; Etc. Borrower shall
duly and lawfully obtain and maintain in full force and effect, and shall cause
its Subsidiaries to obtain and maintain in full force and effect, all Required
Licenses and Intellectual Property as appropriate for the business being
conducted and properties owned by Borrower or such Subsidiaries at any given
time.

11.12 ERISA. Borrower shall make or cause to be made, and cause each Subsidiary
to make or cause to be made, all payments or contributions to all Borrower
Pension Plans covered by Title IV of ERISA, which are necessary to enable those
Borrower Pension Plans to continuously meet all minimum funding standards or
requirements.

11.13 Maintenance of Commodity Position. Borrower shall protect its commodity
inventory holdings or commitments to buy or sell commodities against adverse
price movements, including the taking of equal and opposite positions in the
cash and futures markets, to minimize losses and protect margins in commodity
production, storage, processing and marketing as is recognized as financially
sound and reputable by prudent business persons in the commodity business.

11.14 Financial Covenants. Borrower shall maintain the following financial
covenants:

11.14.1 Minimum Consolidated Net Worth. Borrower shall have at all times and
measured as of the end of each Fiscal Quarter, a Consolidated Net Worth equal to
or greater than $2,500,000,000.

11.14.2 Consolidated Funded Debt to Consolidated Cash Flow. Borrower shall have
at all times and measured as of the end of each Fiscal Quarter, a ratio of
Consolidated Funded Debt divided by Consolidated Cash Flow, as measured on the
previous consecutive four Fiscal Quarters, of no greater than 3.00 to 1.00.

11.14.3 Adjusted Consolidated Funded Debt to Adjusted Consolidated Equity.
Borrower shall not permit the ratio of Adjusted Consolidated Funded Debt to
Adjusted Consolidated Equity to exceed at any time .80 to 1.00.

11.15 Embargoed Person. At all times throughout the term of the Loans, (a) none
of the funds or assets of Borrower that are used to repay the Loans shall
constitute property of, or shall be beneficially owned directly or, to the
knowledge of Borrower, indirectly by, any Person subject to sanctions or trade
restrictions under United States law (“Embargoed Person” or “Embargoed Persons”)
that is identified on (1) the “List of Specially Designated Nationals and
Blocked Persons” (the “SDN List”) maintained by the Office of Foreign Assets
Control (“OFAC”), U.S. Department of the Treasury, and/or to the knowledge of
Borrower, as of the date thereof, based upon reasonable inquiry by Borrower, on
any other similar list (“Other List”) maintained by OFAC pursuant to any
authorizing statute including, but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Order or regulation promulgated
thereunder, with the result that the investment in Borrower (whether directly or
indirectly), is prohibited by law, or the Loans made by the Syndication Parties
would be in violation of law, or (2) the Executive Order, any related enabling
legislation or any other similar Executive Orders, and (b) no Embargoed Person
shall have any direct interest, and to the knowledge of Borrower, based upon
reasonable inquiry by Borrower, indirect interest, of any nature whatsoever in
Borrower, with the result that the investment in Borrower (whether directly or
indirectly), is prohibited by law or the Loans are in violation of law.

11.16 Anti-Money Laundering. At all times throughout the term of the Loans, to
the knowledge of Borrower, based upon reasonable inquiry by Borrower, none of
the funds of Borrower, that are used to repay the Loans shall be derived from
any unlawful activity, with the result that the investment in Borrower (whether
directly or indirectly), is prohibited by law or the Loans would be in violation
of law.



    ARTICLE 12. NEGATIVE COVENANTS

From and after the date of this Credit Agreement until the Bank Debt is
indefeasibly paid in full, all Letters of Credit and Closing Date Letters of
Credit have expired or been fully drawn or terminated, the Syndication Parties
have no obligation to make any Advance, and the Letter of Credit Bank has no
obligation to issue any Letters of Credit hereunder, Borrower agrees that it
will observe and comply with the following covenants:

12.1 Borrowing. Borrower shall not (nor shall it permit any of its Consolidated
Subsidiaries to) create, incur, assume or permit to exist, directly or
indirectly, any Priority Debt if after giving effect thereto the aggregate
outstanding principal amount of all Priority Debt would exceed 20% of
Consolidated Net Worth at the time of such creation, issuance, incurrence or
assumption.

12.2 No Other Businesses. Borrower shall not (nor shall it permit any of its
Consolidated Subsidiaries to) engage in any material respects in any business
activity or operations other than operations or activities (a) in the
agriculture industry, (b) in the food industry, (c) in the energy industry,
(d) in the financial services industry consisting of the financing of member
cooperatives, producers and other commercial businesses, insurance and bonding
services, and hedging brokerage, in each case conducted in the ordinary course
of business or (e) which are not substantially different from or are related to
its present business activities or operations.

12.3 Liens. Borrower shall not (nor shall it permit any of its Consolidated
Subsidiaries to) create, incur, assume or suffer to exist any Lien on any of its
real or personal properties (including, without limitation, leasehold interests,
leasehold improvements and any other interest in real property or fixtures), now
owned or hereafter acquired, except the following Liens (“Permitted
Encumbrances”):

(a) Liens for taxes or assessments or other charges or levies of any
Governmental Authority, that are not delinquent or if delinquent (i) are the
subject of a Good Faith Contest but in no event past the time when a penalty
would be incurred, and (ii) the aggregate amount of liabilities so secured
(including interest and penalties) does not exceed $25,000,000.00 at any one
time outstanding;

(b) Liens imposed by Law, such as mechanic’s, worker’s, repairman’s, miner’s,
agister’s, attorney’s, materialmen’s, landlord’s, warehousemen’s and carrier’s
Liens and other similar Liens which are securing obligations incurred in the
ordinary course of business for sums not yet due and payable or if due and
payable which are the subject of a Good Faith Contest;

(c) Liens under workers’ compensation, unemployment insurance, social security
or similar legislation (other than ERISA), or to secure payments of premiums for
insurance purchased in the ordinary course of business, or to secure the
performance of tenders, statutory obligations, surety and appearance bonds and
bids, bonds for release of an attachment, stay of execution or injunction,
leases, government contracts, performance and return-of-money bonds and other
similar obligations, all of which are incurred in the ordinary course of
business of Borrower or such Consolidated Subsidiary, as applicable, and not in
connection with the borrowing of money;

(d) Any attachment or judgment Lien, the time for appeal or petition for
rehearing of which shall not have expired or in respect of which Borrower or
such Consolidated Subsidiary is protected in all material respects by insurance
or for the payment of which adequate reserves have been established, provided
that the execution or other enforcement of such Liens is effectively stayed and
the claims secured thereby are the subject of a Good Faith Contest, and provided
further that the aggregate amount of liabilities of Borrower and its
Consolidated Subsidiaries so secured (including interest and penalties) shall
not be in excess of $25,000,000.00 at any one time outstanding;

(e) Easements, rights-of-way, restrictions, encroachments, covenants,
servitudes, zoning and other similar encumbrances which, in the aggregate, do
not materially interfere with the occupation, use and enjoyment by Borrower or
any Consolidated Subsidiary of the property or assets encumbered thereby in the
normal course of its business or materially impair the value of the property
subject thereto;

(f) Liens arising in the ordinary course of business and created in connection
with amounts on deposit in charge card and like accounts (such as Visa or
MasterCard);

(g) Any Lien created to secure all or any part of the purchase price or cost of
construction, or to secure Debt incurred or assumed to pay all or a part of the
purchase price or cost of construction, of any property (or any improvement
thereon) acquired or constructed by Borrower or a Consolidated Subsidiary after
the date of this Credit Agreement, provided that

(i) no such Lien shall extend to or cover any property other than the property
(or improvement thereon) being acquired or constructed or rights relating solely
to such item or items of property (or improvement thereon),

(ii) the principal amount of Debt secured by any such Lien shall at no time
exceed an amount equal to the lesser of (A) the cost to Borrower or such
Consolidated Subsidiary of the property (or improvement thereon) being acquired
or constructed or (B) the “Fair Market Value” (defined as the sale value of such
property that would be realized in an arm’s-length sale at such time between an
informed and willing buyer and an informed and willing seller (neither being
under a compulsion to buy or sell, respectively) (as determined in good faith by
Borrower) of such property, determined at the time of such acquisition or at the
time of substantial completion of such construction, and

(iii) such Lien shall be created contemporaneously with, or within 180 days
after, the acquisition or completion of construction of such property (or
improvement thereon);

(h) Any Lien existing on property acquired by Borrower or any Consolidated
Subsidiary at the time such property is so acquired (whether or not the Debt
secured thereby is assumed by Borrower or such Consolidated Subsidiary) or any
Lien existing on property of a Person immediately prior to the time such Person
is merged into or consolidated with Borrower or any Consolidated Subsidiary,
provided that

(i) no such Lien shall have been created or assumed in contemplation of such
acquisition of property or such consolidation or merger,

(ii) such Lien shall extend only to the property acquired or the property of
such Person merged into or consolidated with Borrower or such Consolidated
Subsidiary which was subject to such Lien as of the time of such consolidation
or merger, and

(iii) the principal amount of the Debt secured by any such Lien shall at no time
exceed an amount equal to 100% of the Fair Market Value (as determined in good
faith by the board of directors of Borrower or such Consolidated Subsidiary) of
the property subject thereto at the time of the acquisition thereof or at the
time of such merger or consolidation;

(i) Liens of CoBank and other cooperatives, respectively, on Investments by
Borrower in the stock, participation certificates, or allocated reserves of
CoBank or other cooperatives, respectively, owned by Borrower;

(j) All precautionary filings of financing statements under the Uniform
Commercial Code which cover property that is made available to or used by
Borrower or any Consolidated Subsidiary pursuant to the terms of an Operating
Lease or Capital Lease;

(k) Liens consisting of the cash collateralization of obligations in respect of
Letters of Credit; and

(l) other Liens not otherwise permitted under clause (a) through (k) of this
Section 12.3 securing Debt, provided that the existence, creation, issuance,
incurrence or assumption of such Debt is permitted under Sections 12.1 and 11.14
hereof.

12.4 Sale of Assets. Borrower shall not (nor shall it permit any of its
Consolidated Subsidiaries to) sell, convey, assign, lease or otherwise transfer
or dispose of, voluntarily, by operation of law or otherwise, any material part
of its now owned or hereafter acquired assets during any twelve (12) month
period commencing September 1, 2011 and each September 1 thereafter, except:
(a) the sale of inventory, equipment and fixtures disposed of in the ordinary
course of business, (b) the sale or other disposition of assets no longer
necessary or useful for the conduct of its business, (c) leases of assets to an
entity in which Borrower has at least a fifty-percent (50%) interest in
ownership, profits, and governance and (d) the sale by CHS Capital of loans and
commitments originated by it in the ordinary course of business. For purposes of
this Section, “material part” shall mean ten percent (10%) or more of the lesser
of the book value or the market value of the assets of Borrower or such
Consolidated Subsidiary as shown on the balance sheets thereof as of the
August 31 immediately preceding each such twelve (12) month measurement period.

12.5 Liabilities of Others. Borrower shall not (nor shall it permit any of its
Consolidated Subsidiaries to) assume, Guarantee, become liable as a surety,
endorse, contingently agree to purchase, or otherwise be or become liable,
directly or indirectly (including, but not limited to, by means of a maintenance
agreement, an asset or stock purchase agreement, or any other agreement designed
to ensure any creditor against loss), for or on account of the obligation of any
Person, except: (a) by the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of Borrower’s or any
Consolidated Subsidiary’s business; (b) guarantees made from time to time,
whether in existence on the Closing Date or made subsequent thereto, among
Borrower and its Consolidated Subsidiaries; provided that guarantees in support
of CHS Capital by Borrower and its Consolidated Subsidiaries (other than CHS
Capital) shall not exceed in the aggregate (x) $500,000,000.00 minus (y) the
amount of loans or advances by Borrower and such Consolidated Subsidiaries to
CHS Capital under Section 12.6(c) and Investments by Borrower and such
Consolidated Subsidiaries in CHS Capital under Section 12.8(g); and (c)
guarantees made from time to time, whether in existence on the Closing Date or
made subsequent thereto, by Borrower and its Consolidated Subsidiaries in the
ordinary course of their respective businesses with respect to the liabilities
and obligations of other Persons (other than CHS Capital), provided, however,
that the aggregate amount of all indebtedness guaranteed under this clause
(c) shall not exceed $500,000,000.00 in the aggregate.

12.6 Loans. Borrower shall not (nor shall it permit any of its Consolidated
Subsidiaries to) lend or advance money, credit, or property to any Person,
except for: (a) loans to Consolidated Subsidiaries (other than to CHS Capital,
except in the case of loans or advances made by CHS Capital); (b) trade credit
extended in the ordinary course of business and advances against the purchase
price for the purchase by Borrower of goods or services in the ordinary course
of business including extensions of credit in the form of clearing accounts for
settlement of grain purchases and related cash management activities to
cooperative association members; (c) loans to CHS Capital in an aggregate
outstanding principal amount not to exceed in the aggregate (x) $500,000,000.00
minus (y) the amount of guarantees by Borrower and its Consolidated Subsidiaries
(other than CHS Capital) in favor of CHS Capital under Section 12.5(b) and
Investments by Borrower and such Consolidated Subsidiaries in CHS Capital under
Section 12.8(g); (d) other loans (other than loans to CHS Capital), provided
that at all times the aggregate outstanding principal amount of all such other
loans retained by Borrower and any such Consolidated Subsidiary shall not exceed
$500,000,000.00; (e) loans by NCRA of its excess cash reserves to its
member-owners; and (f) loans by CHS Capital in the ordinary course of business.

12.7 Merger; Acquisitions; Business Form; Etc. Borrower shall not (nor shall it
permit any of its Consolidated Subsidiaries to) merge or consolidate with any
entity, or acquire all or substantially all of the assets of any person or
entity, or convey, transfer or lease all or substantially of its assets to any
Person, in a single transaction or in a series of transactions, or form or
create any new Subsidiary (other than a Consolidated Subsidiary formed by
Borrower), acquire the controlling interest in any Person, change its business
form from a cooperative corporation, or commence operations under any other
name, organization, or entity, including any joint venture; provided, however,

(a) The foregoing shall not prevent any consolidation, acquisition, or merger if
after giving effect thereto:

(i) Borrower is the surviving entity; and

(ii) no Event of Default or Potential Default shall have occurred and be
continuing.

(b) The foregoing shall not prevent Borrower from forming or creating any new
Subsidiary provided:

(i) the Investment in such Subsidiary does not violate any provision of Section
12.8 hereof; and

(ii) such Subsidiary shall not acquire all or substantially all of the assets of
any Person except through an acquisition, consolidation, or merger satisfying
the requirements of clause (a) of this Section.

(c) The foregoing shall not prevent Borrower from acquiring the controlling
interest of any entity described in Exhibit 12.8(f) hereto or pursuant to
Section 12.8(j).

(d) CHS Capital shall be permitted to acquire the assets of, or a controlling
interest in, any Person in connection with a workout, exercise of remedies or
restructuring related to CHS Capital’s financing activities in the ordinary
course of business.

(e) CHS Capital may transfer CHS Capital Loan Assets to a Wholly Owned
Subsidiary in the ordinary course of business.

No such conveyance, transfer or lease of substantially all of the assets of
Borrower shall have the effect of releasing Borrower or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 12.7 from its liability under this
Credit Agreement or the Notes.

12.8 Investments. Except for the purchase of Bank Equity Interests, Borrower
shall not (nor shall it permit any of its Consolidated Subsidiaries to) own,
purchase or acquire any stock, obligations or securities of, or any other
interest in, or make any capital contribution to, or otherwise make an
Investment in, any Person, except that Borrower and the Consolidated
Subsidiaries may own, purchase or acquire:

(a) commercial paper maturing not in excess of one year from the date of
acquisition and rated P1 by Moody’s Investors Service, Inc. or A1 by Standard &
Poor’s Corporation on the date of acquisition;

(b) certificates of deposit in North American commercial banks rated C or better
by Keefe, Bruyette & Woods, Inc. or 3 or better by Cates Consulting Analysts (or
any successors thereto), maturing not in excess of one year from the date of
acquisition;

(c) obligations of the United States government or any agency thereof, the
obligations of which are guaranteed by the United States government, maturing,
in each case, not in excess of one year from the date of acquisition;

(d) repurchase agreements of any bank or trust company incorporated under the
laws of the United States of America or any state thereof and fully secured by a
pledge of obligations issued or fully and unconditionally guaranteed by the
United States government;

(e) Investments permitted under Sections 12.5, 12.6, and 12.7;

(f) Investments in Persons identified, including the book value of each such
Investment, on Exhibit 12.8(f) hereto; provided that the amount of such
Investment shall not increase above the amount shown in Exhibit 12.8(f), except
for Investments made pursuant to clauses (h) and (j) of this Section;

(g) Investments by Borrower or Consolidated Subsidiaries in Consolidated
Subsidiaries; provided that Investments in CHS Capital by Borrower and its
Consolidated Subsidiaries (other than CHS Capital) shall not exceed in the
aggregate (x) $500,000,000.00 minus (y) the amount of guarantees by Borrower and
such Consolidated Subsidiaries in favor of CHS Capital under Section 12.5(b) and
loans or advances by Borrower and such Consolidated Subsidiaries to CHS Capital
under Section 12.6(c);

(h) Investments in the form of non-cash patronage dividends or retained earnings
in any Person;

(i) insurance and bonding services provided by Ag States Agency, LLC and its
Subsidiaries in the ordinary course of business; and

(j) Investments in addition to those permitted by clauses (a) through (i) above
in other Persons (other than CHS Capital) in an aggregate amount outstanding at
any point in time not exceeding the greater of (a) $1,000,000,000.00 and (b) 10%
of the total assets of Borrower as set forth on Borrower’s balance sheet for the
most recent Fiscal Year, determined in accordance with GAAP.

12.9 Transactions With Related Parties. Borrower shall not, and will not permit
any Subsidiary to, enter into directly or indirectly any transaction or material
group of related transactions (including, without limitation, the purchase,
lease, sale or exchange of properties of any kind or the rendering of any
service) with any Affiliate, except in the ordinary course and pursuant to the
reasonable requirements of Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable than would be obtained by Borrower
or such Subsidiary in a comparable arm’s-length transaction with an unrelated
Person.

12.10 Patronage Refunds, etc. Borrower shall not, directly or indirectly, in any
Fiscal Year (a) declare or pay any cash patronage refunds to patrons or members
which in the aggregate exceed 20% of Borrower’s consolidated net patronage
income for the Fiscal Year of Borrower preceding the Fiscal Year in which such
patronage refunds are to be paid, (b) directly or indirectly redeem or otherwise
retire its equity, or (c) make any cash distributions of any kind or character
in respect of its equity, unless, in the case of the foregoing clauses (a), (b),
or (c), (i) at the time of taking such action no Event of Default or Potential
Default exists hereunder and (ii) after giving effect thereto no Event of
Default or Potential Default would exist hereunder.

12.11 Change in Fiscal Year. Borrower shall not change its Fiscal Year from a
year ending on August 31 unless required to do so by the Internal Revenue
Service, in which case Borrower agrees to such amendment of the terms Fiscal
Quarter and Fiscal Year, as used herein, as the Administrative Agent reasonably
deems necessary.

12.12 ERISA. Borrower shall not: (a) engage in or permit any transaction which
could result in a “prohibited transaction” (as such term is defined in
Section 406 of ERISA) or in the imposition of an excise tax pursuant to
Section 4975 of the Code with respect to any Borrower Benefit Plan; (b) engage
in or permit any transaction or other event which could result in a “reportable
event” (as such term is defined in Section 4043 of ERISA) for any Borrower
Pension Plan; (c) fail to make full payment when due of all amounts which, under
the provisions of any Borrower Benefit Plan, Borrower is required to pay as
contributions thereto; (d) permit to exist any “accumulated funding deficiency”
(as such term is defined in Section 302 of ERISA) as of the end of any Fiscal
Year, in excess of five percent (5.0%) of net worth (determined in accordance
with GAAP) of Borrower and its Consolidated Subsidiaries, whether or not waived,
with respect to any Borrower Pension Plan; (e) fail to make any payments to any
Multiemployer Plan that Borrower may be required to make under any agreement
relating to such Multiemployer Plan or any law pertaining thereto; or
(f) terminate any Borrower Pension Plan in a manner which could result in the
imposition of a lien on any property of Borrower pursuant to Section 4068 of
ERISA. Borrower shall not terminate any Borrower Pension Plan so as to result in
any liability to the PBGC.

12.13 Anti-Terrorism Law. Borrower shall not (a) conduct any business or engage
in making or receiving any contribution of funds, goods or services to or for
the benefit of any Person described in Subsection 9.24.2 above, (b) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (c) engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law (and Borrower shall
deliver to the Administrative Agent any certification or other evidence
requested from time to time by the Administrative Agent in its reasonable
discretion, confirming Borrower’s compliance with this Section).



    ARTICLE 13. INDEMNIFICATION

13.1 General; Stamp Taxes; Intangibles Tax. Borrower agrees to indemnify and
hold the Administrative Agent and each Syndication Party and their directors,
officers, employees, agents, professional advisers and representatives
(“Indemnified Parties”) harmless from and against any and all claims, damages,
losses, liabilities, costs or expenses whatsoever which the Administrative Agent
or any other Indemnified Party may incur (or which may be claimed against any
such Indemnified Party by any Person), including attorneys’ fees incurred by any
Indemnified Party, arising out of or resulting from: (a) the execution or
delivery of this Credit Agreement or any other Loan Document or any agreement or
instrument contemplated thereby; (b) the use of the proceeds of the Loans or
issuances of Letters of Credit; (c) the material inaccuracy of any
representation or warranty of or with respect to Borrower in this Credit
Agreement or the other Loan Documents; (d) the material failure of Borrower to
perform or comply with any covenant or obligation of Borrower under this Credit
Agreement or the other Loan Documents; (e) the exercise by the Administrative
Agent of any right or remedy set forth in this Credit Agreement or the other
Loan Documents; (f) all acts or omissions of the beneficiary of any Letter of
Credit, and for such purposes, such beneficiary shall be deemed Borrower’s
agent; or (g) any claim, litigation, investigation or proceeding relating to any
of the foregoing, whether or not an Indemnified Party is a party thereto (and
regardless of whether such matter is initiated by a third party or by Borrower
or any of its Subsidiaries or Affiliates); provided that Borrower shall have no
obligation to indemnify any Indemnified Party against claims, damages, losses,
liabilities, costs or expenses to the extent that a court of competent
jurisdiction renders a final non-appealable determination that the foregoing are
solely the result of the willful misconduct or gross negligence of such
Indemnified Party. In addition, Borrower agrees to indemnify and hold the
Indemnified Parties harmless from and against any and all claims, damages,
losses, liabilities, costs or expenses whatsoever which the Administrative Agent
or any other Indemnified Party may incur (or which may be claimed against any
such Indemnified Party by any Person), including attorneys’ fees incurred by any
Indemnified Party, arising out of or resulting from the imposition or nonpayment
by Borrower of any stamp tax, intangibles tax, or similar tax imposed by any
state, including any amounts owing by virtue of the assertion that the property
valuation used to calculate any such tax was understated. Borrower shall have
the right to assume the defense of any claim as would give rise to Borrower’s
indemnification obligation under this Section with counsel of Borrower’s
choosing so long as such defense is being diligently and properly conducted and
Borrower shall establish to the Indemnified Party’s satisfaction that the amount
of such claims are not, and will not be, material in comparison to the liquid
and unrestricted assets of Borrower available to respond to any award which may
be granted on account of such claim. So long as the conditions of the preceding
sentence are met, Indemnified Party shall have no further right to reimbursement
of attorneys’ fees incurred thereafter. The obligation to indemnify set forth in
this Section shall survive the termination of this Credit Agreement and other
covenants.

13.2 Indemnification Relating to Hazardous Substances. Borrower shall not
locate, produce, treat, transport, incorporate, discharge, emit, release,
deposit or dispose of any Hazardous Substance in, upon, under, over or from any
property owned or held by Borrower, except in accordance with all Environmental
Regulations; Borrower shall not permit any Hazardous Substance to be located,
produced, treated, transported, incorporated, discharged, emitted, released,
deposited, disposed of or to escape in, upon, under, over or from any property
owned or held by Borrower, except in accordance with Environmental Regulations;
and Borrower shall comply with all Environmental Regulations which are
applicable to such property. Borrower shall indemnify the Indemnified Parties
against, and shall reimburse the Indemnified Parties for, any and all claims,
demands, judgments, penalties, liabilities, costs, damages and expenses,
including court costs and attorneys’ fees incurred by the Indemnified Parties
(prior to trial, at trial and on appeal) in any action against or involving the
Indemnified Parties, resulting from any breach of the foregoing covenants in
this Section or the covenants in Section 11.5 hereof, or from the discovery of
any Hazardous Substance in, upon, under or over, or emanating from, such
property, it being the intent of Borrower and the Indemnified Parties that the
Indemnified Parties shall have no liability or responsibility for damage or
injury to human health, the environmental or natural resources caused by, for
abatement and/or clean-up of, or otherwise with respect to, Hazardous Substances
as the result of the Administrative Agent or any Syndication Party exercising
any of its rights or remedies with respect thereto, including but not limited to
becoming the owner thereof by foreclosure or conveyance in lieu of foreclosure
of a judgment lien; provided that such indemnification as it applies to the
exercise by the Administrative Agent or any Syndication Party of its rights or
remedies with respect to the Loan Documents shall not apply to claims arising
solely with respect to Hazardous Substances brought onto such property by the
Administrative Agent or such Syndication Party while engaged in activities other
than operations substantially the same as the operations previously conducted on
such property by Borrower. The foregoing covenants of this Section shall be
deemed continuing covenants for the benefit of the Indemnified Parties, and any
successors and assigns of the Indemnified Parties, including but not limited to,
any transferee of the title of the Administrative Agent or any Syndication Party
or any subsequent owner of the property, and shall survive the satisfaction or
release of any lien, any foreclosure of any lien and/or any acquisition of title
to the property or any part thereof by the Administrative Agent or any
Syndication Party, or anyone claiming by, through or under the Administrative
Agent or any Syndication Party or Borrower by deed in lieu of foreclosure or
otherwise. Any amounts covered by the foregoing indemnification shall bear
interest from the date incurred at the Default Interest Rate, shall be payable
on demand. The indemnification and covenants of this Section shall survive the
termination of this Credit Agreement and other covenants.



    ARTICLE 14. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

14.1 Events of Default. The occurrence of any of the following events (each an
“Event of Default”) shall, at the option of the Administrative Agent or at the
direction of the Required Lenders, make the entire Bank Debt immediately due and
payable (provided, that in the case of an Event of Default under Subsection
14.1(e) all amounts owing hereunder and under the other Loan Documents shall
automatically and immediately become due and payable without any action by or on
behalf of the Administrative Agent), and the Administrative Agent may exercise
all rights and remedies for the collection of any amounts outstanding hereunder
and take whatever action it deems necessary to secure itself, all without notice
of default, presentment or demand for payment, protest or notice of nonpayment
or dishonor, or other notices or demands of any kind or character:

(a) Failure of Borrower to pay (i) when due, whether by acceleration or
otherwise, any principal in accordance with this Credit Agreement or the other
Loan Documents, or (ii) within five (5) days of the date when due, whether by
acceleration or otherwise, any interest or amounts other than principal in
accordance with this Credit Agreement or the other Loan Documents.

(b) Any representation or warranty set forth in any Loan Document, any 5-Year
Borrowing Notice, any financial statements or reports or projections or
forecasts, or in connection with any transaction contemplated by any such
document, shall prove in any material respect to have been false or misleading
when made or furnished by Borrower.

(c) Any default by Borrower in the performance or compliance with the covenants,
promises, conditions or provisions of Sections 11.2, 11.10, 11.14, 11.15, 11.16
or Article 12 (excluding Section 12.12) of this Credit Agreement.

(d) The failure of Borrower to pay when due, or failure to perform or observe
any other obligation or condition with respect to any of the following
obligations to any Person, beyond any period of grace under the instrument
creating such obligation: (i) any indebtedness for borrowed money or for the
deferred purchase price of property or services, (ii) any obligations under
leases which have or should have been characterized as Capital Leases, or
(iii) any contingent liabilities, such as guaranties, for the obligations of
others relating to indebtedness for borrowed money or for the deferred purchase
price of property or services or relating to obligations under leases which have
or should have been characterized as Capital Leases; provided that no such
failure will be deemed to be an Event of Default hereunder unless and until the
aggregate amount owing under obligations with respect to which such failures
have occurred and are continuing is at least $25,000,000.00.

(e) Borrower applies for or consents to the appointment of a trustee or receiver
for any part of its properties; any bankruptcy, reorganization, debt
arrangement, dissolution or liquidation proceeding is commenced or consented to
by Borrower; or any application for appointment of a receiver or a trustee, or
any proceeding for bankruptcy, reorganization, debt management or liquidation is
filed for or commenced against Borrower, and is not withdrawn or dismissed
within sixty (60) days thereafter.

(f) Failure of Borrower to comply with any other provision of this Credit
Agreement or the other Loan Documents not constituting an Event of Default under
any of the preceding subparagraphs of this Section 14.1, and such failure
continues for thirty (30) days after Borrower learns of such failure to comply,
whether by Borrower’s own discovery or through notice from the Administrative
Agent.

(g) The entry of one or more judgments in an aggregate amount in excess of
$25,000,000.00 against Borrower not stayed, discharged or paid within thirty
(30) days after entry.

(h) The occurrence of an “Event of Default” under the Term Loan Credit Agreement
or the 2011 Credit Agreement (3-Year Revolving Loan).

14.2 No Advance. The Syndication Parties shall have no obligation to make any
Advance, and the Letter of Credit Bank shall have no obligation to issue a
Letter of Credit if a Potential Default or an Event of Default shall occur and
be continuing.

14.3 Rights and Remedies. In addition to the remedies set forth in Section 14.1
and 14.2 hereof, upon the occurrence of an Event of Default, the Administrative
Agent shall be entitled to exercise, subject to the provisions of Section 15.8
hereof, all the rights and remedies provided in the Loan Documents and by any
applicable law. Each and every right or remedy granted to the Administrative
Agent pursuant to this Credit Agreement and the other Loan Documents, or allowed
the Administrative Agent by law or equity, shall be cumulative. Failure or delay
on the part of the Administrative Agent to exercise any such right or remedy
shall not operate as a waiver thereof. Any single or partial exercise by the
Administrative Agent of any such right or remedy shall not preclude any future
exercise thereof or the exercise of any other right or remedy.

14.4 Allocation of Proceeds. If an Event of Default has occurred and is
continuing and the maturity of all or any portion of the Bank Debt has been
accelerated pursuant to this Article 14, all payments received by the
Administrative Agent hereunder, in respect of any principal of or interest on
the Bank Debt or any other amounts payable by Borrower hereunder (other than
amounts deposited with the Administrative Agent pursuant to Section 4.4, which
shall be applied to repay any unreimbursed drawings or payments under Letters of
Credit) shall be applied by the Administrative Agent in the following order, in
each case whether or not allowed or allowable in any applicable bankruptcy,
insolvency, receivership or other similar proceeding:

(i) amounts due to the Administrative Agent and the Bid Agent hereunder in their
capacity as such;

(ii) payments of accrued interest and outstanding principal amounts owing to the
Overnight Lender in respect of Overnight Advances;

(iii) amounts due to the Letter of Credit Bank pursuant to Sections 4.2.3, 5.5
and 16.1;

(iv) payment of cash amounts to the Administrative Agent in respect of Letters
of Credit pursuant to Section 4.4 hereof;

(v) amounts due to the Syndication Parties pursuant to Sections 5.5 and 16.1, on
a pro rata basis;

(vi) payments of accrued interest in respect of Advances, to be applied ratably
between 5-Year Advances and Bid Advances and thereafter applied in accordance
with Section 6.6.1 or 6.6.2, as applicable;

(vii) payments of outstanding principal amounts in respect of Advances, to be
applied ratably between 5-Year Advances and Bid Advances and thereafter applied
in accordance with Section 6.6.1 or 6.6.2, as applicable;

(viii) all other Bank Debt, on a pro rata basis;

(ix) all other obligations of Borrower and its Subsidiaries owing to any
Syndication Party, to the extent evidenced in writing to Borrower and the
Administrative Agent, on a pro rata basis; and

(x) any surplus remaining after application as provided for herein, to Borrower
or otherwise as may be required by applicable law.



    ARTICLE 15. AGENCY AGREEMENT

15.1 Funding of Syndication Interest. Each Syndication Party, severally but not
jointly, hereby irrevocably agrees to fund its Funding Share of the Advances
(“Advance Payment”) as determined pursuant to the terms and conditions contained
herein and in particular, Articles 2, 3, and 4 hereof. Each Syndication Party’s
Individual 5-Year Commitment and its interest in each Advance hereunder
(collectively, its “Syndication Interest”) shall be without recourse to the
Administrative Agent or any other Syndication Party and shall not be construed
as a loan from any Syndication Party to the Administrative Agent or any other
Syndication Party.

15.2 Syndication Parties’ Obligations to Remit Funds. Each Syndication Party
agrees to remit its Funding Share of each Advance to the Administrative Agent
as, and within the time deadlines (“Syndication Party Advance Date”), required
in this Credit Agreement. Unless the Administrative Agent shall have received
notice from a Syndication Party (i) in the case of LIBO Rate Loans, prior to the
date on which such Syndication Party is to provide funds to the Administrative
Agent for an Advance to be made by such Syndication Party or (ii) in the case of
Base Rate Loans, prior to the time and date on which such Syndication Party is
to provide funds to the Administrative Agent for an Advance to be made by such
Syndication Party, that such Syndication Party will not make available to the
Administrative Agent such funds, the Administrative Agent may assume that such
Syndication Party has made such funds available to the Administrative Agent on
the date of such Advance in accordance with the terms of this Credit Agreement
and the Administrative Agent in its sole discretion may, but shall not be
obligated to, in reliance upon such assumption, make available to Borrower on
such date a corresponding amount. If and to the extent such Syndication Party
shall not have made such funds available to the Administrative Agent by the
applicable Syndication Party Advance Date and such Syndication Party has not
given the Administrative Agent the notice referenced in the immediately
preceding sentence, such Syndication Party agrees to repay the Administrative
Agent forthwith on demand such corresponding amount (if any) made available by
the Administrative Agent together with interest thereon, for each day from the
date such amount is made available to Borrower until the Banking Day such amount
is repaid to the Administrative Agent (assuming payment is received by the
Administrative Agent at or prior to 2:00 P.M. (Central time), and until the next
Banking Day if payment is not received until after 2:00 P.M. (Central time)), at
the customary rate set by the Administrative Agent for the correction of errors
among banks for three (3) Banking Days and thereafter at the Base Rate. If such
Syndication Party shall repay to the Administrative Agent such corresponding
amount (if any) made available by the Administrative Agent, such amount so
repaid shall constitute such Syndication Party’s Advance for purposes of this
Credit Agreement. If such Syndication Party does not pay such corresponding
amount (if any) made available by the Administrative Agent forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify Borrower, and Borrower shall immediately pay such corresponding amount to
the Administrative Agent with the interest thereon, for each day from the date
such amount is made available to Borrower until the date such amount is repaid
to the Administrative Agent, at the rate of interest applicable to such Advance
at the time.

15.3 [Intentionally Omitted].

15.4 Syndication Party’s Failure to Remit Funds. If a Syndication Party
(“Delinquent Syndication Party”) fails to remit its Funding Share (a) of a
5-Year Advance (including a risk participation in an Overnight Advance under
Section 3.9), or (b) of a Bid Advance, in full by the date and time required
(the unpaid amount of any such payment being hereinafter referred to as the
“Delinquent Amount”), in addition to any other remedies available hereunder, any
other Syndication Party or Syndication Parties may, but shall not be obligated
to, advance the Delinquent Amount (the Syndication Party or Syndication Parties
which advance such Delinquent Amount are referred to as the “Contributing
Syndication Parties”), in which case (w) the Delinquent Amount which any
Contributing Syndication Party advances shall be treated as a loan to the
Delinquent Syndication Party and shall not be counted in determining the
Individual Outstanding 5-Year Obligations of any Contributing Syndication Party,
and (x) the Delinquent Syndication Party shall be obligated to pay to the
Administrative Agent, for the account of the Contributing Syndication Parties,
interest on the Delinquent Amount at a rate of interest equal to the rate of
interest which Borrower is obligated to pay on the Delinquent Amount plus 200
basis points (“Delinquency Interest”) until the Delinquent Syndication Party
remits the full Delinquent Amount and remits all Delinquency Interest to the
Administrative Agent, which will distribute such payments to the Contributing
Syndication Parties (pro rata based on the amount of the Delinquent Amount which
each of them (if more than one) advanced) on the same Banking Day as such
payments are received by the Administrative Agent if received no later than 2:00
P.M. (Central time) or the next Banking Day if received by the Administrative
Agent thereafter. In addition, the Contributing Syndication Parties shall be
entitled to share, on the same pro rata basis, and the Administrative Agent
shall pay over to them to the extent received, for application against
Delinquency Interest and the Delinquent Amount, the Delinquent Syndication
Party’s Payment Distribution and any fee distributions or distributions made
under Section 15.11 hereof until the Delinquent Amount and all Delinquency
Interest have been paid in full. For voting purposes the Administrative Agent
shall readjust the Individual 5-Year Commitments of such Delinquent Syndication
Party and the Contributing Syndication Parties from time to time first to
reflect the advance of the Delinquent Amount by the Contributing Syndication
Parties, and then to reflect the full or partial reimbursement to the
Contributing Syndication Parties of such Delinquent Amount. As between the
Delinquent Syndication Party and the Contributing Syndication Parties, the
Delinquent Syndication Party’s interest in its Advances shall be deemed to have
been partially assigned to the Contributing Syndication Parties in the amount of
the Delinquent Amount and Delinquency Interest owing to the Contributing
Syndication Parties from time to time. This Section shall also be applicable to
Advances funded by the Administrative Agent (y) under Section 3.8 hereof, in
which case the Administrative Agent, in its capacity as such, shall be deemed to
be the Contributing Syndication Party, and (z) under Section 3.10 hereof, in
which case the Administrative Agent, in its capacity as such, shall be deemed to
be the Contributing Syndication Party and the Overnight Lender shall be deemed
to be the Delinquent Syndication Party. For the purposes of calculating interest
owed by a Delinquent Syndication Party, payments received on other than a
Banking Day shall be deemed to have been received on the next Banking Day, and
payments received after 2:00 P.M. (Central time) shall be deemed to have been
received on the next Banking Day.

15.5 Agency Appointment. Each of the Syndication Parties hereby designates and
appoints the Administrative Agent to act as agent to service and collect the
Loans and its respective Advances and Notes, if any, and to take such action on
behalf of such Syndication Party with respect to the Loans and such Advances and
Notes, if any, and to execute such powers and to perform such duties, as
specifically delegated or required herein, as well as to exercise such powers
and to perform such duties as are reasonably incidental thereto, and to receive
and benefit from such fees and indemnifications as are provided for or set forth
herein, until such time as a successor is appointed and qualified to act as the
Administrative Agent. The institution serving as the Administrative Agent or Bid
Agent hereunder shall have the same rights and powers in its capacity as a
Syndication Party as any other Syndication Party and may exercise the same as
though it were not the Administrative Agent or Bid Agent, and such Syndication
Party and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent or Bid Agent
hereunder.

15.6 Power and Authority of the Administrative Agent. Without limiting the
generality of the power and authority vested in the Administrative Agent
pursuant to Section 15.5 hereof, the power and authority vested in the
Administrative Agent includes, but is not limited to, the following:

15.6.1 Advice. To solicit the advice and assistance of each of the Syndication
Parties and Voting Participants concerning the administration of the Loans and
the exercise by the Administrative Agent of its various rights, remedies,
powers, and discretions with respect thereto. As to any matters not expressly
provided for by this Credit Agreement or any other Loan Document, the
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder in accordance with instructions signed by all
of the Syndication Parties or the Required Lenders, as the case may be (and
including in each such case, Voting Participants), and any action taken or
failure to act pursuant thereto shall be binding on all of the Syndication
Parties, Voting Participants, and the Administrative Agent. In the absence of a
request by the Required Lenders, the Administrative Agent shall have authority,
in its sole discretion, to take or not to take any action, unless the Loan
Documents specifically require the consent of the Required Lenders, of all of
the Syndication Parties or of other specified Persons.

15.6.2 Documents. To execute, seal, acknowledge, and deliver as the
Administrative Agent, all such instruments as may be appropriate in connection
with the administration of the Loans and the exercise by the Administrative
Agent of its various rights with respect thereto.

15.6.3 Proceedings. To initiate, prosecute, defend, and to participate in,
actions and proceedings in its name as the Administrative Agent for the ratable
benefit of the Syndication Parties.

15.6.4 Retain Professionals. To retain attorneys, accountants, and other
professionals to provide advice and professional services to the Administrative
Agent, with their fees and expenses reimbursable to the Administrative Agent by
Syndication Parties pursuant to Section 15.18 hereof.

15.6.5 Incidental Powers. To exercise powers reasonably incident to the
Administrative Agent’s discharge of its duties enumerated in Section 15.7
hereof.

15.7 Duties of the Administrative Agent. The duties of the Administrative Agent
hereunder shall consist of the following:

15.7.1 Possession of Documents. To safekeep one original of each of the Loan
Documents other than the Notes (which will be in the possession of the
Syndication Party named as payee therein).

15.7.2 Distribute Payments. To receive and distribute to the Syndication Parties
payments made by Borrower pursuant to the Loan Documents, as provided in
Article 6 hereof. Unless the Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to any Syndication
Party hereunder that Borrower will not make such payment in full, the
Administrative Agent may assume that Borrower has made such payment in full to
the Administrative Agent on such date and the Administrative Agent in its sole
discretion may, but shall not be obligated to, in reliance upon such assumption,
cause to be distributed to each Syndication Party on such due date an amount
equal to the amount then due such Syndication Party. If and to the extent
Borrower shall not have so made such payment in full to the Administrative
Agent, each Syndication Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Syndication Party together with
interest thereon, for each day from the date such amount is distributed to such
Syndication Party until the date such Syndication Party repays such amount to
the Administrative Agent at the customary rate set by the Administrative Agent
for the correction of errors among banks for three (3) Banking Days and
thereafter at the Base Rate.

15.7.3 Loan Administration. Subject to the provisions of Section 15.10 hereof,
to, on behalf of and for the ratable benefit of all Syndication Parties,
exercise all rights, powers, privileges, and discretion to which the
Administrative Agent is entitled and elects in its sole discretion to administer
the Loans, including, without limitation: (a) monitor all borrowing activity,
issuances of Letters of Credit, Individual 5-Year Commitment balances, and
maturity dates of all LIBO Rate Loans; (b) monitor and report Credit Agreement
and covenant compliance, and coordinate required credit actions by the
Syndication Parties (including Voting Participants where applicable); (c) manage
the process for future waivers and amendments if modifications to the Credit
Agreement are required; and (d) administer, record, and process all assignments
to be made for the current and future Syndication Parties (including the
preparation of a revised Schedule 1 to replace the previous Schedule 1).

15.7.4 Determination of Individual Lending Capacity and Individual 5-Year Pro
Rata Shares. The Administrative Agent shall calculate the respective Individual
5-Year Lending Capacity, Individual 5-Year Pro Rata Share and Applicable
Percentage of each Syndication Party from time to time as it deems necessary or
appropriate in its sole discretion, and such determinations shall be binding on
the parties hereto absent manifest error.

15.7.5 Forwarding of Information. The Administrative Agent shall, within a
reasonable time after receipt thereof, forward to the Syndication Parties and
Voting Participants notices and reports provided to the Administrative Agent by
Borrower pursuant to Section 11.2 hereof.

15.8 Action Upon Default. Each Syndication Party agrees that upon its learning
of any facts which would constitute a Potential Default or Event of Default, it
shall promptly notify the Administrative Agent by a writing designated as a
notice of default specifying in detail the nature of such facts and default, and
the Administrative Agent shall promptly send a copy of such notice to all other
Syndication Parties. The Administrative Agent shall be entitled to assume that
no Event of Default or Potential Default has occurred or is continuing unless it
has received written notice from Borrower of such fact, or has received written
notice of default from a Syndication Party. In the event the Administrative
Agent has received written notice of the occurrence of a Potential Default or
Event of Default as provided in the preceding sentences, the Administrative
Agent may, but is not required to exercise or refrain from exercising any rights
which may be available under the Loan Documents or at law on account of such
occurrence and shall be entitled to use its discretion with respect to
exercising or refraining from exercising any such rights, unless and until the
Administrative Agent has received specific written instruction from the Required
Lenders to refrain from exercising such rights or to take specific designated
action, in which case it shall follow such instruction; provided that the
Administrative Agent shall not be required to take any action which will subject
it to personal liability, or which is or may be contrary to any provision of the
Loan Documents or applicable law. The Administrative Agent shall not be subject
to any liability by reason of its acting or refraining from acting pursuant to
any such instruction.

15.8.1 Indemnification as Condition to Action. Except for action expressly
required of the Administrative Agent hereunder, the Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder unless
it shall have received further assurances (which may include cash collateral) of
the indemnification obligations of the Syndication Parties under Section 15.19
hereof in respect of any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action.

15.9 Bid Agent’s Appointment, Power, Authority, Duties and Resignation or
Removal; Fee. Each of the Syndication Parties hereby designates and appoints the
Bid Agent to act as such and to take such action on behalf of such Syndication
Party with respect to the acceptance and processing of Bid Requests and Bids as
provided herein, as well as to exercise such powers and to perform such duties
as are reasonably incidental thereto, and to receive and benefit from such fees
and indemnifications as are provided for or set forth herein, until such time as
a successor is appointed and qualified to act as the Bid Agent. The Bid Agent
shall have such duties as specified in this Credit Agreement. The resignation,
removal, and designation of a successor for the Bid Agent shall be in accordance
with the procedures set forth in Section 15.22 hereof with respect to the
Administrative Agent. The Bid Agent and any successor Bid Agent shall be
entitled to such fee as agreed upon between Borrower and the Bid Agent for
acting as the Bid Agent. The indemnification, expense and exculpatory provisions
in this Credit Agreement with respect to the Administrative Agent shall apply
equally to the Bid Agent, as applicable.

15.10 Consent Required for Certain Actions. Notwithstanding the fact that this
Credit Agreement may otherwise provide that the Administrative Agent may act at
its discretion, the Administrative Agent may not take any of the following
actions (nor may the Syndication Parties take the action described in Subsection
15.10.1(a)) with respect to, or under, the Loan Documents without the prior
written consent, given after notification by the Administrative Agent of its
intention to take any such action (or notification by such Syndication Parties
as are proposing the action described in Subsection 15.10.1(a) of their
intention to do so), of:

15.10.1 Unanimous. Each of the Syndication Parties and Voting Participants
before:

(a) Amending the definition of Required Lenders as set forth herein or amending
Subsections 15.10.1, 15.10.2, 15.10.3 or 15.10.4;

(b) Agreeing to an extension of the 5-Year Maturity Date, or, except as provided
in Section 2.9, an increase in the 5-Year Commitment or any Syndication Party’s
share thereof; or

(c) Agreeing to a reduction in the amount, or to a delay in the due date, of any
payment by Borrower of interest, principal, or fees with respect to the 5-Year
Facility; provided, however, this restriction shall not apply to a delay in
payment granted by the Administrative Agent in the ordinary course of
administration of the Loans and the exercise of reasonable judgment, so long as
such payment delay does not exceed five (5) days; or

(d) Amending Section 6.6 or 15.13 hereof.

15.10.2 Required Lenders. The Required Lenders before:

(a) Consenting to any action, amendment, or granting any waiver not covered in
Subsections 15.10.1 or 15.10.3; or

(b) Agreeing to amend Article 15 of this Credit Agreement (other than
Subsections 15.10.1, 15.10.2, or 15.10.3).

15.10.3 Action Without Vote. Notwithstanding any other provisions of this
Section, the Administrative Agent or, with respect to Subsection 15.10.3(b)
hereof, the Letter of Credit Bank and the Administrative Agent, may take the
following actions without obtaining the consent of the Syndication Parties or
the Voting Participants:

(a) Determining (i) whether the conditions to a 5-Year Advance have been met,
and (ii) the amount of such 5-Year Advance;

(b) Determining (i) whether the conditions and procedures as set forth in
Article 4 hereof for issuance of a Letter of Credit have been properly
satisfied, (ii) the amount of such Letter of Credit and (iii) the determination
and implementation of any LC Separation Arrangements;

(c) Determining whether the Bid Advance conditions and procedures as set forth
in Article 3 hereof have been properly satisfied.

15.10.4 Voting Participants. Under the circumstances set forth in Section 15.28
hereof, each Voting Participant shall be accorded voting rights as though such
Person was a Syndication Party, and in such case the voting rights of the
Syndication Party from which such Voting Participant acquired its participation
interest shall be reduced accordingly.

If no written consent or denial is received from a Syndication Party or a Voting
Participant within five (5) Banking Days after written notice of any proposed
action as described in this Section is delivered to such Syndication Party or
Voting Participant by the Administrative Agent, such Syndication Party or Voting
Participant shall be conclusively deemed to have consented thereto for the
purposes of this Section.

15.11 Distribution of Principal and Interest. The Administrative Agent may, in
its sole discretion, receive and accept all or any payments (including
prepayments) of principal and interest made by Borrower on the Loans in an
account segregated from the Administrative Agent’s other funds and accounts
(“Payment Account”). After the receipt by the Administrative Agent of any
payment representing interest or principal on the Loans, the Administrative
Agent shall remit to each Syndication Party its share of such payment as
provided in Article 6 hereof (“Payment Distribution”), no later than 3:00 P.M.
(Central time) on the same Banking Day as such payment is received by the
Administrative Agent if received no later than 1:00 P.M. (Central time) or the
next Banking Day if received by the Administrative Agent thereafter. Any
Syndication Party’s rights to its Payment Distribution shall be subject to the
rights of any Contributing Syndication Parties to such amounts as set forth in
Section 15.4 hereof.

15.12 Distribution of Certain Amounts. The Administrative Agent shall
(a) receive for the benefit of all present and future Syndication Parties, in
the Payment Account (if applicable) and (b) remit to the applicable Syndication
Parties, as indicated, the amounts described below:

15.12.1 Funding Losses. To each Syndication Party its share of the amount of any
Funding Losses paid by Borrower to the Administrative Agent in accordance with
the Funding Loss Notice such Syndication Party provided to the Administrative
Agent, no later than 3:00 P.M. (Central time) on the same Banking Day that
payment of such Funding Losses is received by the Administrative Agent, if
received no later than 1:00 P.M. (Central time), or the next Banking Day if
received by the Administrative Agent thereafter.

15.12.2 Fees. To each Syndication Party its share of any 5-Year Facility Fees
paid by Borrower to the Administrative Agent, no later than 3:00 P.M. (Central
time) on the same Banking Day that payment of such fees is received by the
Administrative Agent, if received no later than 1:00 P.M. (Central time), or the
next Banking Day if received by the Administrative Agent thereafter.

15.13 Sharing; Collateral Application. The Syndication Parties shall have no
interest in any other loans made to Borrower by any other Syndication Party
other than the Loans, or in any property taken as security for any other loan or
loans made to Borrower by any other Syndication Party, or in any property now or
hereinafter in the possession or control of any other Syndication Party, which
may be or become security for the Loans solely by reason of the provisions of a
security instrument that would cause such security instrument and the property
covered thereby to secure generally all indebtedness owing by Borrower to such
other Syndication Party. Notwithstanding the foregoing, to the extent such other
Syndication Party applies such funds or the proceeds of such property to
reduction of one or more of the Loans, such other Syndication Party shall share
such funds or proceeds with all Syndication Parties according to their
respective Individual 5-Year Commitments. In the event that any Syndication
Party shall obtain payment, whether partial or full, from any source in respect
of one or more of the Loans other than as provided in this Credit Agreement,
including without limitation payment by reason of the exercise of a right of
offset, banker’s lien, general lien, or counterclaim, such Syndication Party
shall promptly make such adjustments (which may include payment in cash or the
purchase of further Syndication Interests or participations in the Loans) to the
end that such excess payment shall be shared with all other Syndication Parties
in accordance with their respective Individual 5-Year Commitments.
Notwithstanding any of the foregoing provisions of this Section or Article 8
hereof, no Syndication Party (other than CoBank or a Farm Credit System
Institution, as applicable) shall have any right to, or to the proceeds of, or
any right to the application to any amount owing to such Syndication Party
hereunder of any the proceeds of, (a) any Bank Equity Interests issued to
Borrower by CoBank or on account of any statutory lien held by CoBank on such
Bank Equity Interests, or (b) any Bank Equity Interests issued to Borrower by
any Farm Credit System Institution which is a Syndication Party hereunder or on
account of any statutory lien held by such Farm Credit System Institution on
such Bank Equity Interests.

15.14 Amounts Required to be Returned. If the Administrative Agent, in its sole
discretion, elects to make any payment to a Syndication Party in anticipation of
the receipt of final funds from Borrower, and such funds are not received from
Borrower, or if excess funds are paid by the Administrative Agent to any
Syndication Party as the result of a miscalculation by the Administrative Agent,
then such Syndication Party shall, on demand of the Administrative Agent,
forthwith return to the Administrative Agent any such amounts, plus interest
thereon (from the day such amounts were transferred by the Administrative Agent
to the Syndication Party to, but not including, the day such amounts are
returned by Syndication Party) at a rate per annum equal to the customary rate
set by the Administrative Agent for the correction of errors among banks for
three (3) Banking Days and thereafter at the Base Rate. If the Administrative
Agent is required at any time to return to Borrower or a trustee, receiver,
liquidator, custodian, or similar official any portion of the payments made by
Borrower to the Administrative Agent, whether pursuant to any bankruptcy or
insolvency law or otherwise, then each Syndication Party shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent any such
payments transferred to such Syndication Party by the Administrative Agent but
without interest or penalty (unless the Administrative Agent is required to pay
interest or penalty on such amounts to the person recovering such payments).

15.15 Information to Syndication Parties; Confidentiality. Except as expressly
set forth in the Loan Documents, the Administrative Agent shall not have any
duty to disclose, nor shall it be liable for the failure to disclose, any
information relating to Borrower or any of the Consolidated Subsidiaries that is
communicated to or obtained by the Administrative Agent. The Syndication Parties
acknowledge and agree that all information and reports received pursuant to this
Credit Agreement will be received in confidence in connection with their
Syndication Interest, and that such information and reports constitute
confidential information and shall not, without the prior written consent of the
Administrative Agent or Borrower (which consent will not be unreasonably
withheld, provided that Borrower shall have no consent rights upon the
occurrence and during the continuance of an Event of Default), be used by the
Syndication Party except in connection with the Loans and their respective
Syndication Interests.

15.16 Reliance; No Other Duties. The Administrative Agent shall not be liable to
Syndication Parties or any other Person for any error in judgment or for any
action taken or not taken by the Administrative Agent or its agents, directors,
officers, employees or representatives (including without limitation any duties
of the Administrative Agent under Section 15.7), except to the extent that a
court of competent jurisdiction renders a final non-appealable judgment that any
of the foregoing resulted from the gross negligence or willful misconduct of the
Administrative Agent. Without limiting the foregoing, the Administrative Agent
may rely on the advice of counsel, accountants or experts and on any written
document or oral statement it believes to be genuine and correct and to have
been signed or sent by the proper Person or Persons. The Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made by any other Person in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance by any other Person of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article 10 or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

15.17 No Trust or Fiduciary Relationship. Neither the execution of this Credit
Agreement, nor the sharing in the Loans, nor the holding of the Loan Documents
in its name by the Administrative Agent, nor the management and administration
of the Loans and Loan Documents by the Administrative Agent ( holding certain
payments and proceeds in the Payment Account for the benefit of the Syndication
Parties), nor any other right, duty or obligation of the Administrative Agent
under or pursuant to this Credit Agreement is intended to be or create, and none
of the foregoing shall be construed to be or create, any express, implied or
constructive trust or fiduciary relationship between the Administrative Agent or
the Bid Agent and any Syndication Party. Each Syndication Party hereby agrees
and stipulates that neither the Administrative Agent nor the Bid Agent is acting
as trustee or fiduciary for such Syndication Party with respect to the Loans,
this Credit Agreement, or any aspect of either, or in any other respect.

15.18 Sharing of Costs and Expenses. To the extent not paid by Borrower, each
Syndication Party will promptly upon demand reimburse the Administrative Agent
for its proportionate share (based on the ratio of its Individual 5-Year
Commitment to the 5-Year Commitment), for all reasonable costs, disbursements,
and expenses incurred by the Administrative Agent on or after the date of this
Credit Agreement for legal, accounting, consulting, and other services rendered
to the Administrative Agent in its role as the Administrative Agent in the
administration of the Loans, interpreting the Loan Documents, and protecting,
enforcing, or otherwise exercising any rights, both before and after default by
Borrower under the Loan Documents, and including, without limitation, all costs
and expenses incurred in connection with any bankruptcy proceedings and the
exercise of any remedies with respect to the Cash Collateral Account or
otherwise.

15.19 Syndication Parties’ Indemnification of the Administrative Agent and Bid
Agent. Each of the Syndication Parties agrees to indemnify the Administrative
Agent, including any Successor Agent, and the Bid Agent, in each case in its
capacity as such, and their respective directors, officers, employees, agents,
professional advisers and representatives (“Indemnified Agency Parties”) (to the
extent not reimbursed by Borrower, and without in any way limiting the
obligation of Borrower to do so), ratably (based on the ratio of its Individual
5-Year Commitment to the 5-Year Commitment), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Loans
and/or the expiration or termination of this Credit Agreement) be imposed on,
incurred by or asserted against the Administrative Agent or the Bid Agent (or
any of the Indemnified Agency Parties while acting for the Administrative Agent
or for any Successor Agent) in any way relating to or arising out of this Credit
Agreement or the Loan Documents, or the performance of the duties of the
Administrative Agent or the Bid Agent hereunder or thereunder or any action
taken or omitted while acting in the capacity of the Administrative Agent or the
Bid Agent under or in connection with any of the foregoing; provided that the
Syndication Parties shall not be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of an Indemnified Agency Party to the extent
that a court of competent jurisdiction renders a final non-appealable judgment
that the foregoing are the result of the willful misconduct or gross negligence
of such Indemnified Agency Party. In furtherance but not in limitation of the
foregoing, to the extent not indemnified by Borrower, each Syndication Party
shall indemnify the Administrative Agent for the full amount of any taxes,
levies, imposts, duties, charges, fees, deductions, withholdings or similar
charges imposed by any governmental authority that are attributable to such
Syndication Party and that are payable or paid by the Administrative Agent,
together with all interest, penalties, reasonable costs and expenses arising
therefrom or with respect thereto, as determined by the Administrative Agent in
good faith. The agreements and obligations in this Section shall survive the
payment of the Loans and the expiration or termination of this Credit Agreement.

15.20 Books and Records. The Administrative Agent shall maintain such books of
account and records relating to the Loans as it reasonably deems appropriate in
its sole discretion, and which shall accurately reflect the Syndication Interest
of each Syndication Party and shall be conclusive and binding on Borrower and
the Syndication Parties absent manifest error. The Syndication Parties, or their
agents, may inspect such books of account and records at all reasonable times
during the Administrative Agent’s regular business hours.

15.21 Administrative Agent Fee. The Administrative Agent and any Successor Agent
shall be entitled to such fees as agreed upon between Borrower and the
Administrative Agent for acting as the Administrative Agent.

15.22 The Administrative Agent’s Resignation or Removal. Subject to the
appointment and acceptance of a Successor Agent (as defined below), the
Administrative Agent may resign at any time by notifying each of the Syndication
Parties and Borrower. After the receipt of such notice, the Required Lenders
shall appoint a successor (“Successor Agent”). If (a) no Successor Agent shall
have been so appointed which is either (i) a Syndication Party, or (ii) if not a
Syndication Party, which is a Person approved by Borrower, such approval not to
be unreasonably withheld (provided that Borrower shall have no approval rights
upon the occurrence and during the continuance of an Event of Default), or
(b) such Successor Agent has not accepted such appointment, in either case
within thirty (30) days after the retiring Administrative Agent’s giving of such
notice of resignation, then the retiring Administrative Agent may, after
consulting with, but without obtaining the approval of, Borrower, appoint a
Successor Agent which shall be a bank or a trust company organized under the
laws of the United States of America or any state thereof and having a combined
capital, surplus and undivided profit of at least $250,000,000. If no Successor
Agent has been appointed pursuant to the immediately preceding sentence by the
forty-fifth (45th) day after the giving of such notice of resignation, the
Administrative Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of the Administrative Agent
hereunder and/or under any other Loan Document until such time, if any, as the
Required Lenders appoint a Successor Agent. If, and for so long as, the Person
acting as the Administrative Agent is a Defaulting Syndication Party, such
Person may be removed as the Administrative Agent upon the written demand of the
Required Lenders, which demand shall also appoint a Successor Agent. Upon the
appointment of a Successor Agent hereunder, (a) the term “Administrative Agent”
shall for all purposes of this Credit Agreement thereafter mean such Successor
Agent, and (b) the Successor Agent shall notify Borrower of its identity and of
the information called for in Subsection 16.4.2 hereof. Any such resignation by
the Administrative Agent hereunder, unless otherwise agreed by the resigning
Administrative Agent, shall also constitute its resignation as the Letter of
Credit Bank and the Overnight Lender, as applicable, in which case the resigning
Administrative Agent (x) shall not be required to issue any further Letters of
Credit or make any additional Overnight Advances hereunder and (y) shall
maintain all of its rights as Letter of Credit Bank or Overnight Lender, as the
case may be, with respect to any Letters of Credit issued by it, or Overnight
Advances made by it, prior to the date of such resignation. The fees payable by
Borrower to a Successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such Successor Agent.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, or the removal hereunder of any Administrative Agent, the
provisions of this Credit Agreement shall continue to inure to the benefit of
such Administrative Agent as to any actions taken or omitted to be taken by it
while it was the Administrative Agent under this Credit Agreement.

15.23 Representations and Warranties of Syndication Parties. The Administrative
Agent, the Bid Agent, and each Syndication Party represents and warrants that:
(a) the execution and delivery by it of, and performance of its obligations
under, this Credit Agreement is within its power and has been duly authorized by
all necessary corporate and other action by it; (b) the execution and delivery
by it of, and performance of its obligations under, this Credit Agreement is in
material compliance with all applicable laws and regulations promulgated under
such laws and does not conflict with nor constitute a breach of its charter or
by-laws nor any agreements by which it is bound, and does not violate any
judgment, decree or governmental or administrative order, rule or regulation
applicable to it; (c) no approval, authorization or other action by, or
declaration to or filing with, any governmental or administrative authority or
any other Person is required to be obtained or made by it in connection with the
execution and delivery of, and performance of its obligations under, this Credit
Agreement; and (d) this Credit Agreement has been duly executed by it, and, to
its knowledge, constitutes the legal, valid, and binding obligation of such
Person, enforceable in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the rights of creditors generally and general
equitable principles (regardless of whether such enforceability is considered in
a proceeding at law or in equity). Each Syndication Party that is a state or
national bank represents and warrants that the act of entering into and
performing its obligations under this Credit Agreement has been approved by its
board of directors or its loan committee and such action was duly noted in the
written minutes of the meeting of such board or committee.15.24 Representations
and Warranties of CoBank. Except as expressly set forth in Section 15.23 hereof,
CoBank, in its role as a Syndication Party and as the Administrative Agent,
makes no express or implied representation or warranty and assumes no
responsibilities with respect to the due authorization, execution, or delivery
of the Loan Documents; the accuracy of any information, statements, or
certificates provided by Borrower; the legality, validity, or enforceability of
the Loan Documents; the filing or recording of any document; the collectibility
of the Loans; the performance by Borrower of any of its obligations under the
Loan Documents; or the financial condition or solvency of Borrower or any other
party obligated with respect to the Loans or the Loan Documents.

15.25 Syndication Parties’ Independent Credit Analysis. Each Syndication Party
acknowledges receipt of true and correct copies of all Loan Documents (other
than any Note payable to another Syndication Party) from the Administrative
Agent. Each Syndication Party agrees and represents that it has relied upon its
independent review (a) of the Loan Documents, and (b) any information
independently acquired by such Syndication Party from Borrower or otherwise in
making its decision to acquire an interest in the Loans independently and
without reliance on the Administrative Agent or Bid Agent. Each Syndication
Party represents and warrants that it has obtained such information as it deems
necessary (including any information such Syndication Party independently
obtained from Borrower or others) prior to making its decision to acquire an
interest in the Loans. Each Syndication Party further agrees and represents that
it has made its own independent analysis and appraisal of and investigation into
each Borrower’s authority, business, operations, financial and other condition,
creditworthiness, and ability to perform its obligations under the Loan
Documents and has relied on such review in making its decision to acquire an
interest in the Loans. Each Syndication Party agrees that it will continue to
rely solely upon its independent review of the facts and circumstances related
to Borrower, and without reliance upon the Administrative Agent, in making
future decisions with respect to all matters under or in connection with the
Loan Documents and the Loans. The Administrative Agent assumes no responsibility
for the financial condition of Borrower or for the performance of Borrower’s
obligations under the Loan Documents. Except as otherwise expressly provided
herein, none of the Administrative Agent, the Bid Agent or any Syndication Party
shall have any duty or responsibility to furnish to any other Syndication
Parties any credit or other information concerning Borrower which may come into
its possession.

15.26 No Joint Venture or Partnership. Neither the execution of this Credit
Agreement, the sharing in the Loans, nor any agreement to share in payments or
losses arising as a result of this transaction is intended to be or to create,
and the foregoing shall not be construed to be, any partnership, joint venture
or other joint enterprise between the Administrative Agent and any Syndication
Party, nor between or among any of the Syndication Parties.

15.27 Restrictions on Transfer; Participations. (a) Each Syndication Party other
than CoBank agrees that it will not sell, assign, convey or otherwise dispose of
(“Transfer”) to any Person, or create or permit to exist any lien or security
interest on all or any part of its Syndication Interest, without the prior
written consent of the Administrative Agent and Borrower (which consent will not
be unreasonably withheld; provided that such consent will not be required in the
case of an assignment to a Syndication Party, an Affiliate of a Syndication
Party or an Approved Fund; provided, further, that Borrower shall have no
approval rights upon the occurrence and during the continuance of an Event of
Default; and provided, further, that Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Banking Days after having received notice
thereof); provided that: (a) any such Transfer of Loans or Individual 5-Year
Commitments (except a Transfer to another Syndication Party, an Affiliate of a
Syndication Party or an Approved Fund or a Transfer by CoBank) must be in a
minimum amount of $10,000,000.00, unless it Transfers its entire Syndication
Interest; (b) each Syndication Party must maintain an Individual 5-Year
Commitment of no less than $5,000,000.00, unless it Transfers its entire
Syndication Interest; (c) the transferee must execute an agreement substantially
in the form of Exhibit 15.27 hereto (“Syndication Acquisition Agreement”) and
assume all of the transferor’s obligations hereunder and execute such documents
as the Administrative Agent may reasonably require; and (d) the Syndication
Party making such Transfer must pay, or cause the transferee to pay, the
Administrative Agent an assignment fee of $3,500.00 (provided that the
requirement to pay such fee may be waived by the Administrative Agent in its
sole discretion), unless the assignment is to an Affiliate of such Syndication
Party or to another Syndication Party or an Approved Fund, in which case no
assignment fee will be required. Any Syndication Party may participate any part
of its interest in the Loans to any Person with prior written notice to (but
without the consent of) the Administrative Agent and Borrower, and each
Syndication Party understands and agrees that in the event of any such
participation: (x) its obligations hereunder will not change on account of such
participation; (y) the participant will have no rights under this Credit
Agreement, including, without limitation, voting rights (except as provided in
Section 15.28 hereof with respect to Voting Participants) or the right to
receive payments or distributions; and (z) the Administrative Agent shall
continue to deal directly with the Syndication Party with respect to the Loans
(including with respect to voting rights, except as provided in Section 15.28
hereof with respect to Voting Participants) as though no participation had been
granted and will not be obligated to deal directly with any participant (except
as provided in Section 15.28 hereof with respect to Voting Participants).
Notwithstanding any provision contained herein to the contrary, (i) any
Syndication Party may at any time pledge or assign all or any portion of its
interest in its rights under this Credit Agreement to secure obligations of such
Syndication Party, including any pledge or assignment to secure obligations to
any Federal Reserve Bank or central bank having jurisdiction over such
Syndication Party or to any Farm Credit Bank, or Transfer its Syndication
Interest to an affiliate bank if and to the extent required under applicable law
in order to pledge such interest to such central bank, provided that no pledge
or assignment pursuant to this clause (i) shall release such Syndication Party
from its obligations hereunder or substitute any such pledge or assignee for
such Syndication Party as a party hereto, and (ii) no Syndication Party shall be
permitted to Transfer, or sell a participation in, any part of its Syndication
Interest to (A) Borrower or any of Borrower’s Affiliates or Subsidiaries,
(B) any Defaulting Syndication Party or any of its Subsidiaries, (C) any Person,
who, upon becoming a Syndication Party hereunder, would constitute any of the
foregoing Persons described in the foregoing clause (B) or (D) a natural Person.
CoBank reserves the right to sell participations on a non-patronage basis.

(b) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Syndication Party hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Syndication Party, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Syndication Party to
the Administrative Agent, the Letter of Credit Bank, the Overnight Lender and
each other Syndication Party hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Overnight Advances in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Syndication Party
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Syndication Party for all purposes of this Credit
Agreement until such compliance occurs.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to paragraph (d) of this Section, from and after the effective date
specified in each Syndication Acquisition Agreement, the assignee thereunder
shall be a party to this Credit Agreement and, to the extent of the interest
assigned by such Syndication Acquisition Agreement, have the rights and
obligations of a Syndication Party under this Credit Agreement, and the
assigning Syndication Party thereunder shall, to the extent of the interest
assigned by such Syndication Acquisition Agreement, be released from its
obligations under this Credit Agreement (and, in the case of an Syndication
Acquisition Agreement covering all of the assigning Syndication Party’s rights
and obligations under this Credit Agreement, such Syndication Party shall cease
to be a party hereto) but shall continue to be entitled to the benefits of
Sections  6.7 and 16.1 and Article 13 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Syndication Party will constitute a waiver or release of any
claim of any party hereunder arising from that Syndication Party’s having been a
Defaulting Syndication Party. Any assignment or transfer by a Syndication Party
of rights or obligations under this Credit Agreement that does not comply with
this paragraph shall be treated for purposes of this Credit Agreement as a sale
by such Syndication Party of a (non-voting) participation in such rights and
obligations in accordance with paragraph (a) of this Section.

(d) The Administrative Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at the address listed in Section 16.4.2, a copy of each
Syndication Acquisition Agreement delivered to it and a register for the
recordation of the names and addresses of the Syndication Parties, and the
5-Year Commitments of, and principal amounts of the Loans owing to, each
Syndication Party pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and Borrower, the Administrative Agent and the Syndication Parties shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Syndication Party hereunder for all purposes of this Credit
Agreement. The Register shall be available for inspection by Borrower and any
Syndication Party, at any reasonable time and from time to time upon reasonable
prior notice.

15.28 Certain Participants’ Voting Rights. Any Farm Credit System Institution
which (a) is listed on Exhibit 15.28 or (b)(i) has acquired and, at any time of
determination maintains, a participation interest in the minimum aggregate
amount of $5,000,000.00 in a particular Syndication Party’s Individual 5-Year
Commitment and/or Individual Outstanding 5-Year Obligations and (ii) has been
designated in writing by such Syndication Party to the Administrative Agent as
having such entitlement (such designation to include for such participant, its
name, contact information, and dollar participation amount) (each a “Voting
Participant”), shall be entitled to vote (and such Syndication Party’s voting
rights shall be correspondingly reduced), on a dollar-for-dollar basis, as if
such Voting Participant were a Syndication Party, on any matter requiring or
allowing a Syndication Party, to provide or withhold its consent, or to
otherwise vote on any proposed action. The voting rights of any Syndication
Party so designating a Voting Participant shall be reduced by an equivalent
dollar amount.

15.29 Method of Making Payments. Payment and transfer of all amounts owing or to
be paid or remitted hereunder, including, without limitation, payment of the
Advance Payment by Syndication Parties, and distribution of principal or
interest payments or fees or other amounts by the Administrative Agent, shall be
by wire transfer in accordance with the instructions contained on Exhibit 15.29
hereto (“Wire Instructions”).

15.30 Defaulting Syndication Parties.

15.30.1 Syndication Party Default. Notwithstanding anything to the contrary
contained in this Credit Agreement, if any Syndication Party becomes a
Defaulting Syndication Party, then, until such time as such Syndication Party is
no longer a Defaulting Syndication Party, to the extent permitted by applicable
law:

(a) the Individual 5-Year Commitment of such Defaulting Syndication Party (and
any Voting Participant entitled to vote on behalf of such Defaulting Syndication
Party) shall not be included in determining whether the Required Lenders have
taken or may take any action under this Credit Agreement or the Loan Documents
(including any consent to any action, amendment or waiver pursuant to
Section 15.10.2); provided that (i) any action, amendment or waiver requiring
the consent of all Syndication Parties pursuant to Section 15.10.1 shall require
the consent of such Defaulting Syndication Party (or Voting Participant, as
applicable) and (ii) any amendment of, or consent or waiver with respect to,
this Section 15.30 shall require the consent of the Required Lenders and each
Defaulting Syndication Party (or Voting Participant, as applicable);

(b) Defaulting Syndication Party Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Syndication Party (whether voluntary or mandatory, at maturity,
pursuant to Article 14 or otherwise) or received by the Administrative Agent
from a Defaulting Syndication Party pursuant to Section 15.36 shall be applied
at such time or times as may be determined by the Administrative Agent as
follows: first, to the payment of any amounts owing by such Defaulting
Syndication Party to the Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Syndication Party to
the Letter of Credit Bank or Overnight Lender hereunder; third, to cash
collateralize the Letter of Credit Bank’s Fronting Exposure with respect to such
Defaulting Syndication Party in accordance with Section 15.30.3; fourth, as
Borrower may request (so long as no Potential Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting
Syndication Party has failed to fund its portion thereof as required by this
Credit Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting
Syndication Party’s potential future funding obligations with respect to Loans
under this Credit Agreement and (y) cash collateralize the Letter of Credit
Bank’s future Fronting Exposure with respect to such Defaulting Syndication
Party with respect to future Letters of Credit issued under this Credit
Agreement, in accordance with Section 4.4; sixth, to the payment of any amounts
owing to the Syndication Parties, the Letter of Credit Bank or Overnight Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Syndication Party, the Letter of Credit Bank or Overnight Lender against such
Defaulting Syndication Party as a result of such Defaulting Syndication Party’s
breach of its obligations under this Credit Agreement; seventh, so long as no
Potential Default or Event of Default exists, to the payment of any amounts
owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Syndication Party as a
result of such Defaulting Syndication Party’s breach of its obligations under
this Credit Agreement; and eighth, to such Defaulting Syndication Party or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or Letters of
Credit in respect of which such Defaulting Syndication Party has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 10.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and Letters of Credit owed to, all Non-Defaulting Syndication
Parties on a pro rata basis prior to being applied to the payment of any Loans
of, or Letters of Credit owed to, such Defaulting Syndication Party until such
time as all Loans and funded and unfunded participations in Letters of Credit
and Overnight Advances are held by the Syndication Parties pro rata in
accordance with their respective Applicable Percentage without giving effect to
Section 15.30.1(d). Any payments, prepayments or other amounts paid or payable
to a Defaulting Syndication Party that are applied (or held) to pay amounts owed
by a Defaulting Syndication Party or to post cash collateral pursuant to this
Section 15.30.1(b) shall be deemed paid to and redirected by such Defaulting
Syndication Party, and each Syndication Party irrevocably consents hereto.

(c) Certain Fees.

(i) No Defaulting Syndication Party shall be entitled to receive any 5-Year
Facility Fee for any period during which that Syndication Party is a Defaulting
Syndication Party (and Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting
Syndication Party).

(ii) Each Defaulting Syndication Party shall be entitled to receive Letter of
Credit Fees for any period during which that Syndication Party is a Defaulting
Syndication Party only to the extent allocable to its Individual 5-Year Pro Rata
Share of the stated amount of Letters of Credit for which it has provided cash
collateral pursuant to Section 4.4.

(iii) With respect to any 5-Year Facility Fee or Letter of Credit Fee not
required to be paid to any Defaulting Syndication Party pursuant to clause
(i) or (ii) above, Borrower shall (x) pay to each Non-Defaulting Syndication
Party that portion of any such fee otherwise payable to such Defaulting
Syndication Party with respect to such Defaulting Syndication Party’s
participation in Letters of Credit or Overnight Advances that has been
reallocated to such Non-Defaulting Syndication Party pursuant to clause
(d) below, (y) pay to the Letter of Credit Bank and Overnight Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Syndication Party to the extent allocable to the Letter of Credit Bank’s or
Overnight Lender’s Fronting Exposure to such Defaulting Syndication Party, and
(z) not be required to pay the remaining amount of any such fee.

(d) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Syndication Party’s participation in Letters of Credit and
Overnight Advances shall be reallocated among the Non-Defaulting Syndication
Parties in accordance with their respective Applicable Percentage (calculated
without regard to such Defaulting Syndication Party’s 5-Year Commitment) but
only to the extent that (x) the conditions set forth in Section 10.2 are
satisfied at the time of such reallocation (and, unless Borrower shall have
otherwise notified the Administrative Agent at such time, Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Individual
5-Year Lending Capacity of any Non-Defaulting Syndication Party to be less than
zero. No reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Syndication Party arising from
that Syndication Party having become a Defaulting Syndication Party, including
any claim of a Non-Defaulting Syndication Party as a result of such
Non-Defaulting Syndication Party’s increased exposure following such
reallocation.

(e) Cash Collateral, Repayment of Overnight Advances. If the reallocation
described in clause (d) above cannot, or can only partially, be effected,
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Overnight Advances in an amount equal
to the Overnight Lenders’ Fronting Exposure and (y) second, cash collateralize
the Letter of Credit Bank’s Fronting Exposure in accordance with the procedures
set forth in Section 15.30.3.

15.30.2 Defaulting Syndication Party Cure. If Borrower, the Administrative
Agent, the Overnight Lender and the Letter of Credit Bank agree in writing that
a Syndication Party is no longer a Defaulting Syndication Party, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Syndication Party will, to the extent applicable, purchase at par (and
reimburse any Syndication Party for its Funding Losses attributable to such
purchase) that portion of outstanding Loans of the other Syndication Parties or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Overnight Advances to be held pro rata by the Syndication Parties
in accordance with the 5-Year Commitments under the applicable facility (without
giving effect to Section 15.30.1(d)), whereupon such Syndication Party will
cease to be a Defaulting Syndication Party; provided that no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of Borrower while that Syndication Party was a Defaulting Syndication Party; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Syndication Party to
Syndication Party will constitute a waiver or release of any claim of any party
hereunder arising from that Syndication Party’s having been a Defaulting
Syndication Party.

15.30.3 Cash Collateral. (a) At any time that there shall exist a Defaulting
Syndication Party, within one Banking Day following the written request of the
Administrative Agent or the Letter of Credit Bank (with a copy to the
Administrative Agent) Borrower shall cash collateralize the Letter of Credit
Bank’s Fronting Exposure with respect to such Defaulting Syndication Party
(determined after giving effect to Section 15.30.1(d) and any cash collateral
provided by such Defaulting Syndication Party) in an amount not less than the
outstanding Fronting Exposure of the Letter of Credit Bank.

(b) Grant of Security Interest. To the extent provided by any Defaulting
Syndication Party, such Defaulting Syndication Party hereby grants to the
Administrative Agent, for the benefit of the Letter of Credit Bank, and agrees
to maintain, a first priority security interest in all such cash collateral as
security for the Defaulting Syndication Parties’ obligation to fund
participations in respect of Letters of Credit, to be applied pursuant to clause
(c) below. If at any time the Administrative Agent determines that cash
collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Letter of Credit Bank as herein provided, or that
the total amount of such cash collateral is less than the outstanding Fronting
Exposure of the Letter of Credit Bank, Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
cash collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any cash collateral provided by the Defaulting Syndication
Party).

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, cash collateral provided under this Section 15.30 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Syndication Party’s obligation to fund participations in respect of Letters of
Credit (including, as to cash collateral provided by a Defaulting Syndication
Party, any interest accrued on such obligation) for which the cash collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(d) Termination of Requirement. Cash collateral (or the appropriate portion
thereof) provided to reduce the Letter of Credit Bank’s Fronting Exposure shall
no longer be required to be held as cash collateral pursuant to this
Section 15.30.3(d) following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Syndication Party status of
the applicable Syndication Party), or (ii) the determination by the
Administrative Agent and the Letter of Credit Bank that there exists excess cash
collateral; provided that, subject to this Section 15.30, the Person providing
cash collateral, the Letter of Credit Bank may agree that cash collateral shall
be held to support future anticipated Fronting Exposure or other obligations.

15.31 Withholding Taxes. Each Syndication Party represents that under the
applicable law in effect as of the date it becomes a Syndication Party, it is
entitled to receive any payments to be made to it hereunder without the
withholding of any tax and will furnish to the Administrative Agent and to
Borrower such forms, certifications, statements and other documents as the
Administrative Agent or Borrower may request from time to time to evidence such
Syndication Party’s exemption from the withholding of any tax imposed by any
jurisdiction or to enable the Administrative Agent or Borrower, as the case may
be, to comply with any applicable laws or regulations relating thereto. Without
limiting the effect of the foregoing, each Syndication Party that was not
created or organized under the laws of the United States of America or any state
or other political subdivision thereof (“Non-US Lender”), shall, on the Closing
Date, or upon its becoming a Syndication Party (for Persons that were not
Syndication Parties on the Closing Date), furnish to the Administrative Agent
and Borrower two original copies of IRS Form W-8BEN, W-8ECI, 4224, or Form 1001,
as appropriate (or any successor forms), or such other forms, certifications,
statements of exemption, or documents as may be required by the IRS or by the
Administrative Agent or Borrower, in their reasonable discretion, duly executed
and completed by such Syndication Party, to establish, and as evidence of, such
Syndication Party’s exemption from the withholding of United States tax with
respect to any payments to such Syndication Party of interest or fees payable
under any of the Loan Documents. Further, each Non-US Lender hereby agrees, from
time to time after the initial delivery by such Syndication Party of such forms,
whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence so delivered obsolete or inaccurate in any
material respect, that such Syndication Party shall promptly (a) deliver to the
Administrative Agent and to Borrower two original copies of renewals, amendments
or additional or successor forms, properly completed and duly executed by such
Syndication Party, together with any other certificate or statement of exemption
required in order to confirm or establish that such Syndication Party is not
subject to United States withholding tax with respect to payments to such
Syndication Party under the Loan Documents or (b) notify the Administrative
Agent and Borrower of its inability to deliver any such forms, certificates or
other evidence. Notwithstanding anything herein to the contrary, Borrower shall
not be obligated to make any payments hereunder to such Syndication Party until
such Syndication Party shall have furnished to the Administrative Agent and
Borrower each requested form, certification, statement or document.

If a payment made to a Syndication Party hereunder would be subject to U.S.
federal withholding tax imposed by FATCA if such Syndication Party were to fail
to comply with the applicable reporting requirements of FATCA, such Syndication
Party shall deliver to Borrower and the Administrative Agent, at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower and the Administrative Agent, such documentation prescribed by
applicable law and such additional documentation reasonably requested by
Borrower and the Administrative Agent as may be necessary for Borrower and the
Administrative Agent to comply with its obligations under FATCA, to determine
that such Syndication Party has or has not complied with such Syndication
Party’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.

15.32 Replacement of Holdout Lender or Defaulting Syndication Party. (a) If any
action to be taken by the Syndication Parties or the Administrative Agent
hereunder requires the unanimous consent, authorization, or agreement of all
Syndication Parties and Voting Participants, and the consent, authorization or
agreement of the Required Lenders has been obtained but a Syndication Party or
Voting Participant (“Holdout Lender”) fails to give its consent, authorization,
or agreement, or if any Syndication Party shall become a Defaulting Syndication
Party, then the Administrative Agent, upon at least five (5) Banking Days prior
notice to the Holdout Lender or upon one (1) Banking Day’s prior notice to the
Defaulting Syndication Party, may permanently replace the Holdout Lender or
Defaulting Syndication Party with one or more substitute Syndication Parties
(each, a “Replacement Lender”), and the Holdout Lender or Defaulting Syndication
Party shall have no right to refuse to be replaced hereunder. Such notice to
replace the Holdout Lender or Defaulting Syndication Party shall specify an
effective date for such replacement, which date shall not be later than fifteen
(15) Banking Days after the date such notice is given. Prior to the effective
date of such replacement, the Holdout Lender or Defaulting Syndication Party and
each Replacement Lender shall execute and deliver a Syndication Acquisition
Agreement, subject only to the Holdout Lender or Defaulting Syndication Party
being repaid its full share of the outstanding Bank Debt without any premium,
discount, or penalty of any kind whatsoever. If the Holdout Lender or Defaulting
Syndication Party shall refuse or fail to execute and deliver any such
Syndication Acquisition Agreement prior to the effective date of such
replacement, the Holdout Lender or Defaulting Syndication Party shall be deemed
to have executed and delivered such Syndication Acquisition Agreement. The
replacement of any Holdout Lender or, to the extent possible, any Defaulting
Syndication Party, shall be made in accordance with the terms of Section 15.27
hereof. Until such time as the Replacement Lenders shall have acquired all of
the Syndication Interest of the Holdout Lender or Defaulting Syndication Party
hereunder and under the other Loan Documents, the Holdout Lender or Defaulting
Syndication Party shall remain obligated to provide the Holdout Lender’s or
Defaulting Syndication Party’s Funding Share of Advances. In the event that the
Holdout Lender or Defaulting Syndication Party is a Voting Participant, (a) the
Syndication Party through which such Voting Participant acquired its interest
shall have the first option to repurchase such participation interest and be the
Replacement Lender; provided (b) if the Syndication Party through which such
Voting Participant acquired its interest does not, within five (5) Banking Days
(or one (1) Banking Day, as applicable) after the Administrative Agent has given
notice to the Holdout Lender (or Defaulting Syndication Party) as provided
above, elect to become the Replacement Lender, then such Syndication Party shall
cancel or re-acquire such Voting Participant’s interest and shall sell to the
Replacement Lender(s) an interest in its Individual 5-Year Commitment equivalent
to the Voting Participant interest.

(b) Borrower may terminate the unused amount of the 5-Year Commitment of any
Syndication Party that is a Defaulting Syndication Party upon not less than one
(1) Banking Day’s prior notice to the Administrative Agent (which shall promptly
notify the Lenders thereof), and in such event the provisions of
Section 15.30.1(b) will apply to all amounts thereafter paid by Borrower for the
account of such Defaulting Syndication Party under this Credit Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
Borrower, the Administrative Agent, the Letter of Credit Bank, the Overnight
Lender or any Syndication Party may have against such Defaulting Syndication
Party.

15.33 Amendments Concerning Agency Function. None of the Administrative Agent,
the Bid Agent, the Letter of Credit Bank or the Overnight Lender shall be bound
by any waiver, amendment, supplement or modification of this Credit Agreement or
any other Loan Document which affects its rights, duties or obligations
hereunder or thereunder unless it shall have given its prior written consent
thereto.

15.34 Agent Duties and Liabilities. None of the Joint Lead Arrangers, the
Co-Bookrunners or the Syndication Agent shall, in their capacity as such, have
any powers, duties, responsibilities or liabilities with respect to this Credit
Agreement or the transactions contemplated herein. Without limiting the
foregoing, none of the Joint Lead Arrangers, the Co-Bookrunners or the
Syndication Agent shall be subject to any fiduciary or other implied duties, or
have any liability to any Person for acting as such. Nothing in this Section
shall be construed to relieve the Joint Lead Arrangers, the Co-Bookrunners or
the Syndication Agent of their duties, responsibilities and liabilities arising
out of their capacity as Syndication Parties.

15.35 The Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan or Letter of Credit shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit and all other Bank
Debt that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Letter of Credit Bank,
the Syndication Parties and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Syndication Parties, the Letter of Credit Bank and the Administrative Agent and
their respective agents and counsel and all other amounts due the Syndication
Parties, the Letter of Credit Bank and the Administrative Agent under Articles 3
and 13 and Section 16.1) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Syndication Party and the Letter of Credit Bank to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Syndication Parties and
the Letter of Credit Bank, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Article 13 and Section 16.1.

15.36 Setoff. If an Event of Default shall have occurred and be continuing, each
Syndication Party and the Letter of Credit Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Syndication Party, the Letter of Credit Bank, or any such
Affiliate, to or for the credit or the account of Borrower against any and all
of the obligations of Borrower now or hereafter existing under this Credit
Agreement or any other Loan Document to such Syndication Party, the Letter of
Credit Bank or their respective Affiliates, irrespective of whether or not such
Syndication Party, the Letter of Credit Bank or Affiliate shall have made any
demand under this Credit Agreement or any other Loan Document and although such
obligations of Borrower may be contingent or unmatured or are owed to a branch,
office or Affiliate of such Syndication Party or the Letter of Credit Bank
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Syndication
Party shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 15.30 and, pending such payment, shall
be segregated by such Defaulting Syndication Party from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Letter of
Credit Bank, and the Syndication Party, and (y) the Defaulting Syndication Party
shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Bank Debt owing to such Defaulting Syndication Party as to
which it exercised such right of setoff. The rights of each Syndication Party,
the Letter of Credit Bank and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Syndication Party, the Letter of Credit Bank or their respective Affiliates
may have. Each Syndication Party and the Letter of Credit Bank agrees to notify
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

15.37 Further Assurances. The Administrative Agent and each Syndication Party
agree to take whatever steps and execute such documents as may be reasonable and
necessary to implement this Article 15 and to carry out fully the intent
thereof.



    ARTICLE 16. MISCELLANEOUS

16.1 Costs and Expenses. To the extent permitted by law, Borrower agrees to pay
to the Administrative Agent, the Syndication Parties and the Letter of Credit
Bank, on demand, all out-of-pocket costs and expenses (a) incurred by the
Administrative Agent (including, without limitation, the reasonable fees and
expenses of counsel retained by the Administrative Agent, and including fees and
expenses incurred for consulting, appraisal, engineering, inspection, and
environmental assessment services) in connection with the preparation,
negotiation, and execution of the Loan Documents and the transactions
contemplated thereby, and processing the 5-Year Borrowing Notices; and
(b) incurred by the Administrative Agent, any Syndication Party or the Letter of
Credit Bank (including, without limitation, the reasonable fees and expenses of
counsel retained by the Administrative Agent, the Syndication Parties and the
Letter of Credit Bank) in connection with the enforcement or protection of the
Syndication Parties’ rights under the Loan Documents upon the occurrence of an
Event of Default or upon the commencement of an action by Borrower against the
Administrative Agent, any Syndication Party or the Letter of Credit, including
without limitation collection of the Loan (regardless of whether such
enforcement or collection is by court action or otherwise). Borrower shall not
be obligated to pay the costs or expenses of any Person whose only interest in
the Loan is as a holder of a participation interest. In addition, to the extent
permitted by law, Borrower agrees to pay to the Bid Agent, on demand, all
out-of-pocket costs and expenses incurred by the Bid Agent in connection with
the processing of Bid Rate Loans, including the Bid Requests, Bids, Bid Results
Notices, and Bid Selection Notices and the procedures related thereto.

16.2 Service of Process and Consent to Jurisdiction. Borrower and each
Syndication Party hereby agrees that any litigation with respect to this Credit
Agreement or to enforce any judgment obtained against such Person for breach of
this Credit Agreement or under the Notes or other Loan Documents may be brought
in any New York State court or (if applicable subject matter jurisdictional
requirements are present) Federal court of the United States of America, in each
case sitting in New York County, New York, and any appellate court from any
thereof, as the Administrative Agent may elect; and, by execution and delivery
of this Credit Agreement, Borrower and each Syndication Party irrevocably
submits to such jurisdiction. With respect to litigation concerning this Credit
Agreement or under the Notes or other Loan Documents, Borrower and each
Syndication Party hereby irrevocably appoints, until six (6) months after the
expiration of the 5-Year Maturity Date (as it may be extended at anytime), CT
Corporation, or such other Person as it may designate to the Administrative
Agent, in each case with offices in New York, New York and otherwise reasonably
acceptable to the Administrative Agent to serve as the agent of Borrower or such
Syndication Party to receive for and on its behalf at such agent’s New York, New
York office, service of process, which service may be made by mailing a copy of
any summons or other legal process to such Person in care of such agent.
Borrower and each Syndication Party agrees that it shall maintain a duly
appointed agent in New York, New York for service of summons and other legal
process as long as it remains obligated under this Credit Agreement and shall
keep the Administrative Agent advised in writing of the identity and location of
such agent. The receipt by such agent and/or by Borrower or such Syndication
Party, as applicable, of such summons or other legal process in any such
litigation shall be deemed personal service and acceptance by Borrower or such
Syndication Party, as applicable, for all purposes of such litigation. Borrower
and each Syndication Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Credit Agreement or the other Loan Documents
in any New York State or Federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

16.3 Jury Waiver. IT IS MUTUALLY AGREED BY AND BETWEEN THE ADMINISTRATIVE AGENT,
THE BID AGENT, EACH SYNDICATION PARTY, AND BORROWER THAT THEY EACH WAIVE TRIAL
BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY ANY OF THEM
AGAINST ANY OTHER PARTY ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS CREDIT AGREEMENT, THE NOTES, OR THE OTHER LOAN DOCUMENTS.

16.4 Notices. All notices, requests and demands required or permitted under the
terms of this Credit Agreement shall be in writing and (a) shall be addressed as
set forth below or at such other address as either party shall designate in
writing, (b) shall be deemed to have been given or made: (i) if delivered
personally, immediately upon delivery, (ii) if by telex, telegram or facsimile
transmission, immediately upon sending and upon confirmation of receipt,
(iii) if by electronic mail transmission, unless the Administrative Agent
otherwise prescribes, and as further set forth in Section 16.16, immediately
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return
electronic mail (other than an automatically generated reply), or other written
acknowledgement), provided that if such notice or other communication is not
sent during normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of the next Banking Day for the
recipient, (iv) if by nationally recognized overnight courier service with
instructions to deliver the next Banking Day, one (1) Banking Day after sending,
and (v) if by United States Mail, certified mail, return receipt requested, five
(5) days after mailing.

                16.4.1    
Borrower:
 
         
       
CHS Inc.
5500 Cenex Drive
 

        Inver Grove Heights, Minnesota 55077
       
FAX: (651) 355-4554
 
        Attention: Executive Vice President and Chief Financial Officer
        e-mail address: david.kastelic@chsinc.com
         
       
with a copy to:
 
       
CHS Inc.
5500 Cenex Drive
 

        Inver Grove Heights, Minnesota 55077
       
FAX: (651) 355-4554
 
        Attention: Sr. Vice President and General Counsel
        e-mail address: Lisa.Zell@chsinc.com
  16.4.2    
Administrative Agent:
 
         
       
CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111
FAX: (303) 694-5830
Attention: Administrative Agent
 




        e-mail address: MB—CapitalMarkets@cobank.com
         
       
16.4.3
  Bid Agent:        
 
   

                 
CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111
FAX: (303) 740-4100
Attention: Bid Agent
e-mail address: agencybank@cobank.com
       
 
  16.4.4    
Syndication Parties:
       
 

See signature pages hereto and to each Syndication Acquisition Agreement.

16.5 Liability of Administrative Agent and Bid Agent. Neither the Administrative
Agent nor the Bid Agent shall have any liabilities or responsibilities to
Borrower or any Subsidiary on account of the failure of any Syndication Party to
perform its obligations hereunder or to any Syndication Party on account of the
failure of Borrower or any Subsidiary to perform their respective obligations
hereunder or under any other Loan Document.

16.6 Successors and Assigns. This Credit Agreement shall be binding upon and
inure to the benefit of Borrower, the Administrative Agent, the Bid Agent, and
the Syndication Parties, and their respective successors and assigns, except
that Borrower may not assign or transfer its rights or obligations hereunder
without the prior written consent of all of the Syndication Parties and the
Voting Participants.

16.7 Severability. In the event any one or more of the provisions contained in
this Credit Agreement or in any other Loan Document should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

16.8 Entire Agreement. This Credit Agreement (together with all exhibits hereto,
which are incorporated herein by this reference) and the other Loan Documents
represent the entire understanding of the Administrative Agent, the Bid Agent,
each Syndication Party, and Borrower with respect to the subject matter hereof
and shall replace and supersede any previous agreements of the parties with
respect to the subject matter hereof.

16.9 Applicable Law. TO THE EXTENT NOT GOVERNED BY FEDERAL LAW, THIS CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS
EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR
RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE
DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS MOST
RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH LETTER OF CREDIT WAS ISSUED,
BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”) AND, AS TO
MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.

16.10 Captions. The captions or headings in this Credit Agreement and any table
of contents hereof are for convenience only and in no way define, limit or
describe the scope or intent of any provision of this Credit Agreement.

16.11 Complete Agreement; Amendments. THIS CREDIT AGREEMENT AND THE NOTES ARE
INTENDED BY THE PARTIES HERETO TO BE A COMPLETE AND FINAL EXPRESSION OF THEIR
AGREEMENT AND MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR OR
CONTEMPORANEOUS ORAL AGREEMENT. THE ADMINISTRATIVE AGENT, THE BID AGENT, EACH
SYNDICATION PARTY, AND BORROWER ACKNOWLEDGE AND AGREE THAT NO UNWRITTEN ORAL
AGREEMENT EXISTS BETWEEN THEM WITH RESPECT TO THE SUBJECT MATTER OF THIS CREDIT
AGREEMENT. This Credit Agreement may not be modified or amended unless such
modification or amendment is in writing and is signed by Borrower, the
Administrative Agent, the Bid Agent, and the requisite Syndication Parties
necessary to approve such modification or amendment pursuant to Section 15.10
hereof) (and each such modification or amendment shall thereupon be binding on
Borrower, the Administrative Agent, the Bid Agent, all Syndication Parties and
all other parties to this Credit Agreement). Borrower agrees that it shall
reimburse the Administrative Agent for all fees and expenses incurred by the
Administrative Agent in retaining outside legal counsel in connection with any
amendment or modification to this Credit Agreement requested by Borrower.

16.12 Additional Costs of Maintaining Loan. Borrower shall pay to the
Administrative Agent from time to time such amounts as the Administrative Agent
may determine to be necessary to compensate any Syndication Party for any
increase in costs to such Syndication Party which the Administrative Agent
determines, based on information presented to it by such Syndication Party, are
attributable to such Syndication Party’s making or maintaining an Advance
hereunder or its obligation to make such Advance, or any reduction in any amount
receivable by such Syndication Party under this Credit Agreement in respect to
such Advance or such obligation (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Change in Law which: (a) changes the basis of taxation of any amounts payable to
such Syndication Party under this Credit Agreement in respect of such Advance
(other than taxes imposed on the overall net income of such Syndication Party);
or (b) imposes or modifies any reserve, special deposit, or similar requirements
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, such Syndication Party; or (c) imposes any other condition
affecting this Credit Agreement or the Notes or amounts payable to such
Syndication Party (or any of such extensions of credit or liabilities). The
Administrative Agent will notify Borrower of any event occurring after the date
of this Credit Agreement which will entitle such Syndication Party to
compensation pursuant to this Section as promptly as practicable after it
obtains knowledge thereof and determines to request such compensation. The
Administrative Agent shall include with such notice, a certificate from such
Syndication Party setting forth in reasonable detail the calculation of the
amount of such compensation. Determinations by the Administrative Agent for
purposes of this Section of the effect of any Change in Law on the costs of such
Syndication Party of making or maintaining an Advance or on amounts receivable
by such Syndication Party in respect of Advances, and of the additional amounts
required to compensate such Syndication Party in respect of any Additional
Costs, shall be conclusive absent manifest error, provided that such
determinations are made on a reasonable basis.

16.13 Capital Requirements. In the event that any Change in Law has the effect
of requiring an increase in the amount of capital required or expected to be
maintained by such Syndication Party or any corporation controlling such
Syndication Party, and such Syndication Party certifies that such increase is
based in any part upon such Syndication Party’s obligations hereunder with
respect to the 5-Year Facility, and other similar obligations, Borrower shall
pay to such Syndication Party such additional amount as shall be certified by
such Syndication Party to the Administrative Agent and to Borrower to be the net
present value (discounted at the rate described in clause (a) of the definition
of “Base Rate”) of (a) the amount by which such increase in capital reduces the
rate of return on capital which such Syndication Party could have achieved over
the period remaining until the 5-Year Maturity Date, but for such introduction
or change, (b) multiplied by such Syndication Party’s Applicable Percentage. The
Administrative Agent will notify Borrower of any event occurring after the date
of this Credit Agreement that will entitle any such Syndication Party to
compensation pursuant to this Section as promptly as practicable after it
obtains knowledge thereof and of such Syndication Party’s determination to
request such compensation. The Administrative Agent shall include with such
notice, a certificate from such Syndication Party setting forth in reasonable
detail the calculation of the amount of such compensation. Determinations by any
Syndication Party for purposes of this Section of the effect of any increase in
the amount of capital required to be maintained by any such Syndication Party
and of the amount of compensation owed to any such Syndication Party under this
Section shall be conclusive absent manifest error, provided that such
determinations are made on a reasonable basis.

16.14 Replacement Notes. Upon receipt by Borrower of evidence satisfactory to it
of: (a) the loss, theft, destruction or mutilation of any Note, and (in case of
loss, theft or destruction) of the agreement of the Syndication Party to which
the Note was payable to indemnify Borrower, and upon surrender and cancellation
of such Note, if mutilated; or (b) the assignment by any Syndication Party of
its interest hereunder and the Notes, if any, relating thereto, or any portion
thereof, pursuant to this Credit Agreement, then Borrower will pay any unpaid
principal and interest (and Funding Losses, if applicable) then or previously
due and payable on such Notes and, if the Syndication Party requests a Note as
provided in Section 2.4 hereof, will (upon delivery of such Notes for
cancellation, unless covered by subparagraph (a) of this Section) deliver in
lieu of each such Note a new Note or, in the case of an assignment of a portion
of any such Syndication Party’s Syndication Interest, new Notes, for any
remaining balance. Each new or replacement Note shall be dated as of the Closing
Date.

16.15 Patronage Payments. Borrower acknowledges and agrees that: (a) only that
portion of the Loans represented by CoBank’s Individual Outstanding 5-Year
Obligations which is retained by CoBank for its own account at any time is
entitled to patronage distributions in accordance with CoBank’s bylaws and its
practices and procedures related to patronage distribution; (b) any patronage,
or similar, payments to which Borrower is entitled on account of its ownership
of Bank Equity Interests or otherwise will not be based on any portion of
CoBank’s interest in the Loans in which CoBank has at any time granted a
participation interest or other assignment of rights or obligations under the
Loan Documents; and (c) that portion of the Loans represented by the Individual
Outstanding 5-Year Obligations which is retained by any other Farm Credit System
Institution (other than CoBank) for its own account at any time is entitled to
patronage distributions in accordance with such Farm Credit System Institution’s
bylaws and its practices and procedures related to patronage distribution only
if Borrower has a written agreement to that effect from such Farm Credit System
Institution.

16.16 Direct Website Communications; Electronic Mail Communications.

16.16.1 Delivery.

(a) Borrower hereby agrees that it will provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to this Credit Agreement and any other Loan
Document, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but, subject to the provisions of Subsection 16.16.3 hereof,
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Credit Agreement
prior to the scheduled date therefor, (iii) provides notice of any Potential
Default or Event of Default under this Credit Agreement, or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Credit Agreement and/or any borrowing, issuance or reissuance of a Letter of
Credit, or other extension of credit hereunder (all such non-excluded
communications collectively, the “Communications”), by transmitting the
Communications in an electronic/soft medium and in a format acceptable to the
Administrative Agent as follows (A) all financial statements to
CIServices@cobank.com and (B) all other Communications to
MB—CapitalMarkets@cobank.com. In addition, Borrower agrees to continue to
provide the Communications to the Administrative Agent in the manner specified
in this Credit Agreement but only to the extent requested by the Administrative
Agent. Receipt of the Communications by the Administrative Agent at the
appropriate e-mail address as set forth above shall constitute effective
delivery of the Communications to the Administrative Agent for purposes of this
Credit Agreement and any other Loan Documents. Nothing in this Section 16.16
shall prejudice the right of the Administrative Agent or any Syndication Party
to give any notice or other communication pursuant to this Credit Agreement or
any other Loan Document in any other manner specified in this Credit Agreement
or any other Loan Document.

(b) Each Syndication Party agrees that receipt of e-mail notification that such
Communications have been posted pursuant to Subsection 16.16.2 below at the
e-mail address(es) set forth beneath such Syndication Party’s name on its
signature page hereto or pursuant to the notice provisions of any Syndication
Acquisition Agreement shall constitute effective delivery of the Communications
to such Syndication Party for purposes of this Credit Agreement and any other
Loan Document. Each Syndication Party further agrees to notify the
Administrative Agent in writing (including by electronic communication) promptly
of any change in its e-mail address or any extended disruption in its internet
delivery services.

16.16.2 Posting. (a) Borrower further agrees that the Administrative Agent may
make the Communications available to the Syndication Parties by posting the
Communications on “Synd-Trak” (“Platform”). The Platform is secured with a dual
firewall and a User ID/Password Authorization System and through a single user
per deal authorization method whereby each user may access the Platform only on
a deal-by-deal basis. Borrower acknowledges that the distribution of
Communications through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with such distribution.

16.16.3 Additional Communications. The Administrative Agent reserves the right
and Borrower and each Syndication Party consents and agrees thereto, to, upon
written notice to Borrower and all Syndication Parties, implement and require
use of a secure system whereby any notices or other communications required or
permitted by this Credit Agreement, but which are not specifically covered by
Subsection 16.16.1 hereof, and including, without limitation, 5-Year Borrowing
Notices, Funding Notices, Bid Requests, Bids, Bid Results Notices, Bid Selection
Notices, notices of Overnight Rates, Overnight Advance Requests, and any
communication described in clauses (i) through (iv) of Subsection 16.16.1(a)
hereof, shall be sent and received via electronic mail to the e-mail addresses
described in Subsection 16.16.1(b) hereof.

16.16.4 Disclaimer. The Communications transmitted pursuant to this
Section 16.16 and the Platform are provided “as is” and “as available.” CoBank
does not warrant the accuracy, adequacy or completeness of the Communications or
the Platform and CoBank expressly disclaims liability for errors or omissions in
the Communications or the Platform. No warranty of any kind, express, implied or
statutory, including without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by CoBank in connection with
the Communications or the Platform. In no event shall CoBank or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to
Borrower, any Syndication Party or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of Borrower’s or the Administrative Agent’s transmission
of communications or notices through the Platform.

16.16.5 Termination. The provisions of this Section 16.16 shall automatically
terminate on the date that CoBank ceases to be the Administrative Agent under
this Credit Agreement.

16.17 Accounting Terms. All accounting terms used herein which are not expressly
defined in this Credit Agreement have the meanings respectively given to them in
accordance with GAAP. Except as otherwise specifically provided herein, (a) all
computations made pursuant to this Credit Agreement shall be made in accordance
with GAAP (except as provided otherwise in the definition of Capital Leases),
and (b) all financial statements shall be prepared in accordance with GAAP. For
purposes of determining compliance with the financial covenants contained in
this Credit Agreement, any election by Borrower to measure an item of Debt using
fair value (as permitted by FASB ASC 825-10-25 — Fair Value Option (formerly
known as FASB 159) or any similar accounting standard) shall be disregarded and
such determination shall be made as if such election had not been made.

Notwithstanding the foregoing, if Borrower notifies the Administrative Agent
that, in Borrower’s reasonable opinion, or if the Administrative Agent notifies
Borrower that, in the Administrative Agent’s reasonable opinion (or at the
reasonable request of the Required Lenders), as a result of a change in GAAP
after the date hereof, any covenant contained in Sections 11.14, 12.1, 12.3 and
12.4, 12.6 or 12.8, or any of the defined terms used therein no longer apply as
intended such that such covenants are materially more or less restrictive to
Borrower than as at the date of this Credit Agreement, Borrower shall negotiate
in good faith with the Administrative Agent and the Syndication Parties to make
any necessary adjustments to such covenant or defined term to provide the
Syndication Parties with substantially the same protection as such covenant
provided prior to the relevant change in GAAP. Until Borrower and the
Administrative Agent (with the approval of the Required Lenders) so agree to
reset, amend or establish alternative covenants or defined terms, (a) the
covenants contained in Sections 11.14, 12.1, 12.3 and 12.4, 12.6 or 12.8,
together with the relevant defined terms, shall continue to apply and compliance
therewith shall be determined on the basis of GAAP in effect at the date of this
Credit Agreement and (b) each set of financial statements delivered to the
Administrative Agent pursuant to Section 11.2 after such time shall include
detailed reconciliations reasonably satisfactory to the Required Lenders and the
Administrative Agent as to the effect of such change in GAAP.



  16.18   [Intentionally Omitted.]

16.19 Mutual Release. Upon full indefeasible payment and satisfaction of the
Bank Debt and the other obligations contained in this Credit Agreement, the
parties, including Borrower, the Administrative Agent, the Bid Agent, and each
Syndication Party shall, except as provided in Article 13 hereof and except with
respect to Borrower’s reimbursement obligation to the issuer of each Letter of
Credit with an expiry date beyond the 5-Year Maturity Date, thereupon
automatically each be fully, finally, and forever released and discharged from
any further claim, liability, or obligation in connection with the Bank Debt.

16.20 Liberal Construction. This Credit Agreement constitutes a fully negotiated
agreement between commercially sophisticated parties, each assisted by legal
counsel, and shall not be construed and interpreted for or against any party
hereto.

16.21 Counterparts. This Credit Agreement may be executed by the parties hereto
in separate counterparts, each of which, when so executed and delivered, shall
be an original, but all such counterparts shall together constitute one and the
same instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all of the parties hereto.
Copies of documents or signature pages bearing original signatures, and executed
documents or signature pages delivered by a party by telefax, facsimile, or
electronic mail transmission of an Adobe® file format document (also known as a
PDF file) shall, in each such instance, be deemed to be, and shall constitute
and be treated as, an original signed document or counterpart, as applicable.
Any party delivering an executed counterpart of this Credit Agreement by
telefax, facsimile, or electronic mail transmission of an Adobe® file format
document also shall deliver an original executed counterpart of this Credit
Agreement, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Credit
Agreement.

16.22 Confidentiality. Each Syndication Party shall maintain the confidential
nature of, and shall not use or disclose, any of Borrower’s financial
information, confidential information or trade secrets without first obtaining
Borrower’s written consent. Nothing in this Section shall require any
Syndication Party to obtain such consent after there is an Event of Default. The
obligations of the Syndication Parties shall in no event apply to: (a) providing
information about Borrower to any financial institution contemplated or
described in Sections 15.7, 15.15, and 15.27 hereof or to such Syndication
Party’s parent holding company or any of such Syndication Party’s Affiliates, or
to any actual or prospective counterparty to any securitization, swap or
derivative transaction relating to Borrower with respect to any Loan; (b) any
situation in which any Syndication Party is required by law or required by any
Governmental Authority to disclose information; (c) providing information to
counsel to any Syndication Party in connection with the transactions
contemplated by the Loan Documents; (d) providing information to independent
auditors retained by such Syndication Party; (e) any information that is in or
becomes part of the public domain otherwise than through a wrongful act of such
Syndication Party or any of its employees or agents thereof; (f) any information
that is in the possession of any Syndication Party prior to receipt thereof from
Borrower or any other Person known to such Syndication Party to be acting on
behalf of Borrower; (g) any information that is independently developed by any
Syndication Party; and (h) any information that is disclosed to any Syndication
Party by a third party that has no obligation of confidentiality with respect to
the information disclosed. A Syndication Party’s confidentiality requirements
continue after it is no longer a Syndication Party under this Credit Agreement.
Notwithstanding any provision to the contrary in this Credit Agreement, the
Administrative Agent and each Syndication Party (and each employee,
representative, or other agent thereof) may disclose to any and all Persons,
without limitations of any kind, the tax treatment and tax structure of the
transaction described in this Credit Agreement and all materials of any kind
(including opinions or other tax analyses), if any, that are provided to the
Administrative Agent or such Syndication Party relating to such tax treatment
and tax structure. Nothing in the preceding sentence shall be taken as an
indication that such transaction would, but for such sentence, be deemed to be a
“reportable transaction” as defined in Treasury Regulation Section 1.6011-4.

16.23 USA Patriot Act Notice. Each Syndication Party that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Syndication Party) hereby notifies Borrower that pursuant to the requirements of
the USA Patriot Act, it is required to obtain, verify and record information
that identifies Borrower, which information includes the name and address of
Borrower and other information that will allow such Syndication Party or the
Administrative Agent, as applicable, to identify Borrower in accordance with the
USA Patriot Act.

16.24 Waiver of Borrower’s Rights Under Farm Credit Act. Borrower, having been
represented by legal counsel in connection with this Credit Agreement and, in
particular, in connection with the waiver contained in this Section 16.24, does
hereby voluntarily and knowingly waive, relinquish, and agree not to assert at
any time, any and all rights that Borrower may have or be afforded under the
sections of the Agricultural Credit Act of 1987 designated as 12 U.S.C. Sections
2199 through 2202e and the implementing Farm Credit Administration regulations
as set forth in 12 C.F.R Sections 617.7000 through 617.7630, including those
provisions which afford Borrower certain rights, and/or impose on any lender to
Borrower certain duties, with respect to the collection of any amounts owing
hereunder or the foreclosure of any liens securing any such amounts, or which
require the Administrative Agent or any present or future Syndication Party to
disclose to Borrower the nature of any such rights or duties. This waiver is
given by Borrower pursuant to the provisions of 12 C.F.R. Section 617.7010(c) to
induce the Syndication Parties to fund and extend to Borrower the credit
facilities described herein and to induce those Syndication Parties which are
Farm Credit System Institutions to agree to provide such credit facilities
commensurate with their Individual 5-Year Commitments as they may exist from
time to time.

16.25 Terms Generally. Defined terms shall apply equally to both the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”; and the words “asset” and
“property” shall be construed as having the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. All references herein to Articles,
Sections, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Exhibits and Schedules to, this Credit Agreement unless the
context shall otherwise require. Except as otherwise expressly provided herein,
(a) any reference in this Credit Agreement to any Loan Document shall mean such
document as amended, restated, supplemented or otherwise modified from time to
time, in each case, in accordance with the express terms of this Credit
Agreement, and (b) all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time.

[Signature pages commence on the next page]

IN WITNESS WHEREOF, the parties have executed this 2011 Credit Agreement (5-Year
Revolving Loan) as of the date first above written.

BORROWER:

CHS INC., a cooperative corporation formed under the laws of the State of
Minnesota

By:       /s/ David A. Kastelic—
Name: David A. Kastelic
Title: Executive Vice President and Chief Financial
Officer


ADMINISTRATIVE AGENT, BID AGENT AND LETTER OF CREDIT BANK:

COBANK, ACB

By:       /s/ Michael Tousignant—
Name: Michael Tousignant
Title: Vice President


1

SYNDICATION PARTY:

COBANK, ACB

By:       /s/ Michael Tousignant—
Name: Michael Tousignant
Title: Vice President


      Contact Name: Michael Tousignant Title: Vice President Address:  
5500 South Quebec Street
Greenwood Village, CO 80111

Phone No.: 303/694-5838
Fax No.: 303/694-5830
E-mail: mtousignant@cobank.com
Payment Instructions:

CoBank, ACB

ABA No.: 307088754

Acct. Name: CoBank, ACB

Account No.: 22274433

Attn:

Reference: CHS

2

WELLS FARGO BANK, N.A.

By:       /s/ Peter Kiedrowski—
Name: Peter Kiedrowski
Title: Director


Contact Name: Allison S. Gelfman
Title: Managing Director
Address: 90 S. 7th Street

MAC-N9305-077

Minneapolis, MN 55402

Phone No.: 612-316-1402
Fax No.: 612-667-2276
E-mail: Allison.s.gelfman@wellsfargo.com
Payment Instructions:
Wells Fargo Bank, National Association


ABA No.: 121-000-248
Acct. No.” 00029690050720
Reference: CHS — 3620392947

3

SYNDICATION PARTY:

The Bank of Tokyo-Mitsubishi UFJ, Ltd.
By:       /s/ Victor Pierzchalski—



    Name: Victor Pierzchalski
Title: Authorized Signatory

 
Contact Name: US Corporate Banking
Scott Ackerman
Title: Vice President
Address: 1251 Avenue of the Americas
New York, NY 10020-1104
Phone No.: 952-473-7894
Fax No.:212-782-6440 with a copy
To 312-696-453 and 957-473-5152
E-mail: sackerman@us.mufg.jp
Payment Instructions:
Bank: The Bank of Tokyo-Mitsubishi
UFJ, Ltd., New York Branch
ABA No.: 0260-0963-2
Acct. Name: The Bank of Tokyo-
Mitsubishi UFJ, Ltd., New
York Branch
Account No.: 97770191
Reference: CHS Inc

SYNDICATION PARTY:

SunTrust Bank

By:       /s/ Tesha Winslow—
Name: Tesha Winslow
Title:


      Contact Name: Tesha Winslow

Title:
 

Address:
  303 Peachtree Street NE
Atlanta, GA 30308

Phone No.: 404/813-9581
Fax No.: 404/588-7189
E-mail: tesha.winslow@suntrust.com
Payment Instructions:

SunTrust Bank

ABA No.: 061000104

Acct. Name: Wire Clearing

Account No.: 9088000112

Reference: CHS Inc.

4

SYNDICATION PARTY:

Sovereign Bank

By:       /s/ Pedro M. Bell Astorza—
Name: Pedro M. Bell Astorza
Title: SVP – LARGE CORPORATE BANKING


Contact Name: Pedro M.Bell Astorza
Title: Senior Vice President

Address: 551 FIFTH AVENUE – 25 TH FLOOR NEW YORK, NY 10176 Boston, MA 02109
Phone No.: 212/209-9111
Fax No.: 212/682-7450
E-mail: pastorza@sovereignbank.com
Payment Instructions:

Sovereign Bank

ABA No.: 011075150

Acct. Name: Participation GL

Account No.: 8507-191500

Reference: CHS INC

SYNDICATION PARTY:

RB International Finance (USA) LLC

By:       /s/ John A. Valiska—
Name: John A. Valiska
Title: First Vice President


By:       /s/ Astrid Wilke—
Name: Astrid Wilke
Title: Vice President


      Contact Name: Charles Hiatt Title: Vice President Address:  
7 Kenosia Avenue
Danbury, CT 06810

Phone No.: 630-655-3209
Fax No.: 203-744-6474
E-mail: chiatt@usafinance.rbinternational.com
Payment Instructions:

Citibank, N.A.

ABA No.: 021000089

Acct. Name: RB International Finance

(USA) LLC

Account No.: 3617-7625

Reference: CHS Inc.

SYNDICATION PARTY:

Bank of Montreal

By:       /s/ Philip Langheim—
Name: Philip Langheim
Title: Managing Director


      Contact Name: Philip Langheim Title: Managing Director Address:  
115 S. LaSalle Street 35 West
Chicago, IL 60603

Phone No.: 312/461-7746
Fax No.: 312/293-4327
E-mail: philip.langheim@bmo.com
Payment Instructions:

BMO Harris Bank N.A.

ABA No.: 071 000 288

Acct. Name: Bank of Montreal

Account No.: 183-320-1

Reference: CHS, Inc.

Attn: Arlett Hall

5

SYNDICATION PARTY:

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”,
New York Branch

By:       /s/ Brad Peterson—
Name: Brad Peterson
Title: Executive Director


By:       /s/ Andrew Sherman—
Name: Andrew Sherman
Title: Managing Director


      Contact Name: Brad Peterson
Title: Executive Director

Address:
  245 Park Avenue Phone No.: 312/408-8222

Fax No.:
  312/408-8240

E-mail: brad.peterson@rabobank.com
Payment Instructions:

Pay to: JPMorgan Chase, N.A.

ABA No.: 021 000 021

Swift Address: CHASUS33

FOA: Rabobank International, NY Branch

A/C: 400-212307

Reference: CHS

Attn: Sui Chu

6

7

SYNDICATION PARTY:

JP Morgan Chase Bank, N.A.

By:       /s/ Katie Oresar—
Name: Katie Oresar
Title: Vice President


      Contact Name: Katie Oresar

Title:
 

Address:
  10 S. Dearborn
Chicago, IL 60603

Phone No.: 312/325-3227
Fax No.: 312/325-3239
E-mail: krys.szremski@jpmorgan.com
Payment Instructions:

Bank: JP Morgan Chase Bank, N.A.

ABA No.: 021000021

Acct. Name: LS2 Incoming Account

Account No.: 3 Year Revolver:

9008113381C3986

5 Year Revolver:

9008113381C3987

Reference: CHS Inc.

8

SYNDICATION PARTY:

U.S. Bank National Association

U.S. Bank National Association

By:       /s/ James D. Pegues—
Name: James D. Pegues
Title: Vice President


      Contact Name: James D. Pegues Title: Vice President Address:  
U.S. Bank – Food Industries
950 17th St. 7th Floor
Denver, CO 80202

Phone No.: 312/325-8996
Fax No.: 866/904-4297
E-mail: food.agribusiness@usbank.com
Payment Instructions:

U.S. Bank National Association

ABA No.: 123000220

Acct. Name: Oregon WIP Acct PL-7

Commercial Loan

Account No.: 003400121606600

Reference: BK-96Obligor#6349061459

9

SYNDICATION PARTY:

Natixis, New York Branch

By:       /s/ David Pershad—
Name: David Pershad
Title: Managing Director


By:       /s/ Alisa Trani—
Name: Alisa Trani
Title: Assistant Vice President


      Contact Name: Stephen Jendras Title: Managing Director Address:  
9 West 57th Street
New York, NY 10019

Phone No.: 212/872-5157
Fax No.: 212/872-5162
E-mail: steve.jendras@us.natixis.com
Payment Instructions:

JPMorgan Chase

ABA No.: 021-000-021

Acct. Name: Natixis

Account No.: 544-7-75330

Reference: For further credit to CHS

Account No. 101899

Attn: Doris Lam

10

SYNDICATION PARTY:

The Bank of Nova Scotia

By:       /s/ Christopher Usas—
Name: Christopher Usas
Title: Director


      Contact Name: Mark Sparrow

Title: Director
Address:
 
711 Louisiana Street, Suite 1400,
Houston, Texas 77002

Phone No.: 713-759-3492
Fax No.: 832-426-6023
E-mail: mark—sparrow@scotiacapital.com
Payment Instructions:
The Bank of Nova Scotia
ABA No: 026-002-532
Acct. Name: Bank of Nova Scotia-Diversified Central
Acct. No.: 0618233
Ref: CHS Inc.

11

SYNDICATION PARTY:

Credit Agricole Corporate and Investment Bank

By:       /s/ Matthew Helm—
Name: Matthew Helm
Title: Director


By:       /s/ Blake Wright—

          Name: Blake Wright       Title: Managing Director       Contact Name:
Jaikissoon Sanichar       Title: Vice President       Address:     1301 Avenue
of the Americas           New York, NY 10019

      Phone No.: 732-590-7500

Fax No.:
  917-849-5580

E-mail: Jaikissoon.sanichar@ca-cib.com
Payment Instructions:

Credit Agricole Corporate and

Investment Bank, New York Branch

ABA No.: 0260-0807-3

Account No.: 01-88179-3701-00

Reference: CHS

12

SYNDICATION PARTY:

Farm Credit Services of America, PCA

By:       /s/ Steven L. Moore—
Name: Steven L. Moore
Title: Vice President


      Contact Name: Steven L. Moore Title: Vice President Address:  
5015 South 118th Street
Omaha, Nebraska 68103

Phone No.: (402) 348-3339
Fax No.: (402) 661-3339
E-mail: steve.moore@fcsamerica.com
Payment Instructions: CoBank on Settlement
Engine Account No. 002099924

13

SYNDICATION PARTY:

Bank of the West

By:       /s/ Casey Garten—
Name: Casey Garten
Title:
Contact Name: Casey Garten
Title: Senior Vice President

Address: 1200 Capitol Mall, Suite 1200

Sacramento, CA 95814

Phone No.: 916/552-4354
Fax No.: 800/653-0372
E-mail: Casey.Garten@bankofthewest.com
Payment Instructions:

Bank: Bank of the West

ABA No.: 121100782

Acct. Name: Com’l Loan Servicing-

Agented Credits

Account No.: 239855-332

Attn: Sandra Fox

Reference: CHS Inc.

14

SYNDICATION PARTY:

Comerica Bank

By:       /s/ Mark J Leveille—
Name: Mark J Leveille
Title: Vice President


      Contact Name: Timothy H O’Rourke Title: Vice President Address:  
3551 Hamlin Road
Auburn Mills, MI 48326

Phone No.: 248/371-6351
Fax No.: 248/371-6617
E-mail: thorourke@comerica.com
Payment Instructions:

Comerica Bank

ABA No.: 072000096

Acct. Name: Commercial Loan

Account No.: 21585-90010

Attn: S. Williams

Reference: CHS Inc.

15

SYNDICATION PARTY:

AgStar Financial Services, PCA
By:       /s/ Troy Mostaert—



    Name: Troy Mostaert
Title: Vice President
Contact Name: Troy Mostaert
Title: Vice President

      Address:  
14800 Galaxie Ave., Suite 205
Apple Valley, MN 55044

Phone No.: (952) 997-4064
Fax No.: (952) 997-4097
E-mail: tmostae@agstar.com
Payment Instructions:
Receiver Bank: AgriBank, FCB
Beneficiary Account: 362408688
Beneficiary Name: AgStar
Customer Name: CHS

16

SYNDICATION PARTY:

PNC Bank National Association

By:       /s/ Philip K. Liebscher—
Name: Philip K. Liebscher
Title: Senior Vice President


      Contact Name: Philip K. Liebscher Title: Relationship Manager Address:  
249 Fifth Avenue
Pittsburgh, PA 15222

Phone No.: (412) 762-3202
Fax No.: (412) 762-6484
E-mail: Philip.Liebscher@pnc.com
Payment Instructions:

PNC Bank, National Association

ABA No.: 043-000-096

Acct. Name: Commercial Loans

Account No.: 130760016803

Reference: CHS Inc.

17

SYNDICATION PARTY:

Farm Credit Services of the Mountain Plains, PCA

By:       /s/ Daryl Nielsen—
Name: Daryl Nielsen
Title: Vice President


      Contact Name: Daryl Nielsen Title: Vice President Address:  
4505 29th Street
Greeley, CO 80634

Phone No.: (970) 506-3411
Fax No.: (970) 330-4420
E-mail: daryl.nielsen@ifeedtheworld.com
Payment Instructions:

CoBank on Settlement Engine

Account No. 002108843

18

SYNDICATION PARTY:

FCS Financial, FLCA

By:       /s/ Laura Roessler—
Name: Laura Roessler
Title: Senior Lending Officer


      Contact Name: Laura Roessler Title: Senior Lending Officer Address:  
Two City Place Drive
Suite 385
St. Louis, MO 63141

Phone No.: (314) 432-3966
Fax No.: (314) 567-4678
E-mail: laura.roessler@myfcsfinancial.com
Payment Instructions:

CoBank on Settlement Engine

Account No. 131859

19

SYNDICATION PARTY:

HSBC Bank USA N.A.

By:       /s/ Graeme Robertson—
Name: Graeme Robertson
Title: Vice President


      Contact Name: Graeme Robertson Title: Vice President Address:  
71 South Wacker Drive
Suite 2700
Chicago, IL 60606

Phone No.: (312) 357-3997
Fax No.: (312) 357-3999
E-mail: graeme.d.robertson@us.hsbc.com
Payment Instructions:

Bank: HSBC Bank USA N.A.

ABA No.: 021001089

Acct. Name: Syndication & Asset Group

Account No.: 001940503

Reference: CHS Inc.

Attention: Mark Hall

20

SYNDICATION PARTY:

The Northern Trust Company

By:       /s/ John Canty—
Name: John Canty
Title: Senior Vice President


      Contact Name: John Canty Title: Senior Vice President Address:  
50 S. LaSalle Street
Chicago, IL 60675

Phone No.: (312) 444-7729
Fax No.: (312) 557-1425
E-mail: jc92@ntrs.com
Payment Instructions:

Bank: The Northern Trust Company

ABA No.: 071000152

Acct. Name: Commercial Loans

Account No.: 5186401000

Reference: CHS

Attention: Mary Green

21

SYNDICATION PARTY:

Hua Nan Commercial Bank, Ltd., New York Agency

By:       /s/ Henry Hsieh—
Name: Henry Hsieh
Title: Assistant Vice President


      Contact Name: Henry Hsieh Title: Vice President Address:  
330 Madison Ave., 38th FL
New York, NY 10017

Phone No.: (212) 286-1999 ext. 105
Fax No.: (212) 286-1212
E-mail: peter.chiu@hncbny.com
Payment Instructions:

Bank: The Bank of New York

ABA No.: 021000018

Acct. Name: Hua Nan Commercial

Bank, Ltd.

Account No.: 8900060964

Reference: 003123 CHS Inc.

22

SYNDICATION PARTY:

Farm Credit East, ACA

By:       /s/ James Papai—
Name: James Papai
Title: Senior Vice President


      Contact Name: James Papai

Title:
 

Address:
  240 South Road
Enfield, CT 06082

Phone No.: (860) 741-4380
Fax No.: (888) 278-2955
E-mail: clactivity@farmcrediteast.com
Payment Instructions:

CoBank on Settlement Engine

Account No. 002016744

23

SYNDICATION PARTY:

GreenStone Farm Credit Services, ACA/FLCA

By:       /s/ Alfred S. Compton, Jr.      
Name: Alfred S. Compton, Jr.
Title:


      Contact Name: Alfred S. Compton, Jr. Title: Managing Director Address:  
3515 West Road
East Lansing, MI 48823

      Phone No.: (517) 318-4128

Fax No.:
  (517) 318-4148

E-mail: acompto@greenstonefcs.com
Payment Instructions:

Bank: AgriBank, FCB

ABA No.: 096016972

Acct. Name: GreenStone

Account No.: 362406788

Reference: CHS

24

SYNDICATION PARTY:

Chang Hwa Commercial Bank, Ltd., New York Branch

By:       /s/ Eric Y.S. Tsai—
Name: Eric Y.S. Tsai
Title: Account Manager


      Contact Name: Gary Lee Title: Account Manager Address:  
685 3rd Avenue, 29th Floor
New York, NY 10017

Phone No.: (212) 651-9770 ext. 32
Fax No.: (212) 651-9785
E-mail: gary.lee@chbnyc.com
Payment Instructions:

Bank: JP Morgan Chase Bank, N.A.

ABA No.: 021-000-021

Acct. Name: Chang Hwa Bank, New York Branch

Account No.: 001-1-862869

Reference: Loan Dept. CHS

25

SYNDICATION PARTY:

UMB Bank, n.a.

By:       /s/ Robert P. Elbert—
Name: Robert P. Elbert
Title: Senior Vice President


      Contact Name: Robert P. Elbert Title: Senior Vice President Address:  
1010 Grand Blvd.
Kansas City, MO 64106

      Phone No.: (816) 860-7116

Fax No.:
  (816) 860-7143

E-mail: Robert.elbert@umb.com
Payment Instructions:

Bank: UMB Bank, n.a.

ABA No.: 101 000 695

Acct. Name: Loan Operations

Account No.: 19820161001400980

Reference: CHS, Inc.

26

SYNDICATION PARTY:

Mizuho Corporate Bank, Ltd.

By:       /s/ Robert Gallagher—
Name: Robert Gallagher
Title: Authorized Signatory


      Contact Name: Robert Gallagher Title: Assistant Vice President Address:  
1251 Avenue of the Americas
New York, NY 10020-1104

      Phone No.: (212) 282-4954

Fax No.:
  (212) 282-4488

E-mail: Robert.haviken@mizuhocbus.com
Payment Instructions:

Bank: Mizuho Corporate Bank, Ltd.,

New York Branch

ABA No.: 026 004 307

Acct. Name: LAU-ISA

Account No.: H79-740-222205

Reference: CHS, Inc.

27

SYNDICATION PARTY:

Sumitomo Mitsui Banking Corporation

By:       /s/ Shuji Yabe—
Name: Shuji Yabe
Title: General Manager


      Contact Name: Yan Hong Rui Address:  
277 Park Avenue
New York, NY 10172

      Phone No.: (212) 224-4903

Fax No.:
  (212) 224-5197

E-mail: Yan—Rui@smbcgroup.com
Payment Instructions:

Bank: Citibank, N.A. New York

ABA No.: 021000089

Acct. Name: SMBC, New York

Account No.: 36023837

Reference: CHS, Inc.

SYNDICATION PARTY:

Branch Banking and Trust Company

By:       /s/ Candace C. Moore—
Name: Candace C. Moore
Title: Assistant Vice President


      Contact Name: Candace C. Moore Title: Assistant Vice President Address:  
200 West Second Street
16th Floor
Winston Salem, NC 27101

Phone No.: (336) 733-2056
Fax No.: (336) 733-2740
E-mail: Candace.moore@bbandt.com
Payment Instructions:

Bank: BB&T

ABA No.: 053101121

Acct. Name: CHS Inc.

Account No.: 9512906912

SYNDICATION PARTY:

Bank of America, N.A.,

By:       /s/ Quinn Richardson—
Name: Quinn Richardson
Title: Senior Vice President


      Contact Name: Quinn Richardson Title: Senior Vice President Address:  
135 S. LaSalle Street, Suite 760
Chicago, IL 60697

Phone No.: 312/992-2160
Fax No.: 312/992-2650
E-mail: quinn.richardson@baml.com
Payment Instructions:

Bank of America N.A.

ABA No.: 026-009-593

Acct. Name: Credit Services West

Account No.: 3750836479

Reference: CHS Inc

28

SYNDICATION PARTY:

BNP Paribas

By:       /s/ William B. Murray—
Name: William B. Murray
Title: Managing Director


By:       /s/ Karlien Zumpolle—
Name: Karlien Zumpolle
Title: Vice President


      Contact Name: Karlien Zumpolle Title: Vice President Address:  
787 Seventh Avenue
New York, NY 10019

Phone No.: 212/841-2797
Fax No.: 212/471-6862
E-mail: karlien.zumpolle@us.bnpparibas.com
Payment Instructions:

BNP PARIBAS

ABA No.: 026 007 68

Acct. Name: Loan Servicing Clearing Account

Account No.: 103130 00103

Reference: CHS

29

SYNDICATION PARTY:

AgFirst Farm Credit Bank

By:       /s/ Bruce Fortner—
Name: Bruce Fortner
Title:


      Contact Name: Bruce Fortner

Title:
 

Address:
  1401 Hampton Street
Columbia, SC 29201

Phone No.: (803) 753-2457
Fax No.: (803) 254-4219
E-mail: bfortner-servicing@agfirst.com
Payment Instructions: CoBank on Settlement
Engine Account No.:

SYNDICATION PARTY:

Australia and New Zealand Banking Group Limited

By:       /s/ Robert Grillo—
Name: Robert Grillo
Title: Director


Contact Name: Sally Grant
Title: Associate Director
Address: 277 Park Avenue, 31st Floor, New York

NY 10172

Phone No.: 212-801-9103
Fax No.: 212-801-9859
E-mail: Sally.Grant@anz.com
Payment Instructions: JPMorgan Chase Bank


ABA 021 000 021
A/C 400 928884
Attn: Loan Administration
Ref: CHS Inc.

Exhibit 1A

to Credit Agreement
Closing Date Letters of Credit1

Letters of Credit:

                                          Issuing   Issue         L/C Number  
Beneficiary   Bank   Date   Expiration Date   Amount   00616747    
MN. Rail Services Improvement
Program
  CoBank

  7/10/2003

  07/09/2012

  $41,362.14

  00617875    
Taiwan Sugar Corporation
  CoBank   9/18/2008   08/31/2012   $ 100,000.00     00616754    
Federated Rural Electric Assoc.
  CoBank   9/19/2003   09/29/2012   $ 135,000.00     00617891    
Trade Bank of Iraq
  CoBank   9/02/2011   11/17/2011   $ 225,750.00     00617889    
Shindongbang CP Corp
  CoBank   4/27/2011   10/18/2011   $ 238,672.50     00617878    
General Authority for Supply
  CoBank   8/12/2009   08/28/2012   $ 400,000.00     00097012    
Liberty Mutual Insurance
Company
  CoBank

  7/01/1999

  06/30/2012

  $425,000.00

  00617892    
Top Food Industry Corporation
  CoBank   9/19/2011   01/30/2012   $ 892,824.35     00617890    
Corn Products Korea Inc
  CoBank   4/27/2011   10/18/2011   $ 954,690.00     00096019    
Zurich-American
  CoBank   7/01/1999   06/30/2012   $ 2,000,000.00     00617857    
Board of Trade of the City of
Chicago
  CoBank

  3/03/2005

  12/28/2011

  $6,000,000.00

  00612927    
Liberty Mutual Insurance
Company
  CoBank

  9/10/1998

  09/30/2012

  $7,860,000.00



Exhibit 1B
to Credit Agreement
COMPLIANCE CERTIFICATE
CHS Inc.

CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111

ATTN: Administrative Agent, CHS Loan

Gentlemen:

As required by Subsections 11.2.1 and 11.2.2 of that certain 2011 Credit
Agreement (5-Year Revolving Loan) (“Credit Agreement”) dated as of September 27,
2011, by and between CHS Inc. (“Company”), CoBank, ACB, in its capacity as the
Administrative Agent, and the Syndication Parties described therein, a review of
the activities of the Company for the [Fiscal Quarter ending       , 201      ]
[Fiscal Year ending       , 201      ] (the “Fiscal Period”) has been made under
my supervision with a view to determine whether the Company has kept, observed,
performed and fulfilled all of its obligations under the Credit Agreement and
all other agreements and undertakings contemplated thereby, and to the best of
my knowledge, and based upon such review, I certify that no event has occurred
which constitutes, or which with the passage of time or service of notice, or
both, would constitute an Event of Default or a Potential Default as defined in
the Credit Agreement.

In addition, I certify that the aggregate face amount of all letters of credit
outstanding for which the Company has a reimbursement obligation, other than
Letters of Credit issued under the Credit Agreement, is $     .

I further certify that the amounts set forth on the attachment, to the best of
my knowledge accurately present amounts required to be calculated on a
consolidated basis by financial covenants of the Credit Agreement as of the last
day of the Fiscal Period (unless expressly specified herein). All terms used
herein and on the attachment have the identical meaning as in the Credit
Agreement.

Very truly yours,

     
CHS Inc.
By:
 


 
   
Name:
 

 
   
Title:
  Chief Financial Officer



  1   To be updated.

30





Capitalized terms used herein shall have the definitions set forth in the Credit
Agreement.

SUBSECTION 11.14.1: CONSOLIDATED NET WORTH

Test: Consolidated Net Worth.

Target: Not less than $2,500,000,000.00 at all times.
Consolidated Net Worth (Actual)
For Fiscal Quarter ended       /      /       $

SUBSECTION 11.14.2: CONSOLIDATED FUNDED DEBT TO CONSOLIDATED CASH FLOW

Test: Consolidated Funded Debt divided by Consolidated Cash Flow.

Target: Not greater than 3.00:1 at all times based on the previous consecutive
four Fiscal Quarters.
Consolidated Funded Debt divided by Consolidated Cash Flow for the previous
consecutive four Fiscal Quarters (Actual)
At the Fiscal Quarter ended       /      /             ; 1.00

SUBSECTION 11.14.3: ADJUSTED CONSOLIDATED FUNDED DEBT TO ADJUSTED CONSOLIDATED
EQUITY

Test: Adjusted Consolidated Funded Debt, divided by Adjusted Consolidated
Equity.

Target: Not more than .80 to 1.00 at all times.
Adjusted Consolidated Funded Debt, divided by Adjusted Consolidated Equity
(Actual)
For Fiscal Quarter ended       /      /             ; 1.00

Exhibit 1C
to Credit Agreement
List of Subsidiaries

                                                                               
      Date CHS Interest           State/ Country of         Active/ Inactive  
Name   Address   Type   Business Description   Ownership By   Division   Incorp.
Date   Acquired   Date Dissolved   Fiscal End   Incorp.   Foreign/ Domestic  
Fed ID # A   Ag States Agency of
Montana, Inc.   5500 Cenex Drive
PO Box 64089 St.
Paul, MN 55164   Corp


 
Insurance Agency



  100% CHS


  Business Solutions


  10/11/1977


  10/11/1977


 

  31-Dec


  Montana


  D


  81-0372838


A   Ag States Agency,
LLC   5500 Cenex Drive
PO Box 64089 St.
Paul, MN 55164   LLC

 
Independent
insurance agency


  100% by CHS (Eff.
4/21/05)

  Business Solutions


  12/27/1994


  12/27/1994


 

  31-Aug


  Minnesota


  D


  41-1795536


A   Ag States
Reinsurance
Company, IC   1090 Vermont Avenue
NW Washingotn, DC
20005   Corp  
Cell Captive
Insurer of Impact
Risk Funding, Inc.,
PCC
  100% Impact Risk
Funding, Inc.


  Business Solutions



  8/24/2010



  8/24/2010



 


  31-Aug



  Washington DC



  D



 



A   Battle Creek/CHS,
LLC (d/ba
Progressive
Nutrition)   PO Box 56
Norfolk, NE
68702-0056   LLC  
Retail feed business
  50% CHS; 50% Battle
Creek Farmers
Cooperative
(consolidated on
CHS Financials)   Country Operations




  3/7/2001




  3/7/2001




 



  31-Aug




  Delaware




  D




  39-2021496




A   Beverage Franchise
LLC   2120 Third Ave.
No., Billings, MN
59101   LLC  
Serves as
franchisor for
Partnered Beverages
LLC
  100% Partnered
Beverages LLC


  Energy



  3/29/2007



  3/29/2007



 


 


  Montana



  D



 



A   CENEX AG, Inc.
(formerly FUCEI-E,
Inc.) We need to
keep this alive
since we still have
a balance sheet due
to environmental
matters   5500 Cenex Drive
PO Box 64089 St.
Paul, MN 55164





  Corp






 
Sale of feed and
seed products.







  100% CHS






  Former Cenex, Inc.
Entity






  10/23/1974







  10/23/1974







 






  31-Aug







  Delaware







  D







  41-1248837







A   Cenex Petroleum,
Inc.   5500 Cenex Drive
PO Box 64089 St.
Paul, MN 55164   Corp  
Retail sales and
distribution of
petroleum and other
related products.
  100% CHS



  Energy



  7/11/1996



  7/11/1996



 


 


  Minnesota



  D



  41-1847046



A   CENEX Pipeline, LLC   5500 Cenex Drive
PO Box 64089 St.
Paul, MN 55164   LLC  
Operating
Subsidiary for
pipeline operations
  100% CHS


  Energy


  5/4/1998


  5/4/1998


 

 

  Minnesota


  D


 


A   Central Montana
Propane, LLC   Highway 191 North
Box 22 Lewistown,
Montana59457   LLC  
Owning and
operating a propane
wholesale and
resale operatintion
  CHS 53.38% and
Moore Farmers Oil
Company 46.62%

  Country Operations



  9/16/1997



  3/1/2000



 


  31-Aug



  Montana



  D



  81-0513866



A   CHS Capital ProFund
LLC (name Changed
from Cofina
ProFund, LLC
Effective 8/24/11)   5400 Cenex Drive
Inver Grove
Heights, MN 55077


  LLC



 
Lending Services




  100% CHS Capital,
LLC



  Business Solutions




  10/11/2010




  10/11/2010




 



  31-Aug




  Minnesota




  D




 




A   CHS Capital, LLC
(name changed from
Cofina Financial,
LLC Effective
8/24/11)   5500 Cenex Drive
Inver Grove
Heights, MN 55077

  LLC

 
Lending Services


  100% CHS (8/31/08);
previously CHS 49%;
Cenex Finance
Association 51%

  Business Solutions




  2/9/2005




  2/9/2005




 



  31-Aug




  Minnesota




  D




  20-2409352




A   CHS Holdings, Inc.   5500 Cenex Drive
PO Box 64089 St.
Paul, MN 55164   Corp  
Rail at Joliette,
ND; formerly owned
CHS Inc. interest
in Agro
Distribution LLC
  100% CHS




  Country Operations




  4/20/1999




  4/20/1999




 



  31-Aug




  Minnesota




  D




  41-1947300




A   CHS Inc.   5500 Cenex Drive
PO Box 64089 St.
Paul, MN 55164   Self  
Combined
Corporation (Cenex
and HSC)
  100% CHS


  Corporate


  7/15/1936


  7/15/1936


 

 

  Minnesota


  D


  41-0251095


A   CHS-Blackfoot, Inc.   477 West Highway
26, Blackfoot, ID
83221   Corp  
Organized to
transact any and
all lawful business
for which
corporations may be
incorporated under
the Idaho Business
Corporations Act.
  100% CHS







  Country Operations







  3/30/2006







  3/30/2006







 






  31-Aug







  Idaho







  D







  30-0357896







A   CHS-Brush, Inc.   5500 Cenex Drive
PO Box 64089
St. Paul,
MN 55164   Corp  
Any and all lawful
business of which
corporations may be
incorporated under
the Colorado
Business
Corporations Act
  100% CHS






  Country Operations






  10/9/2007






  10/9/2007






 





  31-Aug






  Colorado






  D






  26-1297271






A   CHS-Chokio   5500 Cenex Drive
Inver Grove
Heights, MN
55077-2112   Coop



 




  100% CHS



  Country Operations



  7/28/2006



  7/28/2006



 


  31-Aug



  Minnesota



  D



  33-1148125



A   CHS-Corsica   5500 Cenex Drive
Inver Grove
Heights, MN 55077   Coop  
Farm Supply
business, as a
cooperative,
engaging in any
activity or service
in connection with
the purchase, sale
and handling of
energy products.
  100% CHS








  Country Operations








  6/25/2007








  6/25/2007








 







  31-Aug








  South Dakota








  D








  35-2303251








A   CHS-Elkton   5500 Cenex Drive
Inver Grove
Heights, MN
55077-2112   Coop  
Farm Supply
business, as a
cooperative,
engaging in any
activity or service
in connection with
the purchase, sale
and handling of
agronomy and energy
products.
  100% CHS









  Country Operations









  6/29/2011









  6/29/2011









 








  31-Augs









  South Dakota









  D









  45-1621016









A   CHS-Fairdale   5500 Cenex Drive
PO Box 64089 St.
Paul, MN 55164   Coop  
Engage in any
activity within the
purposes for which
a cooperative may
be organized under
North Dakota
Statute 10-15
  100% CHS






  Country Operations






  8/29/2006






  8/29/2006






 





  31-Aug






  North Dakota






  D






  33-1148124






A   CHS-Farmco, Inc.   5500 Cenex Drive
PO Box 64089 St.
Paul, MN 55164   Corp  
Organized to
transact any and
all lawful business
for which
corporations may be
incorporated under
Chapter 17 of the
KSA
  100% CHS







  Country Operations







  3/13/2006







  3/13/2006







 






  31-Aug







  Kansas







  D







  61-1501377







A   CHS-FUCOC   5500 Cenex Drive
P.O. Box 64089 St.
Paul, MN 55164-0089   Coop  
Organized for the
purpose of carrying
on a supply
business, as a
cooperative,
engaging in any
activity or service
in connection with
the sale of crop
inputs, energy
products and
agricultural supply
products
  100% CHS












  Country Operations












  8/14/2008












  8/14/2008












 











  31-Aug












  Minnesota












  D












  26-3210249












A   CHS-GC, Inc.   5500 Cenex Drive
P.O. Box 64089 St.
Paul, MN 55164-0089   Coop  
The transaction of
any and all lawful
business for which
corporations may be
incorporated under
the Colorado
Business
Corporations Act.
  100% CHS







  Country Operations







  6/8/2011







  6/8/2011







 






  31-Aug







  Colorado







 






  45-2501435







A   CHS-Hamilton, Inc.   5500 Cenex Drive,
Inver Grove
Heights, MN 55077   Corp  
Carrying on a
supply business, as
a cooperative,
engaging in any
activity or service
in connection with
the sale of crop
inputs, energy
products and
agricultural supply
products
  100% CHS










  Country Operations










  3/14/2011










  3/14/2011










 









  31-Aug










  Michigan










  D










  45-0974098










A   CHS-Hinton Inc.   5500 Cenex Drive,
Inver Grove
Heights, MN 55077   Coop  
Carrying on a
supply business, as
a cooperative,
engaging in any
activity or service
in connection with
the sale of crop
inputs, energy
products and
agricultural supply
products
  100% CHS










  Country Operations










  4/8/2009










  5/18/2009










 









 









  Oklahoma










  D










  26-4708332










A   CHS-Holdrege, Inc.   5500 Cenex Drive,
Inver Grove
Heights, MN 55077   Coop  
Carrying on a
supply business, as
a cooperative,
engaging in any
activity or service
in connection with
the sale of crop
inputs, energy
products and
agricultural supply
products
  100% CHS










  Country Operations










  11/14/2008










  11/14/2008










 









  31-Aug










  Nebraska










  D










  26-3845820










A   CHS-M&M, Inc.   5500 Cenex Drive
Inver Grove
Heights, MN 55077   Corp


 



  100% CHS


  Country Operations


  3/23/2007


  3/23/2007


 

  31-Aug


  Colorado


  D


  20-8704763


A   CHS-Mitchell   1320 West Havens
Mitchell, SD 57301   Coop  
Carrying on a farm
supply business, as
a cooperative,
engaging in any
activity or service
in connection with
the purchase, sale
and handling of
energy products.
  100% CHS








  Country Operations








  4/18/2005








  4/18/2005








 







  31-Aug








  South Dakota








  D








  75-3192388








A   CHS-Napoleon   5500 Cenex Drive
P.O. Box 64089 St.
Paul, MN 55164-0089   Coop  
Engage in any
activity within the
purposes for which
a cooperative may
be organized under
North Dakota
Statute 10-15
  100% CHS






  Country Operations






  11/21/2007






  11/21/2007






 





  31-Aug






  North Dakota






  D






  26-1503181






A   CHS-New Salem   5500 Cenex Drive
P.O. Box 64089 St.
Paul, MN 55164-0089   Coop  
Engage in any
activity within the
purposes for which
a cooperative may
be organized under
North Dakota
Statute 10-15
  100% CHS






  Country Operations






  6/13/2011






  6/13/2011






 





  31-Aug






  North Dakota






  D






  45-2582990






A   CHS-Oklee   5500 Cenex Drive
P.O. Box 64089
St. Paul, MN
55164-0089   Coop  
Organized for the
purpose of carrying
on a grain and
supply business, as
a coopertive,
engaging in any
activity or service
in connection with
the handling and
marketing of grain,
as well as the sale
of crop inputs and
agricultural supply
products.
  100% CHS













  Country Operations













  2/19/2009













  2/19/2009













 












  31-Aug













  Minnesota













  D













  26-4399913













A   CHS-St. John, Inc.   5500 Cenex Drive
Inver Grove
Heights, MN 55077   Corp  
The transaction of
any and all lawful
business for which
associations may be
ncorporated under
this Chapter.
  100% CHS





  Country Operations





  1/20/2009





  1/20/2009





 




  31-Aug





  Washington





  D





  26-4192534





A   CHS-SWMN   5500 Cenex Drive
P.O. Box 64089 St.
Paul, MN 55164-0089   Coop  
Organized for the
purposes of
carrying on a grain
and supply
business, as a
cooperative,
engaging in any
activity or service
in connection with
the handling and
marketing of grain,
as well as the sale
of crop inputs and
agricultural supply
products.
  100% CHS














  Country Operations














  8/14/2008














  8/14/02008














 













  31-Aug














  Minnesota














  D














  26-3210249














A   CHS-Walla Walla,
Inc.   P.O. Box 64089
St. Paul, MN
55164-0089   Coop  
Grain and supply
business as a
cooperative
  100% CHS


  Country Operations


  11/27/2007


  11/27/2007


 

  31-Aug


  Washington


  D


  26-1715243


A   CHS-Wallace County,
Inc.   P.O. Box 64089
St. Paul, MN
55164-0089   Corp  
The transaction of
any and all lawful
business of which
corporations may be
incorporated under
Chapter 17 of the
Kansas Statutes
Annotated.
  100% CHS







  Country Operations







  2/17/2005







  2/17/2005







 






  31-Aug







  Kansas







  D







  43-2079564







A   CHS-White Lake   P.O. Box 64089
St. Paul, MN
55164-0089   Coop  
Carrying on a farm
supply business, as
a cooperative,
engaging in any
activity or service
in connection with
the purchase, sale
and handling of
agronomy and energy
products.
  100% CHS









  Country Operations









  11/3/2008









  11/3/2008









 








  31-Aug









  South Dakota









  D









  26-3723196









A   CHS-Winger   P.O. Box 64089
St. Paul, MN
55164-0089   Coop  
Carrying on a grain
and supply
business, as a
cooperative,
engaging in any
activity or service
in connection with
the handling and
marketing of grain,
as well as the sale
of crop inputs and
agricultural suppy
products
  100%CHS












  Country Operations












  4/24/2009












  4/24/2009












 











  31-Aug












  Minnestoa












  D












  26-4833913












A   Circle Land
Management, Inc.   PO Box 909; Laurel,
MT 59044   Corp  
Land Mgt. for
property around
Laurel MT refinery
  100% CHS


  Energy


  5/5/1993


  5/5/1993


 

 

  Minnesota


  D


  41-1750051


A   Clear Creek
Transportation, LLC   c/o Marathon Oil
Co. 539 S. Main
Street Findlay,
Ohio 45840   LLC


 
Transporter of
crude oil



  100% NCRA



  Energy



  7/21/1958



  Unknown



 


 


  Kansas



  D



 



A   Cofina Funding, LLC   5500 Cenex Drive
Inver Grove
Heights, MN 55077   LLC

 
Lending Services


  100% CHS Capital ,
LLC

  Business Solutions


  8/9/2005


  8/9/2005


 

  31-Aug


  Delaware


  D


 


A   CoGrain   560 W. Grain
Terminal Rd.,
Pasco, WA 99301   Coop  
 
  Ritzville Warehouse
Company 7.273%; CHS
54.5%; Pendleton
Grain Growers
1.818%; Odessa
Union Warehouse
Co-op 36.364%   Country Operations






  9/21/1990






  6/1/1996






 





 





  Washington






  D






 






A   Country Hedging,
Inc.   5500 Cenex Drive
PO Box 64089 St.
Paul, MN 55164   Corp  
Full service
commodity futures
and option
brokerage
  100% CHS



  Business Solutions



  8/20/1986



  8/20/1986



 


  31-Aug



  Delaware



  D



  41-1556399



A   Dakota Agronomy
Partners, L.L.C.   2550 Valley Street
Minot, ND 58701   LLC  
An agronomy LLC
that includes our
SunPrairie Grain
division (Minot)
and 1 local coops
  50% CHS (Sun
Prairie Grain), 50%
FUOC Minot
(consolidated on
CHS financials)   Country Operations




  2/1/1999




  2/1/1999




 



  31-Dec




  North Dakota




  D




  45-0452261




A   Fin-Ag, Inc.   4001 South Westport
Avenue P.O. Box
88808 Sioux Falls,
SD 57105   Corp  
Provides cattle
feeding and swine
financing loans;
facility financing
loans; crop
production loans,
and consulting
services
  100% CHS







  Country Operations







  12/17/1987







  12/17/1987







 






  31-Aug







  South Dakota







  D







  46-0398764







A   Front Range
Pipeline, LLC   5500 Cenex Drive
PO Box 64089 St.
Paul, MN 55164   LLC  
To own and operate
the Front Range
Pipeline
  100% CHS


  Energy


  3/23/1999


  3/23/1999


 

 

  Minnesota


  D


  41-1935715


A   Impact Risk Funding
Inc., PCC   1090 Vermont Avenue
NW Washingotn, DC
20005   Corp

 
Captive Insurance
Company


  100% Ag States
Agency, LLC

  Business Solutions


  8/24/2010


  8/24/2010


 

  31-Aug


  Washington DC


  D


 


A   Impact Risk
Solutions, LLC   5500 Cenex Drive,
Inver Grove
Heights, MN 55077   LLC

 
Insurance agency


  100% Ag States
Agency

  Business Solutions


  6/20/2007


  6/20/2007


 

  31-Aug


  Minnesota


  D


  26-0390110


A   La Canasta of
Minnesota, Inc.   5500 Cenex Drive,
Inver Grove
Heights, MN 55077   Corp  
Sold assets 5/31/05
to Gruma. Still
own company
  Acquired with
Sparta Foods,
wholly owned
subsidiary of
Sparta Foods   Processing




  11/18/1980




  6/1/2000




 



 



  Minnesota




  D




 




A   Marshall Insurance
Agency, Inc.   5500 Cenex Driver
Inver Grove Heights
MN 55077   Corp


 
Insurance Agency



  100% CHS


  Country Operations


  4/1/2005


  4/1/2005


 

 

  Minnesota


  D


  83-0428017


A   Millennium Seeds
USA, LLC   5500 Cenex Drive
PO Box 64089
St.
Paul, MN 55164   LLC  
Engage in the
business of
testing, producing
and marketing
hybrid sunflower
seeds
  50% Seeds 2000 50%
CHS Inc.
(consolidated on
CHS financials)


  Country Operations





  8/10/2009





  8/10/2009





 




 




  Delaware





  D





  27-1110737





A   National
Cooperative
Refinery
Association (NCRA)   2000 South Main
Mcpherson, KS
67460 (620)
241-2340   Corp.  
Manufacturer,
marketing, and
wholesale
distribution of
petroleum products.
  CHS — 74.5%, 25.5
Growmark and MFA



  Energy




  7/7/1943




  7/7/1943




 



  30-Sep




  Kansas




  D




  48-0348003




A   Partnered
Beverages, LLC   5500 Cenex Drive
Inver Grove
Heights, MN 55077   LLC  
Sale of coffee
through Mountain
Mud stores
  75% CHS, 25%
Seaside Properties,
LLC 100% CHS eff.
3/31/08   Energy



  10/11/2006



  10/11/2006



 


  31-Aug



  Minnesota



  D



  20-5706238



A   PGG/HSC Feed
Company, L.L.C.   300 West Feedville
Road Hermiston, OR
97838   LLC  
Feed Manufacturer
  80% — CHS and 20%
Pendleton Grain
Growers   Country Operations


  10/26/1994


  10/26/1994


 

  31-May


  Oregon


  D


  93-1156470


A   PLC Insurance
Agency, Inc.   5500 Cenex Drive
Inver Grove
Heights, MN
55077-2112   Corp.



 
Insurance Sales




  100% CHS



  Country Operations



  9/30/2009



  9/30/2009



 


 


  Minnesota



  D



  27-1031913



A   Provista Renewable
Fuels Marketing,
LLC   5500 Cenex Drive
Inver Grove
Heights, MN 55077   LLC  
Biofuels marketing
joint venture
  100% CHS (Eff.
4/1/08) Prior
ownership was 50% -
CHS; 50% US
BioEnergy
Corporation   Energy





  11/4/2003





  3/31/2006





 




  31-Aug





  Kansas





  D





  20-0364520





A   Russell Consulting
Group, L.L.C.   11146 Q Street,
Omaha, NE 68137   LLC  
to provide
agricultural
consulting to
customers
  As of 12/15/10
Country Hedging,
Inc. owns 2/3 ,
Russell Consulting,
Inc. owns 1/3, J&J
Cattle Co. each
owning 33 1/3 %
shares   Business Solutions







  12/30/1999







  6/29/2007







 






  31-Dec







  Nebraska







  D







 







A   Southwest Crop
Nutrients, LLC   710 West Trail,
Dodge City, Kansas
67801   LLC  
to own and operate
a wholesale/retail
crop nutrient
facility on
property located at
Ensign, KS
  CHS 58.6025%, Dodge
City Coop Exchange
33.33%, The Plains
Equity Exchange and
Co-operative Union
3.2258%, The
Elkhart Cooperative
1.6129%, The
Offerle Cooperative
Grain and Supply Co
1.6129%, Sublette
Cooperative 1.6129%   Wholesale Crop
Nutrients








  9/9/2004








  9/4/2007 CHS
acquired
Agriliance’s
interest








 










 










  Kansas











  D











  20-1074703











A   Sparta Foods, Inc.
(Keep active
through 8/31/11 to
make sure any
potential claims
have surfaced)   920 Second Avenue
South, Suite 1100,
Minneapolis, MN
55402

  Corp

 
Production and
distribution of
tortilla and
value-added
tortilla products


  100% CHS (Acquired
Stock 6/1/00).
Sold assets to
Gruma 5/31/05.


  Corporate





  7/7/1988





  6/1/2000





 




 




  Minnesota





  D





  41-1618240





A   St. Hilaire Ag
Insurance, Inc.   Box 128, St.
Hilaire, MN 56754   Corp

 
Insurance Company


  100% CHS

  Country Operations

  2/20/1990

  8/9/1996

 
 
  Minnesota

  D

  41-1659238

A   St. Paul Maritime
Corporation       Corp  
Company provides
stevedoring
services at Myrtle
Grove Terminal, and
charters vessels.
  100% CHSC




  Ag Business




  8/18/1995




  8/18/1995




 



  31-Aug




  Minnesota




  D




 




A   The Farmer’s
Elevator Company of
Lowder   5500 Cenex Drive
PO Box 64089
St. Paul,
MN 55164   Corp  
CHS-Lowder, Inc.
merged into The
Farmer’s Elevator
Company of Lowder
  100% CHS



  Country Operations



  12/20/1905



  8/9/2010



 


 


  Illinois



  D



  37-0268925



A   United Country
Brands LLC   5500 Cenex Drive
PO Box 64089 St.
Paul, MN 55164 and
3315 North Oak
Trafficway Kansas
City, MO 64116   LLC


 
Holding Company for
membership
interests in
Agriliance LLC



  100% CHS





  Ag Business





  1/5/2000





  1/5/2000





 




  31-Aug





  Delaware





  D





  41-1961040





A   Watertown Crop
Nutrients LLC   5500 Cenex Drive
Inver Grove
Heights, MN
55077-2112   LLC  
 
  70% CHS, 30%
Watertown
Cooperative
Elevator   Wholesale Crop
Nutrients


  5/19/2011



  5/19/2011



 


 


  South Dakota



  D



 



A   Western Feed, LLC   Western Feed, LLC 
P.O. Box 426 
Morrill, NE  69358   LLC  
Feed Business
  50% CHS; 50%
Western Cooperative
Company
(consolidated on
CHS financials)   Country Operations




  2/28/2008




  2/28/2008




 



 



  Minnesota




  D




  26-2111198




NCRA   Jayhawk Pipeline
L.L.C.   2000 South Main
McPherson, KS
67460 (620)
241-2340   LLC



 
Transporter of crude




  100% NCRA



  Energy



  5/24/1994



  5/24/1994



 


  30-Sep



  Kansas



  D



  48-1151682



NCRA   Kaw Pipe Line
Company   2000 South Main
McPherson, KS
67460 (620)
241-2340   SUB

 
Operate Crude Oil
pipeline, Central
Kansas


  67% NCRA, 33% CITGO



  Energy



  9/13/1935



  7/7/1943



 


  30-Sep



  Delaware



  D



 



NCRA   McPherson
Agricultural
Product, LLC   2000 South Main
McPherson, KS
67460 (620)
241-2340   LLC

 
Markets sulfur
produced by
Refinery


  100% NCRA



  Energy



  10/6/2004



  10/6/2004



 


  30-Sep



  Kansas



  D



 



NCRA   Osage Pipe Line
Company   2000 South Main
McPherson, KS
67460 (620)
241-2340   SUB


 
Crude oil pipeline,
OK and KS



  100% NCRA (per Kent
Stos at NCRA)


  Energy



  5/7/1975



  5/7/1975



 


  30-Sep



  Delaware



  D



 





Exhibit 2.3
to Credit Agreement
5-YEAR BORROWING NOTICE NO.
, 201__

      To:
Re:  
Administrative Agent
From: CHS Inc. (“Borrower”)
2011 Credit Agreement (5-Year Revolving Loan) (as amended from time to
time, the “Credit Agreement”) dated as of September 27, 2011, among
Borrower, CoBank, ACB (“CoBank” and, in its capacity as such, the
“Administrative Agent” and the “Bid Agent”), and the other Syndication
Parties signatory thereto.

Pursuant to Section 2.3 of the Credit Agreement, Borrower hereby gives notice of
its desire to receive a 5-Year Advance in accordance with the terms set forth
below (all capitalized terms used herein and not defined herein shall have the
meaning given them in the Credit Agreement):



  (a)   The 5-Year Advance requested pursuant to this 5-Year Borrowing Notice
shall be made on       , 201       [the date inserted must be a Banking Day and
[the same or earlier Banking Day as]2 [at least three (3) Banking Days prior
to]3 the date hereof].



  (b)   The aggregate principal amount of the 5-Year Advance requested hereunder
shall be        Dollars ($       ).



  (c)   The 5-Year Advance requested hereunder shall initially bear interest at
the [select one]:

? Base Rate and be treated as a Base Rate Loan;

? LIBO Rate and be treated as a LIBO Rate Loan.

If the LIBO Rate is selected, the initial LIBO Rate Period shall be a       
month period [select one, two, three, or six month period].

CHS INC.

By:
Name:
Title:


Exhibit 2.4

to Credit Agreement
5-YEAR FACILITY NOTE

$     .00 [Insert Date]

FOR VALUE RECEIVED, CHS INC., a Minnesota cooperative corporation (“Maker”),
promises to pay to the order of        (“Payee”) at the office of the
Administrative Agent (as defined in the Credit Agreement), CoBank, ACB at 5500
South Quebec Street, Greenwood Village, Colorado 80111, or such other place as
the Administrative Agent shall direct in writing, the principal sum of       
Dollars ($     .00) or, if less, the amount outstanding under this Note for
(a) 5-Year Advances, and (b) Bid Advances, in each case made pursuant to the
2011 Credit Agreement (5-Year Revolving Loan) dated as of September 27, 2011, by
and between CoBank (for its own benefit as a Syndication Party, and as the
Administrative Agent for the benefit of the present and future Syndication
Parties as named or defined therein, and as the Bid Agent) and Maker (as it may
be amended from time to time in the future, the “Credit Agreement”) and any Bank
Debt related thereto. This Note is issued and delivered to Payee pursuant to the
Credit Agreement. All capitalized terms used in this Note and not otherwise
defined herein shall have the same meanings as set forth in the Credit
Agreement.

The unpaid balance of this Note from time to time outstanding shall bear
interest as set forth in the Credit Agreement. Interest shall be payable as
provided in the Credit Agreement. Principal shall be payable on the 5-Year
Maturity Date and as otherwise provided in the Credit Agreement. This Note has
been issued by Maker to Payee pursuant to the Credit Agreement and reference is
made thereto for specific terms and conditions under which this Note is made and
to which this Note is subject.

This Note is subject to voluntary and mandatory prepayments as set forth in the
Credit Agreement. Amounts repaid in respect of 5-Year Advances may be reborrowed
during the 5-Year Availability Period. Upon the occurrence of an Event of
Default, Maker agrees that the Administrative Agent and the Payee shall have all
rights and remedies set forth in the Credit Agreement, including without
limitation the rights of acceleration set forth in the Credit Agreement. In
addition, the Administrative Agent and the Payee shall have the right to recover
all costs of collection and enforcement of this Note as provided in the Credit
Agreement.

Maker and any endorser, guarantor, surety or assignor hereby waives presentment
for payment, demand, protest, notice of protest, and notice of dishonor and
nonpayment of this Note, and all defenses on the ground of delay, suretyship,
impairment of collateral, or of extension of time at or after maturity for the
payment of this Note.

This Note shall be construed in accordance with and governed by the laws of the
State of New York.

Maker:

CHS INC.
a Minnesota corporation

By:
Name:
Title:


Exhibit 2.9

to Credit Agreement
SYNDICATION ADOPTION AGREEMENT

This Syndication Adoption Agreement entered into this        day of       ,
201       (“Effective Date”) by and between CoBank, ACB, in its capacity as the
Administrative Agent under the Credit Agreement (as defined below) (in such
role, “Administrative Agent”), and each of the other parties signatory hereto
(“Adopting Parties”).

Recitals

A. Pursuant to the 2011 Credit Agreement (5-Year Revolving Loan) by and between
the Administrative Agent, the Syndication Parties named therein, and CHS, Inc.
(“Borrower”), dated September 27, 2011 (as it may be amended from time to time
“Credit Agreement”), the Syndication Parties thereto have agreed to provide,
limited to their respective Individual 5-Year Commitments and Individual 5-Year
Pro Rata Shares, financing to Borrower in the maximum aggregate amount of
$1,250,000,000 through the 5-Year Facility, to be used for the purposes set
forth in the Credit Agreement.

B. The Credit Agreement provided Borrower with the option to increase the 5-Year
Commitment by as much as an aggregate amount not to exceed the Maximum
Commitment Increase Amount pursuant to the provisions of Section 2.9 thereof
which, among other things, required that each Person agreeing to fund a portion
of the Commitment Increase (as defined in the Credit Agreement) and who was not
then a Syndication Party, execute an Adoption Agreement.

B. Each Adopting Party wishes to be a Funding Source (as defined in the Credit
Agreement) and to become a Syndication Party under the Credit Agreement with
respect to the Individual 5-Year Commitment amounts set forth beneath its
signature on this Syndication Adoption Agreement (“Syndication Interest”).

Agreement

For good and valuable consideration, the receipt and sufficiency of which the
parties hereto hereby acknowledge, and each to induce the others to enter into
this Syndication Adoption Agreement (“Agreement”), the parties hereto hereby
agree as follows:

DEFINITIONS

Capitalized terms used herein without definition shall have the meaning given
them in the Credit Agreement, if defined therein.

1. Acquisition of Syndication Interest.

1.1. The Adopting Party agrees to, as of the Effective Date, and at all times
thereafter, comply with all of the obligations of a Syndication Party holding an
Individual 5-Year Commitment in the amount shown beneath its signature below, as
such obligations are set forth in the Credit Agreement.

2. Representations, Warranties, and Agreements.

2.1. The Adopting Party represents and warrants that: (a) the making and
performance of this Agreement including its agreement to be bound by the Credit
Agreement is within its power and has been duly authorized by all necessary
corporate and other action by it; (b) entering into this Agreement and
performance of its obligations hereunder and under the Credit Agreement will not
conflict with nor constitute a breach of its charter or by-laws nor any
agreements by which it is bound, and will not violate any judgment, decree or
governmental or administrative order, rule, law, or regulation applicable to it;
(c) no approval, authorization or other action by, or declaration to or filing
with, any governmental or administrative authority or any other Person is
required to be obtained or made by it in connection with the execution, delivery
and performance of its duties under this Agreement and the Credit Agreement;
(d) this Agreement has been duly executed by it, and, this Agreement and the
Credit Agreement, constitute its legal, valid, and binding obligation,
enforceable in accordance with their terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the rights of creditors generally and general
equitable principles (regardless of whether such enforceability is considered in
a proceeding at law or in equity); and (e) the act of entering into and
performing its obligations under this Agreement and the Credit Agreement have
been approved by its board of directors at an authorized meeting thereof (or by
written consent in lieu of a meeting) and such action was duly noted in the
written minutes of such meeting.

2.2. The Adopting Party further represents that it is entitled to receive any
payments to be made to it under the Credit Agreement without the withholding of
any tax and will furnish to the Administrative Agent and to Borrower such forms,
certifications, statements and other documents as the Administrative Agent or
Borrower may request from time to time to evidence such Adopting Party’s
exemption from the withholding of any tax imposed by any jurisdiction or to
enable the Administrative Agent or Borrower, as the case may be, to comply with
any applicable laws or regulations relating thereto. Without limiting the effect
of the foregoing, if such Adopting Party is not created or organized under the
laws of the United States of America or any state thereof, such Adopting Party
will furnish to the Administrative Agent and Borrower IRS Form W-8BEN, W-8ECI,
4224, or Form 1001, as appropriate, or such other forms, certifications,
statements or documents, duly executed and completed by Adopting Party, as
evidence of such Adopting Party’s exemption from the withholding of United
States tax with respect thereto. Notwithstanding anything herein to the
contrary, Borrower shall not be obligated to make any payments to or for the
benefit of Adopting Party until Adopting Party shall have furnished to the
Administrative Agent and Borrower the requested form, certification, statement
or document.

2.3. Adopting Party acknowledges receipt of true and correct copies of all Loan
Documents and agrees and represents that: (a) it has relied upon its independent
review of (i) the Loan Documents, and (ii) any information independently
acquired by it from Borrower or otherwise in making its decision to acquire an
interest in the Loan independently and without reliance on any Syndication Party
or the Administrative Agent; (b) it has obtained such information as it deems
necessary (including any information it independently obtained from Borrower or
others) prior to making its decision to acquire the Syndication Interest; (c) it
has made its own independent analysis and appraisal of and investigation into
Borrower’s authority, business, operations, financial and other condition,
creditworthiness, and ability to perform its obligations under the Loan
Documents and has relied on such review in making its decision to acquire the
Syndication Interest, and will continue to rely solely upon its independent
review of the facts and circumstances related to Borrower, and without reliance
upon any Syndication Party or the Administrative Agent, in making future
decisions with respect to all matters under or in connection with the Loan
Documents and its participation in the Loan as a Syndication Party.

2.4. Adopting Party acknowledges and agrees that: (a) neither the Administrative
Agent nor any Syndication Party has made any representation or warranty, except
as expressly stated in this Agreement, nor do they assume any responsibility
with respect to the due execution, validity, sufficiency, enforceability or
collectibility of the Loan, the Loan Documents or the Notes or with respect to
the accuracy and completeness of matters disclosed, represented or warranted in
the Loan Documents by Borrower (including financial matters); (b) neither the
Administrative Agent nor any Syndication Party assumes any responsibility for
the financial condition of Borrower or for the performance of Borrower’s
obligations under the Loan Documents; (c) except as otherwise expressly provided
in this Agreement or the Credit Agreement, neither any Syndication Party nor the
Administrative Agent nor any other Syndication Party shall have any duty or
responsibility to furnish to any other Syndication Parties any credit or other
information concerning Borrower which may come into its or their possession.

2.5. Adopting Party: (a) represents that it has acquired and is retaining the
Syndication Interest it is acquiring in the Loan for its own account in the
ordinary course of its banking or financing business; (b) agrees that it will
not sell, assign, convey or otherwise dispose of (“Transfer”), or create or
permit to exist any lien or security interest on, all or any part of its
Syndication Interest in the Loan without compliance with all of the terms and
conditions of the Credit Agreement, including Section 15.27 thereof.

2.6. Adopting Party:

2.6.1 Irrevocably consents and submits to the non-exclusive jurisdiction of any
New York State court or (if applicable subject matter jurisdictional
requirements are present) Federal court of the United States of America sitting
in New York County, New York, and any appellate court from any thereof, and
waives any objection based on venue or forum non conveniens with respect to any
action instituted therein arising under this Agreement or the Credit Agreement
or in any way connected with or related or incidental to the dealings of the
parties hereto in respect of this Agreement or the Credit Agreement or the
transactions related hereto, in each case whether now existing or hereafter
arising, and whether in contract, tort, equity or otherwise, and agrees that any
dispute with respect to any such matters may be heard in the courts described
above, as the Administrative Agent may elect.

2.6.2 Hereby agrees that any litigation with respect to the Credit Agreement or
to enforce any judgment obtained against such Person for breach of the Credit
Agreement or under the Notes or other Loan Documents may be brought in any New
York State court or (if applicable subject matter jurisdictional requirements
are present) Federal court of the United States of America sitting in New York
County, New York, and any appellate court from any thereof, as the
Administrative Agent may elect; and, by execution and delivery of this
Agreement, Adopting Party irrevocably submits to such jurisdiction. With respect
to litigation concerning the Credit Agreement or under the Notes or other Loan
Documents, Adopting Party hereby irrevocably appoints, until six (6) months
after the expiration of the 5-Year Maturity Date (as it may be extended at
anytime), [      ], or such other Person as it may designate to the
Administrative Agent, in each case with offices in New York, New York and
otherwise reasonably acceptable to the Administrative Agent to serve as the
agent of Adopting Party to receive for and on its behalf at such agent’s New
York, New York office, service of process, which service may be made by mailing
a copy of any summons or other legal process to such Person in care of such
agent. Adopting Party agrees that it shall maintain a duly appointed agent in
New York for service of summons and other legal process as long as it remains
obligated under the Credit Agreement and shall keep the Administrative Agent
advised in writing of the identity and location of such agent. The receipt by
such agent and/or by Adopting Party of such summons or other legal process in
any such litigation shall be deemed personal service and acceptance by Adopting
Party for all purposes of such litigation. Borrower and each Syndication Party
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Credit Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

2.6.3 HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR THE CREDIT AGREEMENT OR
(b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR THE CREDIT AGREEMENT OR THE
TRANSACTIONS RELATED THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. ADOPTING PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE
ADMINISTRATIVE AGENT OR ANY SYNDICATION PARTY MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
ADOPTING PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

3. General.

3.1. Adopting Party’s address for notice under Section 16.4 of the Credit
Agreement shall be as set forth beneath its signature below.



2   Applicable only to Base Rate Loans



3   Applicable only to LIBO Rate Loans

31





IN WITNESS HEREOF, the parties hereto have caused this Syndication Adoption
Agreement to be executed as of the Effective Date by their duly authorized
representatives.

Administrative Agent
(as Administrative Agent):

COBANK, ACB

By:
Name:
Title:


ADOPTING PARTY:

By:
Name:
Title:


Contact Name:
Title:
Address:

Phone No.:
Fax No.:
Individual 5-Year Commitment: $
Payment Instructions:

Bank:

ABA #:

Acct. Name:

Account No.:

Attn:

Ref:

BORROWER’S CONSENT

Borrower hereby signifies its consent to acquisition of an Individual 5-Year
Commitment by Adopting Party as described above.

CHS, INC.

By:
Name:
Title:


Exhibit 3.2

to Credit Agreement
BID REQUEST
(5-Year Facility)

      VIA FACSIMILE (303) 740-4100      , 201       To:
From:  
The Bid Agent and all Syndication Parties holding an
Individual 5-Year Commitment under the Credit
Agreement
CHS Inc. (“Borrower”)



      Re: 2011 Credit Agreement (5-Year Revolving Loan) (as amended from time to
time, the “Credit Agreement”) dated as of September 27, 2011 among Borrower,
CoBank, ACB (“CoBank” and, in its capacity as such, the “Administrative Agent”
and the “Bid Agent”), and the other Syndication Parties signatory thereto.

We hereby give notice pursuant to Section 3.2 of the Credit Agreement that we
request Bids for the following proposed 5-Year Bid Advances (all capitalized
terms used herein and not defined herein shall have the meaning given them in
the Credit Agreement) [maximum of five amounts/maturities]: Date of Borrowing:
      

Aggregate Principal Amount of Borrowing:       

     
Principal Amount*
  Bid Maturity Date+
 
   
$     
       
$     
       
$     
       
$     
       
$     
       



*   Borrower reserves the right to reduce or apportion this amount during the
Bid selection process.



    +May not extend more than 30 days beyond the 5-Year Maturity Date

CHS INC.

By:
Name:
Title:


Exhibit 3.3

to Credit Agreement
BID REQUEST
(5-Year Facility)

          VIA FACSIMILE (303) 740-4100
  ____________,201__
To:
From:
  CHS Inc. (“Borrower”) and the Bid Agent
[NAME OF SYNDICATION PARTY]  





      Re: 2011 Credit Agreement (5-Year Revolving Loan) (as amended from time to
time, the “Credit Agreement”) dated as of September 27, 2011, among Borrower,
CoBank, ACB (“CoBank” and, in its capacity as such, the “Administrative Agent”
and the “Bid Agent”), and the other Syndication Parties signatory thereto.

In response to the Bid Request of Borrower dated      , 201      , we hereby
offer to make Bid Advance(s) in the following principal amount(s), with the
following Bid Maturity Date(s) and at the following interest rate(s) (all
capitalized terms used herein and not defined herein shall have the meaning
given them in the Credit Agreement):

             
Bid
 
   
 
 
Principal Amount  
Maturity Date
  Bid* Rate    
 
    $       
     
        $       
     
        $       
     
       



*   Specify rate of interest per annum (to the nearest 1/10,000 of 1%).

The offer set forth in this Bid expires at 11:00 A.M. (Central time) on the date
hereof to the extent not accepted by Borrower on or before such time. Each offer
set forth above is irrevocable, but is subject to the satisfaction of the
applicable conditions set forth in Articles 3 and 10 of the Credit Agreement.

          Person to contact:       .

Telephone Number:
  (   )      
[Name of Bank]

Dated:      , 201       By:       

Name:

Title:

Exhibit 3.4
to Credit Agreement
BID SELECTION NOTICE
(5-Year Facility)

         
To:
From:
  Bid Agent
CHS Inc. (“Borrower”)        ,201_






      Re: 2011 Credit Agreement (5-Year Revolving Loan) (as amended from time to
time, the “Credit Agreement”) dated as of September 27, 2011, among Borrower,
CoBank, ACB (“CoBank” and, in its capacity as such, the “Administrative Agent”
and the “Bid Agent”), and the other Syndication Parties signatory thereto.

Borrower hereby accepts the Syndication Party’s offer, set forth in its Bid
dated—, 201      , for Bid Advances in the following principal amount(s), and
for the following Bid Maturity Date(s), and at the following interest rate(s)
(all capitalized terms used herein and not defined herein shall have the meaning
given them in the Credit Agreement):

                      Bid     Syndication Party   Principal Amount   Maturity
Date   Bid Rate
     
  $                     
     
  $                     
     
  $                     

CHS INC.

By:       
Name:
Title:


Dated:      , 201      

Exhibit 5.1
to Credit Agreement
CONVERSION OR CONTINUATION NOTICE NO.
, 201__

      To:
Re:  
Administrative Agent
From: CHS Inc. (“Borrower”)
2011 Credit Agreement (5-Year Revolving Loan) (as amended from time to
time, the “Credit Agreement”) dated as of September 27, 2011, among
Borrower, CoBank, ACB (“CoBank” and, in its capacity as such, the
“Administrative Agent” and the “Bid Agent”), and the other Syndication
Parties signatory thereto.

Pursuant to Section 5.1.2 of the Credit Agreement, Borrower hereby gives notice
of its desire to, in accordance with the terms set forth below (all capitalized
terms used herein and not defined herein shall have the meaning given them in
the Credit Agreement) [select one]:

? Convert a Base Rate Loan to a LIBO Rate Loan;

? Continue a LIBO Rate Loan.



  (a)   The [conversion of the Base Rate Loan to a LIBO Rate Loan] [continuation
of a LIBO Rate Loan] requested pursuant to this Conversion or Continuation
Notice shall be made on       , 201       [the date inserted must be a Banking
Day and at least three (3) Banking Days prior to the date hereof].



  (b)   The aggregate principal amount [to be converted from a Base Rate
Loan][of the LIBO Rate Loan to be continued] hereunder shall be        Dollars
($      ).



  (c)   The LIBO Rate Period shall be        month[s] [select one, two, three or
six months period].

CHS INC.

By:
Name:
Title:


Exhibit 9.3
to Credit Agreement
Litigation

None.

Exhibit 9.8
to Credit Agreement
Payment of Taxes

None.

Exhibit 9.10
to Credit Agreement
Employee Benefit Plans

CHS Inc. Sponsored Benefit Plans — Plan Name and Number
Plan 001 — CHS Inc. Pension Plan
Plan 002 — CHS Inc. Pension Plan for Production Employees
Plan 014 — CHS Inc. 401(k) Plan
Plan 028 — CHS Inc. 401(k) for Production Employees
Plan 503 — CHS Inc. Comprehensive Welfare Plan — Sub-plans listed under Plan 503
as follows:

CHS Inc. Medical Program

CHS Inc. Retiree Medical Program

CHS Inc. Dental, Vision and Hearing Program

CHS Inc. Flexible Benefit Program

CHS Inc. Short-Term/Temporary Disability Income/Accident and Sick

CHS Inc. Long Term Disability Plan

CHS Group Life

CHS Inc. Severance Program “B” for Job Eliminations

CHS Inc. Severance Program “A” for Job Eliminations

Plan 519 — CHS Inc. Educational Assistance Plan
Plan 520 — CHS Inc. Employee Assistance Plan
Plan 524 — CHS Inc. Long Term Care Plan

Multi-Employer / Multiple Employer Plans to which the company is required to
make contributions:
Cooperative Pension Plan (Daeske Pension Plan)
Co-op Retirement Plan (Wallace County/Sharon Springs/Holdrege/Holyoke)
Plumbers and Pipefitters National Pension Fund (Minneapolis Pipefitters)
The Western Conference of Teamsters Pension Plan (Western Conference of
Teamsters)
The Washington Teamsters Welfare Plan (Western Conference of Teamsters)
The Oregon Teamsters Health & Welfare Plan (Western Conference of Teamsters)
Central States Southeast and Southwest Areas Health & Welfare Plan (Central
States)
CHS and Local 21 Kalama Welfare Plan (Kalama)
CHS and Local 21 Kalama Pension Plan (Kalama)

CHS Inc. Non-Qualified Plans
CHS Inc. Non employee Director Retirement Plan
CHS Inc. Supplemental Executive Retirement Plan (SERP)
CHS Inc. Special Supplemental Executive Retirement Plan (SERP)
CHS Inc. Supplemental Savings Plan (Deferred Compensation Plan)
CHS Inc. Deferred Compensation Plan

32

NCRA Plan Name and Number
Plan 001 – NCRA Employee Retirement Plan
Plan 002 – NCRA Thrift Plan
Plan 003 – NCRA Savings and Retirement Plan
Plan 004 – NCRA Union Savings Plan
Plan 502 – NCRA Benefit Program for Non Bargaining Employees
Plan 503 – NCRA Benefit Program for Bargaining Employees

NCRA Non-Qualified Plans
Deferred Compensation

Supplemental Employee Retirement Plan (SERP)Exhibit 9.11
to Credit Agreement
EQUITY INVESTMENTS
CHS Inc.
Investments > $5,000,000

                              Balance   Eliminations   Consolidated     07/31/11
          7/31/11
Ag Processing
    17,875,716               17,875,716  
CME-Chicago Mercantile Exchange
    5,215,620               5,215,620  
CoBank
    13,107,026               13,107,026  
Land O’ Lakes, Inc.
    52,970,166               52,970,166  
Universal Cooperatives, Inc.
    7,034,685               7,034,685  
INVESTMENTS IN COOPERATIVES & OTHER
    96,203,213       —       96,203,213  
CONSOLIDATED INVESTMENTS
                       
Country Operations Shell Subsidiaries
    38,592,122       (38,592,122 )     —  
Ag States Agency
    11,143,415       (11,143,415 )     —  
Cenex Pipeline Company
    64,370,210       (64,370,210 )     —  
CHS Argentina
    6,283,364       (6,283,364 )        
CHS Europe
    29,990,715       (29,990,715 )     —  
Cofina Financial, LLC
    84,444,427       (84,444,427 )     —  
Front Range Pipeline Co
    63,824,778       (63,824,778 )     —  
Geneva
    35,270,407       (35,270,407 )     —  
HSC Brazil
    11,750,000       (11,750,000 )     —  
Omega Terminal
    9,617,276       (9,617,276 )     —  
CHS Canada, Inc.
    15,554,761       (15,554,761 )     —  
Country Hedging
    10,875,000       (10,875,000 )     —  
National Co-op Refinery Association Consolidated
    931,217,380       (931,217,380 )     —  
TOTAL CONSOLIDATED INVESTMENTS
    1,312,933,855       (1,312,933,855 )     —  
COUNTRY OPERATIONS, ENERGY, GRAIN MARKETING JV’S
                       
Tacoma Export Marketing Co, (Temco)
    45,795,701               45,795,701  
Cornerstone Ag, LLC
    6,458,368               6,458,368  
Other NCRA Investments
    5,915,347       (711,425 )     5,203,922  
TOTAL CORP, AGRONOMY, ENERGY, GRN MKTG
    58,169,416       (711,425 )     57,457,991  
WHEAT MILLING JOINT VENTURES
                       
Horizon Milling, LLC
    77,874,990               77,874,990  
Horizon Milling Canada GP
    20,992,418               20,992,418  
TOTAL WHEAT JV’S
    98,867,408       —       98,867,408  
FOODS JOINT VENTURES
                       
Ventura Foods, LLC
    279,737,544               279,737,544  
TOTAL FOODS JOINT VENTURES
    279,737,544       —       279,737,544  
TOTAL INVESTMENTS
    1,845,911,436       (1,313,645,280 )     532,266,156  
NCRA Loan
    50,000,000       (50,000,000 )     —  
CHS Europe Loan
    20,000,000       (20,000,000 )        
CHS IH Loan
    37,949,311       (37,949,311 )        
GN Terminal Enterprises Loan
    15,000,000               15,000,000  
ACG Trade Loan
    5,040,000               5,040,000  
TOTAL
    1,973,900,747       (1,421,594,591 )     552,306,156  

Exhibit 9.14
to Credit Agreement
Environmental Compliance

The Borrower is a party or could become a party to various environmental claims,
investigations and remediations; however, management believes, based on the
information available to date and the resolution of prior proceedings, that the
ultimate liability of all environmental claims and proceedings will not have a
material impact on the financial condition of the Borrower.

Exhibit 9.23
to Credit Agreement
Labor Matters and Labor Agreements

None.

Exhibit 12.8(f)
to Credit Agreement
EXISTING INVESTMENTS

                              Balance   Eliminations   Consolidated     07/31/11
          07/31/11
Ag Processing
    17,875,716               17,875,716  
CME-Chicago Mercantile Exchange
    5,215,620               5,215,620  
CBOE-Chicago Board Options Exchange
    494,132               494,132  
Clarkson Grain Co.
    600,000               600,000  
CoBank
    13,107,026               13,107,026  
Cooperative Finance Association
    569,529               569,529  
IAAC Farmers Comm
    956,528               956,528  
International Malting — Lesaffre
    700,000               700,000  
Land O’ Lakes, Inc.
    52,970,166               52,970,166  
Lewis-Clark Terminal, Inc.
    1,081,105               1,081,105  
Servi-Tech, Inc.
    296,928               296,928  
Universal Cooperatives, Inc.
    7,034,685               7,034,685  
Electric & Telephone Coops
    1,247,478               1,247,478  
Other Cooperatives, Etc.
    4,836,141       (7,800 )     4,828,341  
Local Patron Coops
    2,496,169       —       2,496,169  
Other
    659,766               659,766  
INVESTMENTS IN COOPERATIVES & OTHER
    110,140,991       (7,800 )     110,133,191  
CONSOLIDATED INVESTMENTS
                       
CoFina Financial, LLC
    84,444,427       (84,444,427 )     —  
TOTAL CONSOLIDATED INVESTMENTS
    84,444,427       (84,444,427 )     —  
CROP NUTRIENTS, AGRONOMY, ENERGY, GRAIN MARKETING JV’S
                       
Alton
    218,244               218,244  
Groton
    168,498               168,498  
Latty, OH
    2,009,890               2,009,890  
ACG Trade
    3,049,544               3,049,544  
Cenex Canada
    5,834               5,834  
Green Bay Terminal Corp.
    458,041               458,041  
Imperial Valley, LLC
    2,348,740               2,348,740  
Oregana
    125,764               125,764  
Serseris
    2,417,101               2,417,101  
Silotrans Transporter
    93,207               93,207  
SLE Land
    129,260               129,260  
Tacoma Export Marketing Co, (Temco)
    45,795,701               45,795,701  
United Harvest, LLC
    2,704,043               2,704,043  
United Country Brands 100% (Agriliance LLC 50%)
    (26,707,083 )             (26,707,083 )
United Country Brands Goodwill
    27,284,357               27,284,357  
Wabash Valley Grain
    3,707,096               3,707,096  
NCRA — Investments in LLC’s
    5,915,347       (711,425 )     5,203,922  
TOTAL CORP, AGRONOMY, ENERGY, GRN MKTG
    69,723,583       (711,425 )     69,012,158  
COUNTRY OPS & BUSINESS SOLUTIONS
                       
Advanced Energy LLC
    1,083,472               1,083,472  
Allied Agronomy, LLC
    1,510,965               1,510,965  
Central Montana Propane, LLC
    944,022               944,022  
Central Plains Ag Services
    4,489,100               4,489,100  
CHS/ADM, LLC
    1,949,024               1,949,024  
Cobank Investment held by Cofina
    98,789               98,789  
Colorado Retail Venture, LLC
    1,807,668               1,807,668  
Cornerstone AG, LLC
    6,458,368               6,458,368  
Other Investments Held by Dakota Agronomy Partners
    42,636               42,636  
Dakota Quality Grain, LLC
    3,682,536               3,682,536  
Energy Partners, LLC
    3,497,381               3,497,381  
Other Investments Held by Erskine Grain Terminal
    67,998               67,998  
Genetic Marketing Group, LLC
    23,964               23,964  
Mountain Country, LLC
    611,315               611,315  
Mountain View of Montana, LLC
    1,462,526               1,462,526  
Norick Risk Funding Concepts, LLC
    1,707,975               1,707,975  
Prairie Lakes Grain Storage, LLC
    73,669               73,669  
Quality Farm & Ranch, LLC
    1,333,336               1,333,336  
Russell Consulting Group
    2,557,684               2,557,684  
United Hardware, Inc LLC
    17,972               17,972  
WHYHAP
    35,440               35,440  
TOTAL COUNTRY OPS & BUSINESS SOLUTIONS
    33,455,840       —       33,455,840  
WHEAT MILLING JOINT VENTURES
                       
Horizon Milling, LLC
    77,874,990               77,874,990  
Horizon Milling Canada GP
    20,992,418               20,992,418  
TOTAL WHEAT JV’S
    98,867,408       —       98,867,408  
FOODS JOINT VENTURES
                       
Ventura Foods, LLC
    279,737,544               279,737,544  
TOTAL FOODS JOINT VENTURES
    279,737,544       —       279,737,544  
TOTAL INVESTMENTS
    676,369,793       (85,163,652 )     591,206,141  
GN Terminal Enterprise Loan
    15,000,000               15,000,000  
ACG Trade Loan
    5,040,000               5,040,000  
TOTAL
    696,409,793       (85,163,652 )     611,246,14  

Exhibit 15.27
to Credit Agreement
SYNDICATION ACQUISITION AGREEMENT

This Syndication Acquisition Agreement entered into this        day of       ,
201      (“Effective Date”) pursuant to the Credit Agreement (as defined below)
by and between CoBank, ACB, in its capacity as the Administrative Agent under
the Credit Agreement (in such role, “Administrative Agent”),      , a
Syndication Party under the Credit Agreement (“Transferor”), and      
(“Purchaser”).

Recitals

A. Pursuant to the 2011 Credit Agreement (5-Year Revolving Loan) by and between
the Administrative Agent, the Syndication Parties named therein, and CHS Inc.
(“Borrower”), dated as of September 27, 2011 (as amended and as it may be
amended in the future, the “Credit Agreement”), the Syndication Parties have
agreed to provide, limited to their respective Individual 5-Year Commitments and
Pro Rata Shares, financing to Borrower through the 5-Year Facility, to be used
for the purposes set forth in the Credit Agreement.

B. Transferor wishes to sell and assign a portion of the principal amounts
outstanding under the 5-Year Facility and/or its obligations under a portion of
its Individual 5-Year Commitment (“5-Year Loan Interest”), as indicated on
Exhibit A hereto, and Purchaser wishes to purchase and assume such 5-Year Loan
Interest [IF TRANSFEROR IS ALSO THE ADMINISTRATIVE AGENT, INSERT THE FOLLOWING
(as Syndication Party, and not as the Administrative Agent)] under the Credit
Agreement.

Agreement

For good and valuable consideration, the receipt and sufficiency of which the
parties hereto hereby acknowledge, and each to induce the others to enter into
this Syndication Acquisition Agreement (“Agreement”), the parties hereto hereby
agree as follows:

DEFINITIONS

Capitalized terms used herein without definition shall have the meaning given
them in the Credit Agreement, if defined therein.

“Loan” as used herein shall, where the context requires, mean the 5-Year
Facility with respect to which Purchaser has acquired its 5-Year Loan Interest
hereunder.

1. Purchase and Sale of Syndication Interest.

1.1. Purchaser hereby purchases from Transferor and Transferor hereby sells to
Purchaser, pursuant to the terms and conditions contained herein and in
Article 15 of the Credit Agreement, a Syndication Interest equal to the
Individual 5-Year Commitment as set forth in Exhibit A hereto (“Purchaser’s
5-Year Loan Commitment Amount”) and a portion of the amount outstanding under
the 5-Year Facility as of the Effective Date determined by application of the
5-Year Loan Percentage as set forth in Exhibit A hereto (“Purchaser’s
Outstanding 5-Year Loan Obligations Amount”), and a proportionate undivided
interest in the Loan Documents (other than the Notes payable to the other
Syndication Parties), and all applicable amounts owing and all applicable
payments made by Borrower thereunder (excluding Borrower’s obligation to
purchase Bank Equity Interests, and patronage dividends and patronage shares
paid or payable on account of such Bank Equity Interests). Purchaser’s
Outstanding 5-Year Loan Obligations Amount shall be allocated (a) to Bid Loans
only if, and to the extent, expressly provided in Exhibit A hereto; and
(b) except as provided pursuant to clause (a), proportionately in all of the
5-Year Advances, as applicable, outstanding on the Effective Date.

1.2. Purchaser’s obligation as set forth in Section 1.1 above to purchase the
Purchaser’s 5-Year Loan Commitment Amount (individually or collectively
“Purchaser’s Commitment Amount”) shall, subject to the terms and conditions
hereof and of Article 15 of the Credit Agreement, be continuing, unconditional,
and irrevocable. Purchaser’s acquisition of Purchaser’s Commitment Amount shall
be without recourse to Transferor and shall not be construed as a loan from
Purchaser to Transferor. The term Purchaser’s Outstanding 5-Year Loan
Obligations Amount may be hereinafter referred to as the “Purchaser’s
Outstanding Obligations Amount” and, collectively with Purchaser’s Commitment
Amount as “Purchaser’s Syndication Interest”.

1.3. Purchaser agrees to remit to Transferor on the Effective Date, the
Purchaser’s Outstanding Obligations Amount. Transferor and Purchaser agree to
make settlement among themselves, without involvement of the Administrative
Agent, with respect to any interest accrued and outstanding on the Purchaser’s
Outstanding Obligations Amount as of the Effective Date.

1.4. Purchaser agrees to, as of the Effective Date, and at all times thereafter,
comply with all of the obligations of a Syndication Party holding an Individual
5-Year Commitment as such obligations are set forth in the Credit Agreement.

1.5. Transferor agrees to pay, or cause Purchaser to pay, to the Administrative
Agent on the Effective Date: (a) if applicable, a fee in the amount of $3,500.00
for processing Purchaser’s acquisition of the Purchaser’s Commitment Amount, and
(b) the Administrative Agent’s out of pocket fees and expenses incurred in
connection with the transaction described herein, including its attorney’s fees.

2. Purchaser’s Representations, Warranties, and Agreements.

2.1. Purchaser represents and warrants that: (a) the making and performance of
this Agreement including its agreement to be bound by the Credit Agreement is
within its power and has been duly authorized by all necessary corporate and
other action by it; (b) this Agreement is in compliance with all applicable laws
and regulations promulgated thereunder and entering into this Agreement and
performance of its obligations hereunder and under the Credit Agreement will not
conflict with nor constitute a breach of its charter or by-laws nor any
agreements by which it is bound, and will not violate any judgment, decree or
governmental or administrative order, rule or regulation applicable to it;
(c) no approval, authorization or other action by, or declaration to or filing
with, any governmental or administrative authority or any other Person is
required to be obtained or made by it in connection with the execution, delivery
and performance of its duties under this Agreement and the Credit Agreement;
(d) this Agreement has been duly executed by it, and, this Agreement and the
Credit Agreement, constitute its legal, valid, and binding obligation,
enforceable in accordance with their terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the rights of creditors generally and general
equitable principles (regardless of whether such enforceability is considered in
a proceeding at law or in equity); and (e) the act of entering into and
performing its obligations under this Agreement and the Credit Agreement have
been approved by its board of directors at an authorized meeting thereof (or by
written consent in lieu of a meeting) and such action was duly noted in the
written minutes of such meeting, and that it will, if requested by the
Administrative Agent, furnish the Administrative Agent with a certified copy of
such minutes or an excerpt therefrom reflecting such approval.

2.2. Purchaser further represents that it is entitled to receive any payments to
be made to it under the Credit Agreement without the withholding of any tax and
will furnish to the Administrative Agent and to Borrower such forms,
certifications, statements and other documents as the Administrative Agent or
Borrower may request from time to time to evidence Purchaser’s exemption from
the withholding of any tax imposed by any jurisdiction or to enable the
Administrative Agent or Borrower, as the case may be, to comply with any
applicable laws or regulations relating thereto. Without limiting the effect of
the foregoing, if Purchaser is not created or organized under the laws of the
United States of America or any state thereof, Purchaser will furnish to the
Administrative Agent and Borrower the IRS Forms described in Section 15.31 of
the Credit Agreement, or such other forms, certifications, statements or
documents, duly executed and completed by Purchaser, as evidence of Purchaser’s
exemption from the withholding of United States tax with respect thereto.
Notwithstanding anything herein to the contrary, Borrower shall not be obligated
to make any payments to Purchaser until Purchaser shall have furnished to the
Administrative Agent and Borrower the requested form, certification, statement
or document.

2.3. Purchaser acknowledges receipt of true and correct copies of all Loan
Documents from Transferor and agrees and represents that: (a) it has relied upon
its independent review of (i) the Loan Documents, and (ii) any information
independently acquired by it from Borrower or otherwise in making its decision
to acquire an interest in the Loan independently and without reliance on
Transferor or the Administrative Agent; (b) it has obtained such information as
it deems necessary (including any information it independently obtained from
Borrower or others) prior to making its decision to acquire the Purchaser’s
Syndication Interest; (c) it has made its own independent analysis and appraisal
of and investigation into Borrower’s authority, business, operations, financial
and other condition, creditworthiness, and ability to perform its obligations
under the Loan Documents and has relied on such review in making its decision to
acquire the Purchaser’s Syndication Interest, and will continue to rely solely
upon its independent review of the facts and circumstances related to Borrower,
and without reliance upon Transferor or the Administrative Agent, in making
future decisions with respect to all matters under or in connection with the
Loan Documents and its participation in the Loan as a Syndication Party.

2.4. Purchaser acknowledges and agrees that: (a) neither the Administrative
Agent nor Transferor has made any representation or warranty, except as
expressly stated in the Credit Agreement and this Agreement, nor do they assume
any responsibility with respect to the due execution, validity, sufficiency,
enforceability or collectibility of the Loan, the Loan Documents or the Notes or
with respect to the accuracy and completeness of matters disclosed, represented
or warranted in the Loan Documents by Borrower (including financial matters);
(b) neither the Administrative Agent nor Transferor assumes any responsibility
for the financial condition of Borrower or for the performance of Borrower’s
obligations under the Loan Documents; (c) except as otherwise expressly provided
in this Agreement or the Credit Agreement, neither Transferor nor the
Administrative Agent nor any other Syndication Party shall have any duty or
responsibility to furnish to any other Syndication Parties any credit or other
information concerning Borrower which may come into its or their possession.

2.5. Purchaser: (a) agrees that it will not sell, assign, convey or otherwise
dispose of (“Transfer”), or create or permit to exist any lien or security
interest on, all or any part of its Syndication Interest in the Loan to any
Person (“Transferee”) without the prior written consent of the Administrative
Agent and Borrower (which consent will not be unreasonably withheld; provided
that such consent will not be required in the case of an assignment to a
Syndication Party, an Affiliate of a Syndication Party or an Approved Fund;
provided, further, that Borrower shall have no approval rights upon the
occurrence and during the continuance of an Event of Default; and provided,
further, that Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five (5) Banking Days after having received notice thereof), provided
that (i) any such Transfer (except a Transfer to another Syndication Party, an
Affiliate of a Syndication Party or an Approved Fund or a Transfer by CoBank)
must be in a minimum amount of $10,000,000.00, unless it Transfers the full
amount of its Syndication Interest; (ii) Purchaser and each Syndication Party
must maintain an Individual 5-Year Commitment of no less than $5,000,000.00,
unless it Transfers its entire Syndication Interest; (iii) the Transferee must
execute an agreement substantially in the form of Exhibit 15.27 to the Credit
Agreement and assume all of the obligations thereunder of the Syndication Party
making such Transfer (“Transferor”) and execute such documents as the
Administrative Agent may reasonably require; and (iv) the Transferor must pay,
or cause the Transferee to pay, the Administrative Agent an assignment fee of
$3,500.00 (“Assignment Fee”) (provided that the requirement to pay such fee may
be waived by the Administrative Agent in its sole discretion), unless the
assignment is to an Affiliate of such Syndication Party or to another
Syndication Party or an Approved Fund, in which case no assignment fee will be
required; (b) understands and agrees that (i) it may participate any part of its
interest in the Loans to any Person (“Participant”) with prior written notice to
(but without the consent of) the Administrative Agent and Borrower, and (ii) in
the event of any such participation: (A) its obligations hereunder will not
change on account of such participation; (B) the Participant will have no rights
under this Credit Agreement, including, without limitation, voting rights
(except as provided in Section 15.28 of the Credit Agreement with respect to
Voting Participants) or the right to receive payments or distributions; and
(C) the Administrative Agent shall continue to deal directly with the Transferor
with respect to the Loans (including with respect to voting rights, except as
provided in Section 15.28 of the Credit Agreement with respect to Voting
Participants) as though no participation had been granted and will not be
obligated to deal directly with any Participant (except as provided in
Section 15.28 of the Credit Agreement with respect to Voting Participants); and
(c) agrees that it will not divulge any non-public information regarding
Borrower which it acquires on account of its being a Syndication Party to any
third Persons not an employee or agent of Purchaser except (i) as may be
required by law, rule, regulation, or court order, (ii) in connection with an
examination of its books or affairs by any of its regulatory agencies or
accountants, or (iii) in connection with a Transfer of, or the sale of a
participation interest in, its Syndication Interest in accordance with the
Credit Agreement. Notwithstanding any provision contained herein to the
contrary, (i) any Syndication Party may at any time pledge or assign all or any
portion of its interest in its rights under this Credit Agreement to secure
obligations of such Syndication Party, including any pledge or assignment to
secure obligations to any Federal Reserve Bank or central bank having
jurisdiction over such Syndication Party or to any Farm Credit Bank or Transfer
its Syndication Interest to an affiliate bank if and to the extent required
under applicable law in order to pledge such interest to such central bank,
provided that no pledge or assignment pursuant to this clause (i) shall release
such Syndication Party from its obligations hereunder or substitute any such
pledge or assignee for such Syndication Party as a party hereto, and (ii) no
Syndication Party shall be permitted to Transfer, or sell a participation in,
any part of its Syndication Interest to (A) Borrower or any of Borrower’s
Affiliates or Subsidiaries, (B) any Defaulting Syndication Party or any of its
Subsidiaries, (C) any Person, who, upon becoming a Syndication Party hereunder,
would constitute any of the foregoing persons described in the foregoing clause
(B) or (D) a natural Person.

2.6. Purchaser:

2.6.1 Irrevocably consents and submits to the non-exclusive jurisdiction of any
New York State court or (if applicable subject matter jurisdictional
requirements are present) Federal court of the United States of America, sitting
in New York County, New York, and any appellate court from any thereof, and
waives any objection based on venue or forum non conveniens with respect to any
action instituted therein arising under this Agreement or the Credit Agreement
or in any way connected with or related or incidental to the dealings of the
parties hereto in respect of this Agreement or the Credit Agreement or the
transactions related hereto, in each case whether now existing or hereafter
arising, and whether in contract, tort, equity or otherwise, and agrees that any
dispute with respect to any such matters may be heard in the courts described
above, as the Administrative Agent may elect.

2.6.2 With respect to litigation concerning this Agreement or the Credit
Agreement, Purchaser hereby agrees that any litigation with respect to the
Credit Agreement or to enforce any judgment obtained against such Person for
breach of the Credit Agreement or under the Notes or other Loan Documents may be
brought in any New York State court or (if applicable subject matter
jurisdictional requirements are present) Federal court of the United States of
America, in each case sitting in New York County, New York, and any appellate
court from any thereof, as the Administrative Agent may elect; and, by execution
and delivery of this Syndication Acquisition Agreement, Purchaser irrevocably
submits to such jurisdiction. With respect to litigation concerning the Credit
Agreement or under the Notes or other Loan Documents, Purchaser hereby
irrevocably appoints, until six (6) months after the expiration of the 5-Year
Maturity Date (as it may be extended at anytime), [      ], or such other Person
as it may designate to the Administrative Agent, in each case with offices in
New York, New York and otherwise reasonably acceptable to the Administrative
Agent to serve as the agent of Purchaser to receive for and on its behalf at
such agent’s New York, New York office, service of process, which service may be
made by mailing a copy of any summons or other legal process to such Person in
care of such agent. The receipt by such agent and/or by Purchaser of such
summons or other legal process in any such litigation shall be deemed personal
service and acceptance by Purchaser for all purposes of such litigation.
Borrower and each Syndication Party hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Credit Agreement or the
other Loan Documents in any New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

2.6.3 HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR THE CREDIT AGREEMENT OR
(b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR THE CREDIT AGREEMENT OR THE
TRANSACTIONS RELATED THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. PURCHASER HEREBY
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT, AGENT, TRANSFEROR, OR ANY
SYNDICATION PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF PURCHASER TO THE WAIVER OF
ITS RIGHT TO TRIAL BY JURY.

3. Representations of the Administrative Agent and Transferor.

3.1. Transferor and the Administrative Agent represent and warrant that
(a) Transferor’s Individual 5-Year Commitment is not less than Purchaser’s
5-Year Loan Commitment Amount, and (b) the total principal amount advanced and
outstanding by Transferor under the 5-Year Facility as of the Effective Date is
not less than Purchaser’s Outstanding 5-Year Loan Obligations Amount.

4. General.

4.1. Purchaser’s address for notice under Section 16.4 of the Credit Agreement
shall be as set forth on its signature page hereto as “Contact Name”.

33

IN WITNESS HEREOF, the parties hereto have caused this Syndication Acquisition
Agreement to be executed as of the Effective Date by their duly authorized
representatives.

Administrative Agent
(as Administrative Agent):

COBANK, ACB

By:
Name:
Title:


Transferor:

By:
Name:
Title:


BORROWER’S CONSENT

Borrower hereby signifies its consent to Transferor’s sale of the Purchaser’s
Syndication Interest to Purchaser as described above.

CHS INC.

By:
Name:
Title:


[Purchaser’s signature appears on the next page]

34

PURCHASER:

[Name]

By:
Name:
Title:


Contact Name:
Title:
Address:

e-mail address:
Phone No.:
Fax
No.:
Individual 5-Year Commitment: $.00
Payment Instructions:

Bank       

ABA -

Acct. Name:

Attention:

Ref: CHS

Exhibit A to
SYNDICATION ACQUISITION AGREEMENT

An Individual 5-Year Commitment of $       , and

The following percentage of the principal amount outstanding under 5-Year
Facility:      % (“5-Year Loan Percentage”)

If the following blank is completed, Purchaser’s Outstanding 5-Year Loan
Obligations Amount shall be allocated in the amount(s), and to the specific Bid
Loan(s) as follows:       .

Exhibit 15.28
to Credit Agreement
Closing Date Voting Participants

      Name and Address   Participation Amount Badgerland Financial, FLCA   $
5,000,000.00 4602 E. Washington Avenue     Madison, WI 53707     Attention:
Larry Coulthard     Phone: 608-241-5737, ext. 0179     Facsimile: 608-241-4534  
  E-Mail: larry.coulthard@badgerlandfinancial.com     (Voting Participant in
CoBank, ACB)    
Farm Credit Bank of Texas
4801 Plaza on the Lake Drive
Austin, TX 78746
Attention: Luis Requejo
Phone: 512-465-0774
Facsimile: 512-465-1832
E-Mail: luis.requejo@farmcreditbank.com
(Voting Participant in CoBank, ACB)
  $15,000,000.00








 
   
Farm Credit Services of Mid-America, FLCA
1601 UPS Drive
Louisville, KY 40223
Attention: Ralph Bowman
Phone: 502-420-3918
Facsimile: 502-420-3618
E-Mail: rbowman@e-farmcredit.com
(Voting Participant in CoBank, ACB)
  $12,500,000.00








 
   
FCS Commercial Finance Group
600 South Highway 169
Interchange Tower, Suite 850
Minneapolis, MN 55426
Attention: Warren Shoen
Phone: 952-428-7943
Facsimile: 952-513-9956
E-Mail: wshoen@farmcredit.com
(Voting Participant in CoBank, ACB)
  $11,500,000.00









 
   
1st Farm Credit Services, FLCA
2000 Jacobssen Drive
Normal, IL 61761
Attention: Dale Richardson
Phone: 630-527-6426
Facsimile: 630-527-9459
E-Mail: drichar@1stfarmcredit.com
(Voting Participant in CoBank, ACB)
  $7,500,000.00








 
   
Northwest Farm Credit Services, FLCA
1700 South Assembly Street
Spokane, WA 99224
Attention: Jim Allen
Phone: 509-340-5555
Facsimile: 509-340-5503
E-Mail: participations@farm-credit.com
(Voting Participant in CoBank, ACB)
  $7,500,000.00








 
   
U.S. AgBank, FCB
245 N. Waco
Wichita, KS 67202
Attention: Travis Ball
Phone: 316-266-5448
Facsimile: 316-291-5011
E-Mail: travis.ball@usagbank.com
(Voting Participant in CoBank, ACB)
  $10,000,000.00








 
   

Exhibit 15.29
to Credit Agreement

WIRE INSTRUCTIONS When funds are to be wired to CoBank, including in its role as
the Administrative Agent, by Borrower, the following wiring information must be
used:



    To: CoBank, ACB ABA # 3070-8875-4

CHS Inc.
22274433
Attn: Syndications

WIRE INSTRUCTIONS When funds are to be wired to CoBank, including in its role as
the Administrative Agent, by any Syndication Party, such Syndication Party must
use the wiring information provided in the administrative details form provided
to it by CoBank (as it may be changed from time to time by notice to such
Syndication Party).

WIRE INSTRUCTIONS When funds are to be wired to any Syndication Party, the
wiring information provided on the signature page of the Credit Agreement with
respect to such Syndication Party (as it may be changed from time to time by
notice to the Administrative Agent) must be used.

WIRE INSTRUCTIONS When funds are to be wired to Borrower by the Administrative
Agent or by any Syndication Party, the following wiring information must be
used:

      To: CHS Inc.
Bank Name:  

Wells Fargo Bank Minnesota, N.A.
420 Montgomery
San Francisco, CA 94104

Routing No. : 121000248
Account No.: 0000044070
SWIFT: WBFIUS6S

Schedule 1
to Credit Agreement (Revolving Loan)
SYNDICATION PARTIES AND INDIVIDUAL COMMITMENTS

              Individual 5-Year Syndication Party Name/Address   Commitment
CoBank
  $ 153,250,000
Wells Fargo
  $ 84,250,000
Bank of America, N.A.
  $ 80,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 80,000,000
Bank of Montreal
  $ 80,000,000
Mizuho Corporate Bank, Ltd.
  $ 80,000,000
Rabobank Nederland
  $ 80,000,000
Sumitomo Mitsui Banking Corporation
  $ 80,000,000
SunTrust Bank
  $ 80,000,000
U.S. Bank National Association
  $ 80,000,000
HSBC Bank USA N.A.
  $ 37,500,000
JPMorgan Chase Bank, N.A.
  $ 37,500,000
The Bank of Nova Scotia
  $ 37,500,000
AgFirst Farm Credit Bank
  $ 20,000,000
The Northern Trust Company
  $ 20,000,000
Bank of the West
  $ 17,500,000
Branch Banking and Trust Company
  $ 17,500,000
Credit Agricole Corporate and Investment Bank
  $ 17,500,000
PNC Bank National Association
  $ 17,500,000
Natixis, New York Branch
  $ 15,000,000
ANZ
  $ 12,500,000
Comerica Bank
  $ 12,500,000
Farm Credit Services of America, PCA
  $ 12,500,000
RB International Finance (USA) LLC
  $ 12,500,000
Sovereign Bank
  $ 12,500,000
UMB Bank, n.a.
  $ 12,500,000
Chang Hwa Commercial Bank, Ltd., New York Branch
  $ 10,000,000
Hua Nan Commercial Bank, Ltd., New York Agency
  $ 10,000,000
Farm Credit Services of the Mountain Plains, PCA
  $ 10,000,000
BNP Paribas
  $ 7,500,000
GreenStone Farm Credit Services, ACA/FLCA
  $ 7,500,000
AgStar Financial Services, PCA
  $ 5,000,000
Farm Credit East, ACA
  $ 5,000,000
FCS Financial, FLCA
  $ 5,000,000
Total
  $ 1,250,000,000  

Schedule 2
to Credit Agreement
5-YEAR MARGIN AND 5-YEAR FACILITY FEE FACTOR

Subject to the provisions of Section 5.6, the determination of the 5-Year Margin
and the 5-Year Facility Fee Factor will be (i) made effective five (5) Banking
Days after the Administrative Agent receives quarterly financial statements from
Borrower and (ii) determined, subject o Section 5.6, as set forth in the most
recent Compliance Certificate received pursuant to Sections 11.2.1 and 11.2.2;
however, no adjustments will be made to the LIBO Rate applicable to LIBO Rate
Loans then outstanding until the end of their then current LIBO Period. For the
period from the Closing Date and until the Administrative Agent receives
quarterly financial statements from Borrower for the Fiscal Quarter that ends
November 30, 2011, the 5-Year Margin and 5-Year Facility Fee Factor shall be
determined pursuant to Tier 2.

                      Ratio of                 Consolidated Funded   5-Year
Margin for   5-Year Margin for   5-Year Facility Fee TIER   Debt to Cash Flow  
LIBO Rate Loans   Base Rate Loans   Factor
Tier 3
  = 1.00   112.5 basis points   12.5 basis points   12.5 basis points
Tier 2
  > 1.00 = 2.00   120.0 basis points   20.0 basis points   17.5 basis points
Tier 1
  > 2.00   125.0 basis points   25.0 basis points   25.0 basis points

35